Case 5:18-Cv-01079-G Document 1-4 Filed 11/01/18 Page 1 of 171

EXhibit 1-3-21

Case 5:18-Cv-01079-G Document 1-4 Filed 11/01/18 Page 2 of 171

l|ll|l|l|§lllll|ll|l||l||§l|ll|lll|l 0 0 C?S-\i»z:>llllw

 

 

*101.0280330 Q(£\Y,\C_C
IN THE DISTRlCT COURT oF 0KLAH0MA COUNTY
sTATE 0F oKLAHOMA
NGO LOVE, LLC d/b/a )
DEVILL.E SHOPPING CENTER )
)
)
Plaimiff, ) cJ '2018 " 23 ll h
)
v. ) CHS€ NRLED IN DISTRICT coUR'r
) OKLAHOMA cc)UNTY
STEADFAST INSURANCE )
COMPANY, and ZURICH NORTH ) APR 30 2018
AMERICA’ ) th a warrants
) co‘uRT cream
Defendants. ) 40

 

PM
COMES NOW the Plaintiif, NGO LOVE LLC, d/b/a DEVILLE
SHOPPING CENTER (hereinafter “Plaintiff”), and for its causes of action against
Defendants, STEADFAST INSURANCE COMPANY (“STEADFAS"I"’). and
ZURICH NORTH AMERlCA (“ZURICH”), (hereinal°cer referred to collectively
as “Defendants”), does hereby allege and State as follows:

STATEMENT OF FACTS

 

l. Plaintiff is a Domestic Lirnited Liability Company situated in Oklahoma
City, Oklahorna County, Oklahoma. Plaintiff has an insurable interest in all
property located at 2408 N. Council Rd., Bethany, Oklahoma 73008.
(hereinaher referred to as the “Covered Property”).

2. Plaintif'f is a Member Managed Limited Liability Company with two (2)

members, Thong Ngo and Maily Lam_, each residing at 3300 S. Frisco Rd.,

Case 5:18-cv101079-G Document 1-4 Filed 11/01/18 Page 3 of 171

in Yukon, Oklahoma, 73099.
Upon information, Defendant STEADFAST is an insurance company
incorporated under the laws of the State of Delaware, and is registered to
engage in the business of insurance in the State of 0klahoma.
Upon information, Defendant ZURICH is an insurance company
incorporated under the laws of the State of Illinois, and is registered to
engage in the business of insurance in the State of Oklahorna.
Plaintiff entered into a contract for insurance with Defendants to provide
coverage for its Covered Property. Plaintit`f’s insured Covered Property is
located in Oklahoma County, Oklahoma.
Defendants issued/renewed the commercial policy of insurance, Policy No.
CPP5514199-00 (hereinafter the “Policy”), to the Plaintiff which was in
effect from September 22, 2015 through September 22, 2016 (hereinafter
the “Policy Period”). A complete copy of the Policy provided by
Defendants is attached as Exhibit l.
The Policy unambiguously states:

“BUIL])ING AND PERSONAL PROPERTY COVERAGE FORM

A. Coverage

We will pay for direct physical loss of or damage to Covered

Property at the premises described in the Declarations caused
by or resulting from any Covered Cause of l,oss.”

Cas'e 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 4 of 171

10.

ll.

12.

l3.

“CAUSES OF LOSS - SPEClAL FORM
A. Covered Causes of Loss
When Special is shown in the Dec]arations, Covered Causes of
Loss means direct physical loss unless the loss is excluded or
limited in this policy.”
Defendants represented to the Plaintiff they would conduct themselves in
accordance with Oklahoma law and would fully and faithfully investigate
and pay claims. Plaintift`relied on said representations.
During the Policy Period, the Covered Property was severely damaged as a
direct result of a Covered Cause of Loss.
`Plaintiff timely and properly submitted a claim to Defendants for the direct
physical loss of or damage to Covered Propert_yl incurred due to the Covered
Cause of Loss during the Policy Period.
Defendants confirmed that the Covered Cause of Loss to Plaintiff’s
Covered Property was due to a windstorm or hail and that the loss was
covered under the terms and conditions of the Policy with Defendants.
Thereafter, Defendants assigned a date of loss of May 27, 2016 and
assigned a claim number of 563000077 l.

FIRST CAUSE OF ACTION
BREACH OF CO'N_TRAC’[

 

Plaintiff adopts and incorporates by reference paragraphs 1 through 12
above as if fully plead herein, and for further claims against the Defendants

alleges as follows:

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 5 of 171

14.

16.

l7.

18.

19.

20.

21.

Plaintiff entered into a contract for insurance With Defendants to provide
coverage for the Covered Property, business loss, and personal prope.rty.

At all times material hereto, the Policy, No. CPP5514199-00, was in full
force and effect

Plaintiff provided timely and proper notice of its claim for all covered
damages resulting from the Covered Cause of Loss during the Policy
Period.

Plaintiff has complied with the terms and conditions and all conditions
precedent under the Policy.

As to the Covered Cause of Loss that underlies Plaintiff’s claim,
Defendants’ authorized representatives inspected and re-inspected the
Covered Property during the investigation of the Plaintiff’s claim.
Defendants also retained the engineering firm of Madsen, Kneppers &
Associates, lnc. (“MKA”), to inspect the Covered Property.

Based on an improper investigation and inspection of the loss by
Defendants and/or MKA, the Defendants wrongfully concluded that the
total damages to Plaintiff"s Covered Property fell below the Windstorm or
Hail deductible amount of $100,00().00. See Exhibit 2.

As a result, Defcndants have paid $0.00 in insurance benefits to date f`or
those losses covered by the Policy.

Conversely, Plaintiff received an estimate from its Public insurance

Adjuster which was provided to Detendants that confirmed the cost to

23.

24.

25.

26.

27.

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 6 of 171

repair those losses to Covered Property covered by the Policy totaling
$7,287,184.96, an amount in excess of the $5,240,000.00 Limit of
lnsurance contained in the Policy. See Exhibit l, Supplemental
Declarations.

According to an independent estimate provided to Plaintift’s public adjuster
by an Oklahoma contractor, the damage to the HVAC equipment alone is
$315,505.00 alone. See Exhibit 3.

Plaintit’f also retained Carl E. M_artin, P.E., of Engineering Perspective, Inc.,
to inspect the loss. Mr. Martin, who has been retained by Defendant on
multiple occasions, collected samples of the roof membrane for
examination and testing. Summarily, Mr. Martin concluded the hail that
occurred on May 27, 2016 has caused damage to the constituents of the
roof membrane systems at the Deville Shopping Center located at 2408
Council Road in Bethany, ()klahoma. See Exhibit 4.

By failing to fully indemnify Plaintiff for losses covered by the contract of
insuranee, Det`endants have breached their contractual obligations under the
terms and conditions of the Policy with Plaintiff by failing to pay Plainti'l"f
all benefits owed.

Defendants’ conduct is the proximate cause of Plaintifi"s damages

As a result of the Det`endants’ breach of contract, Plaintit`t` has sustained

financial losses.

28.

29.

30.

31.

32.

33.

34.

35.

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 7 of 171

Pursuant to 12 O.S. § 3629(B), Plaintit`f is entitled to attorneys’ fees, costs
and statutory interest at the rate of 15% per annum.

As a result of Defendants’ breach of contract and other wrongful conduct,
Plaintiff has been damaged in an amount in excess of $75,000.00, exclusive
of attorneys’ fees, costs and interest

§_EQOND CAUSE OF ACTION
_BAD FAITH

Plaintiff adopts and incorporates by reference paragraphs 1 through 29
above as if fully plead herein, and for further claims against the Defendants
alleges as follows:

Defendants owe a duty to Plaintiff to deal fairly and act in good faith.
Defendants breached the duty to deal fairly and act in good faith by failing
to timely and properly investigate, evaluate and/or pay the Plaintift’s claim.
Defendants’ obligations to Plaintiff arise from both express written terms
under the Policy as well as implied obligations under Oklahoma law.
Defendants’ conduct is a material breach of the terms and conditions of the
insurance contract entered into With the Plaintiff and constitutes bad faith.
Despite Defendants and Defendants’ representatives identifying water
infiltration and hail damage to the Covered Property, including rooftop
HVAC equipment, soft metals, and roof stacks/chimneys on thc roofs of
Plaintift`s buildings, Det`endants failed to fully pay for the direct physical

loss or damage caused by hail.

36.

37.

38.

39.

40.

41.

42.

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 8 of 171

Defendants owe for all direct physical damages resulting from any Covered
Cause of Loss not otherwise limited or excluded by the express terms of the
Policy.

Defendants ignored direct physical loss of or damage to Covered Property
under the Policy for financial gain.

As a direct and proximate result of Defendants’ bad faith conduct,
Plaintiff’s claim was unnecessarily delayed, inadequately investigated, and
wrongfully underpaid. Said actions resulted in additional profits and a
financial windfall to Det`endants, and to the damage and detriment of
Plaintiff

Defendants engage in a profit sharing program that provides financial
incentives to its employees to underpay and/or deny ciaims.

As a result of Defendants’ conduct', the Plaintiff has sustained financial
losses and has been damaged in an amount in excess of $75,000.00,
exclusive of attomeys’ fees, costs and interest.

The conduct of Defendants was intentional, willfdl, maiicious, and in
reckless disregard to the rights of Plaintiff, and said conduct is sufficiently
egregious in nature to warrant the imposition ofpunitive damages

The amount of punitive damages sought to be recovered is in excess of the
amount required for diversity jurisdiction pursuant to Section 1332 of 'l`itle

28 of the United States Code.

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 9 of 171

43. Plaintiff further alleges Defendants benefited from increased financial
benefits and ill-gotten gains as a direct result of the intentional and
wrongful conduct described above, which resulted in further damage to the
Plaintiff
WHEREFORE, premises considered, the Plaintiff prays for judgment

against Defendants as follows:

a. Payment of all contractual benefits for all coverages afforded to
Plaintiff under the Subject Policy resulting ii'om the Covered Cause
of Loss during the Policy Period, together with interest on ali
amounts due;

b. Actual and punitive damages each in an amount in excess of
Seventy-Five Thousand Dollars ($75,000.00)_;

c. Disgorgement of the increased financial benefits derived by
Defendants as a direct result of Defendants’ wrongful or intentional,
Willful, malicious and/or reckless conduct_; and

d. Pre-judgment and post-judgment interest, costs, statutory attomeys’

fees, and any other relief deemed equitable and just.

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 10 of 171

     
  

`1lly subi itt d,

J. DREW HO G_HTON, OBA # 18080
FOSHEE & Y FFE

P.O. Box 890550

Oklahoma City, OK 73189

Phone: (405) 232-8080

Fax: (405) 601-1103
dhough_to_n_[d.`!tosheevaft`e.com

ATTORNEYFOR PLAINI`IFF

ATTORNEYS’ LIEN CLAIMED
JURY TRIAL DEMANDED

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 11 of 171

 

 

@

ZURICH

Commercial lnsurance Policy

 

EXH|B|T

 

t /

________

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 12 of 171

O l
9

sANcrroNs ExcLUsloN zunicir‘
ENDoRsEMENT

THlS ENDORSEMENI' CHANGES THE POL|CY. P|..EASE READ if CAREFULLY

The ietlowing mccluslon le added to tha policy le which ll le atlaehed and supersedes any existing einctlonx
language in the policy. whether included in an Exi:luelon Secllen or otherwise

SANCTIONS EXCL|JS|ON

Nomilhslnndlng any oliver terms wider lhle poley. we shall not provide coverage nor will we make any
payments or provide any vendee or benefit le any hisured. benefldary. or third party who may have any rights
underlies policy to the extent that such cover. payment aervlee. bandit or any business or activity of the
mined would violate any applicable uncle or economic sanctions law or regulation

The term penny may be comprised el common policy terms and oendilione. the declm|ierle. noticed echedule.
coverage perls. insuring egreemenl. epplee.llen. enrollment lonn. and endorsemen|.\ or ridm, il an\r. lor each
coverage provided Policy may also be referred to as contract er agreement

we may be referred la as lnsr.rrer. underwruer. we. ue. end our. or es otherwise delined ln the policil. end shell
mean the empony providing the coverage

insured may be referred lo es policyholder. named lnrlured. covered person additional lnsured or claimant or
se otherwise defined le the policy. and shall mean the pany, person or enury having delinerl rights under the

polley.
Theeedeilnntonemaybe,iound in various parte ofthepollcyend anyopplleeble ridmorendorsemente

ALL OTHER TERMS AND COND|TI°NS OF TH|S POLICY REAA|N UNCHANGED

uau-i 191-n cw (o.lns)
Pege l nfl

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 13 of 171

@

zuRch”

important Notice to Policyhoiders

The address for the headquarters of Zurich North America will change after Augusl 1, 2016 due to a relocation of our
office in the same city. The new address is:

Customer inquiry Center
Zurich Norih Arnerica
1299 Zurich Way
Schaumburg, |L 60196
1-800-382-2150

For specific questions regarding your poiicy, please contact your agent or broker. For other questions, you may contact
the Customer inquiry Center of Zurich North America. Any references to post office boxes previously provided remain
unchanged

UGU-1194»A CW (08!15)
Page 1 011

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 14 of 171

Common Policy Declarations ZUR|CH

Policy Number: CPP5514199-00 Renewa| of Number: NEW

This insurance is Provided By The Company Shown Beiow:
Steadfast lnsurance Company

1400 Amerlcan Lane

Schaumburg lL 60196-1056

Named lnsured and Mailing Address: Producer:

Thong Ngo Breckenridge lnsurance Services, LLC

NGO LOVE. LLC 245 TownPark Drive

300 S. Frisco Rd. Ravine One. Sulte 400

‘(ukon, OK 73009-7286 Kennesaw, GA 30144

Policy P`eri_o'd: From: 09:'2212015 To: 09!22!2016 Produoar Nurnber: 59545000

The Policy Period begins and mds on the dates stated above al 12101 A.M. Slandard Tlme al your mailing address as stalled abova.
Business Descrlption: Lessors Rllk

Form Of Buslness:
|:] Corporation B Limlted Liabnity Company El individual El Partnership El Other

 

lN RETURN FOR THE PAYMENT OF THE PREM|UM, AND SUBJECT TO ALL THE TERMS OF TH|S
POLlCY, WE AGREE WITH YOU TO PROV|DE THE lNSURANCE AS STATED lN TH|S POLICY.

 

Thls policy consists of the following coverage parts for which a premium is
lndlcated. Thls premium may be subject to adjustment

Coverage Part Premium
Commeroial Property $24,000
inspection Fee $250
Policy Fee $150
Total Premlum: $24.400

Prernium shown is payable: § At incepiion [] Per payment form attached
Audlt Period: Annual, unless otherwise staled:

 

Forms and Endorsements Attached to this policy: See attached Forms and Endorsemeni Scheduie
q;;; :...r_.-__-__;--- - - -._
__/'* -” _____________-

--_._

Daie of issue: 10121/2015 Counterslgned By
Authorized Representativa

lndudes copyrighted material al lSO Properiles. lnc. with its permission STF-CL-D-1DO-B CW (08/06)
Page 1 of 1

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 15 of 171

Schedule of Forms and Endorsements

Po!icy Numben CPP5514199-00

, Thong Nl°
Narned|nsured- NGO LOVE,LLC

Agent Name: Breokenddga insurance Services. LLC
Agent Number: 59546000

Schedule of Forms

Cover Sheet

Sanctions Excluslon Endorsement

Common D'eclarations

Schedule of Forms and Endor_sements

Additiona| Named insured Schedule

important Notioe - Servloe of Suit & ln-Wiiness

D‘sclosura of important Infonnaiion Reiating to Terrorism Risk insurance Act
Exc|us|on of Certifled Acts of Terrorism

Notifica'tion of important Changes Ralatlng to Terrorism Rlsk insurance Act
Calculation of Premium

Commor\ Policy Condltlons

Commercial Property Supplementa| Dedarations

Scheduie of Morlgage Holder(s)

Buildlng and Personal Property Coverage Fonn

Business income (and Extra Expense) Coverage Form

Causes of Loss - Specia| Form

Commercia| Property Condliions

Exc|usion of Loss Due to V\rus or Bacteria

Ordinance or Law Coverage

Protective Safeguards

Minimum Earned Premium

Occurrence Liml1 of Liabi|ity

\Mndstorm or Hail - Separate Dollar Deductib|e

Policy Changes

Oklahoma Changes - Appraisa|

Oklahoma Changes - Conoealment. Misrepresentation or Fraud
Oklahoma Notice

Ok|ahoma Changes ~ Canoeilaiion and Nonrenewa|

@

ZUR|CH

Effective Date: 09!22/2015
12;01 A.M.. Standard Time

U-GU-727-A CW 0806
U-GU-1191.-A CW 0315
STF»CL-D-100-B CW 0806
STF-CP-219-A CW 1007
STF-CP-251-A CW 0709
STF-GU-199-B 0109
U-GU-630-D CW 0115
U‘GU-681-C CW 0115
U-GU-?BS-B CW 0115
lL 0003 0908

lL 0017 1198
STF~CP-D-ZOO~A CW 0707
STF-CP-220-A CW 1007
CP 0010 1012

CP 0030 1012

CP 1030 1012

CP 0090 0785

CP 0140 0706

CP 0405 1012

CP 0411 1012
STF-CP-ZOZ-B CW 1007
STF-CP-ZOS-A CW 0707
STF-CP-205-A CW 0707
|L 1201 1185

lL 0174 0705

iL 0177 1010

ll. 0179 1002

|L 0236 0907

STF-CP-219.A CW (1007)
Fvge 1 of1

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 16 of 171

o

Additional Named Insured Schedule Z-UFRICHT

' Deville Shopping Center (DBA)

STF-C‘.P-251-A CW (07-09)
Page 1 01 1

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 17 of 171

9

Important Notice ZUR[CH*

Service of Suit and In Witness Ciouse

Service of Su|t

in the event an action or proceeding arises under the contract it is agreed that the Company, at your requesi. will submit
to the jurisdiction ct a court of competent jurisdiction within the United `States. Nothing in this condition constitutes or
should be understood to constitute a waiver or limitation of the right to arbitration as set forth herein or to commence an
action in any court of competent jurisdiction in the United States to remove an action to a United States Districi Couri or to
seek a transfer of a case to another court as permitted by the laws ci the United Staies or any state in the United Siaies.
lt is further agreed that semco of process in such suit may be made upon illinois Corporation Service Company, 801
Adiai Sia\renson Drive, Springfieid, iL 62703. in any suit instituted against the Company upon this policy, the Company
will abide by the final decision of such court or of any appellate court in the event of an appeai.

Further. pursuant to any statute oi any state. territory. or district of the United States which makes provision therefore. the
Company hereby designates the Superintendent. Commissioner or Director of insurance, other officer specified for that
purpose in the statute. or his successors in office es its true and lawful attorney upon whom may be served any lawful
process in any action. suit. or proceeding instituted by or on behalf of the insured of any beneficiary hereunder arising out

of this policy of insurance and hereby designates the above named illinois Corporatlon Service Company as the entity to
whom the said oificer is authorized to mail such process or a true copy thereot.

in Witness Clause
in return for the payment of premiuml and subject to the terms ot this poiicy. coverage is provided as stated in this poiicy.

iN WlTNESS VVi-lEREOF. this Company has executed and attested these presents and. where required by iew. has
caused this policy to be countersigned by its duly Auihorized Representative(s).

ms impute eD-~---M»@/~»

President Corporate Secreiary

 

QUEST|ONS ABOUT YOUR iNSURANCE? Your agent or broker is best equipped to provide information about your
insurance. Shouid you require additional information or assistance in resolving a complaint call or write to the following
(please have your policy or claim number ready):

Zurich in North America
Customer inquiry Center
1400 Americ.arl Lane
Sohaumburg, illinois 60196~1056
1-800-382-2150 (Business i-iours: Bam - 4pm [C`i])
Emnil: inio.sourca@zurichna.oom

 

sTFou-iee-B (01/09)
Page 1 ci 1

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 18 of 171

insured Name: Thong Ngo

NGO LOVE, LLC 9
Policy Number: CPP5514199-00 ,,
streams care 09/22/2015 ZUR]CH

THIS DISCLOSURE IS ATTACHED TO AND MADE PART OF YOUR POLICY.

DISCLOSURE OF IM'PORTANT INFORMATION
RELATING TO TERRORISM RISK INSURANCE ACT

SCHEDULE'

 

 

Premium attributable to risk of loss from certified acts of terrorism for lines of insurance subject to TRIA:
Not Applicab|e - Ter'rorism Exclualon

 

 

*Any information required to complete this Schedu|e, if not shown abcve, will be shown in the Deciarations.

A.

Dlsc|osure of Premium

in accordance with the federal Terrorism Risk insurance Act ('TRlA'), as amended, we are required to provide you
with a notice disclosing the portion of your premium. ii any, attributable to the risk of loss from terrorist acts certified
under that Act for lines subject to TRIA. That portion of premium attributable is shown in the Schedule above. The'
premium shown in the Schedule above is subject to adjustment upon premium audit. if applicable

Disclosure of Feder_al Fa_rticipation in Payment of Ter‘rorism Losses

The United Stetes Government may pay a share of insured losses resulting from an act of terrorism. 'lhe federal
share will decrease by 5% -from 85% to 80% over a_ hve year period while the insurer share increases by the same
amount during the same period. The schedule below illustrates the decrease in the federal share:

January1, 2015 - December '31. 2015 federal share: 85%
January1, 2016 - Decernber 31, 2016 federal share: 84%
January1. 2017 - Deoember 31. 2017 federal share: 83%
Januaryi, 2018 -- December 31, 2018 federal share: 82%
.lanuaryt, 2019 - December 31, 2019 federal share: 81 %
Januaryi, 2020 - December 31, 2020 federal share: 80%

. Disclosure of $100 Blllion Cap on All lnsurar and Federal Obilgatlons

|f aggregate insured losses attributable to terrorist acts certified under TR|A exceed $100 billion in a calendar year
(January 1 through Decernber 31) and an insurer has met its deductible under the program. that insurer shall not be
liable for the payment of any portion of the amount of such losses that exceeds $100 billion. and in such case insured
losses up to that amount are subject to pro rata allocation in accordance with procedures established by the Secretary
of Treasury.

. Avarrabnrty

As required by TRlA. we have made available to you for lines subject to TR|A coverage for losses resulting from acts
of terrorism codified under TRiA with tenns, amounts and limitations that do not differ materially from those for losses
arising from events other than acts of terrorism,

Definitton of Act of Terrorism under TR|A
u-Gu-saoo cw rot/ts)

Copyrighl 0 2015 Zurich Amertcan insurance Ccmpany Page 1 of 2
includes copyrighted material 01 insurance Services Ofnce, lnc.. with its permission.

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 19 of 171

TRiA defines "act of terrorism" es any act that is cerliiied by the Secreiary of the Treesury. in accordance with the
provisions of the federal Terrorisrn Risk insurance Act (“TR!A")l to he an act of terrorism. The Terrorism Risk
insurance Act provides that the Secretary of Treasury shall certify an act of terrorism:

1. To be an act of terrorism;
2. To be a violent act or an act that is dangerous to human life, property or infrasimciure;

3. To have resulted in damage within the united Staies. or outside of the United States in the case of an air carrier
(as defined in section 40102 of Titie 49. United States Code) or a United States flag vessel (or a vessel based
principally in the United States, on which United States income tax is paid and whose insurance coverage is
subject to regulation in the United Siates). orthe premises of a United Steies mission; and

4. To have been committed by an individual or individuals as part of an effort to coerce the civilian population of the
United States or to influence the policy or affect the conduct of the United Siates Governmenl by coercion

No act may be certified as an act of terrorism ii the act is committed as part of the course of a war declared by
Congress {erccept for womers' compensation) or if losses resulting from the act. in the aggregate for insurance subject
to TR|A. do not exceed $5,000,000.

u-Gu-aao-D cw (01/15)
Ccpyrighi 0 2015 Zurich American insurance Company Page 2 012
includes copyrighted material ol insurance Servioes Oince. lnc., with ns permission

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 20 of 171

o o
@

 

Exclusion of Certified Acts of Terrorism ZURICH

insureds Nama Policywa Effwiive Dato Endorsemeni
Number

Thong Ngo CPP5514199-00 09/22/2015

NGO LOVE1 LLC

 

 

 

 

 

 

THIS ENDORSEMEN"|` CHANGES THE POL|CY. PLEASE READ lT CAREFULLY.

This endorsement modifies your insurance:

auli.omo ANo PERsoNAL PRoPERTY covERAoL-: FoaM

ausiNEss' income (ANo aim axPaNsE) covERAeE FoRM
SCHEDiJLE‘

The exception relating to certain fire losses applies to property located in the following state(s). if covered by this
insurance:

 

’lnforrnation required to complete the Schedule. if not shown above. will be shown in the Declarations.
A. Exclusion of Certlfied Acts of Torrorlsm

We will not pay for loss or damage caused directly or indirectly by a 'certitied act of ierrorism". including action in
hindering or defending against en actual or expected ‘ceriii'red act of terrorism'. Such loss or damage is excluded
regardless of any other cause or event that contributes concurrently or in any sequence to the loss.

B. Exception Re|ating to Fire Losses App|lcabie to Property Locatad in Certaln States

if the ‘cert`rtied act of terrorism’ results in ilre. we will pay for the direct physical loss or damage to Covered
Property caused by that iire. This exception does not apply to any other loss or damage including but not limited
to business income, extra expense, any additional coverage and any coverage extension.

C. Definltion

`Certified act of terrorism’ means an act that is codified by the Secretary of the Treasury. in accordance with the
provisions of the federal Terrorisrn Rislc insurance Act ('TR|A'], to be an act of terrorism, The Terrorism Risk
insurance Act provides that the Secretsry oi 'i'reasury shall codify an act oftenorism:

1, To be an act of terrorism;
2. To be a violent act or an act that is dangerous to human life, property or intrastructure;

3. To have resulted in damage within the United Staies. or outside of the United States in the case of an air
can‘ier {as defined in section 40102 of T¢tie 49, United States Code} or a United Slates flag vessel (or a vessel
based principally in the United States, on which United Stetes income tax is paid and whose insurance
coverage is subject to regulation in the United States). or the premises cf a United States mission; and

4. To have been committed by an individual or individuals as part of an effort to coerce the civiiisn population of
the United States or to influence the policy or affect the conduct of the United Stetes Govemment by coercion

U»GU-681-C CW (01/15}
Copyright 9 2015 Zurich Amerlcan insurance Company Psge 1 of 2
includes copyrighted material of insurance Servlces Omoe. lnc.. with its permission

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 21 of 171

No act may be certified as an act of terrorism if the act is committed as part of the course of a war declared by
Congress (except for workers' compensaticn) or if losses resulting from the act. in the aggregate for insurance
subject to TR|A, do not exceed $5.000,000.

D. Application of Othar Exc|usions

The terms and limitations of a terrorism exclusion cr any other exclusion, or the inapplicability or omission of a
terrorism exclusion or any other exclusion, do not serve to create coverage which would otherwise be excluded,
lirnited'cr restricted under this policy.

E. Cap on Losses From Certitied Acts of Terrorism

if aggregate insured losses attributable to one or more "certified acts of terrorism" exceed $100 billion in a
calendar year (January 1 through December 31) and we have met our insurer deductible under the Temorism
Rlsk lnsurance Act, we shall not be liable for the payment of any portion of the amount of such losses that
exceeds $100 billion1 and in such case insured losses up to that amount are subject to pro rata allocation in
accordance with procedures established by the Secretary of Treasury.

A|l other terms and conditions of this policy remain unchanged.

U-GU-SBt-C GW (01l15)
Copyrighi © 2015 Zurich Amertcan |nsmance Company Page 2 of2
includes copyrighted material oi insurance Servlces Oftice. lno, with lis permission

Case 5:18-cv-01079-G Document 1-4 Fiied 11/01/18 Page 22 of 171

0 0
9

Z'URICH

NOTIFICATION OF IMPORTANT CHANGES
RELATING TO TERRORISM RISK INSURANCE ACT

To Ourvaiued Customers:

The Terrcrism Risk insurance Program Reauthorization Act of 2007 ('TR|PRA 2007") had been scheduled to expire on
December 31, 2014. Ccngress enacted a six year extension of TR|A entitied, Terrorism Risk insurance Prograrn
Reauthoriz.ation Act of 2015(‘TRIPRA 2015"), which will expire on December 31, 2020. Fcr purposes cf simplicity we will
sigan rbeference the act as TR|A. There are several important changes to TR|A included within the extension of which you
s ou e aware:

A. Change in Definition of "Act of Terrorism"

Prior to the enactment of the extension iegis|ation, TRIA had required that an "act of terrorism' meant any act that is
certified by the Secretary of the Treasury in concurrence with the Sacretery of State. However, this has been
changed in that certification by the Secretary of the Treasury shall be in consultation with the Secretary of i-lomeiand
Secun`ty and the United States Attomey Genera|.

B. Reductton in the Federal Share of Terrorism Losses by increasing the insurer Co-Pay from 15% to 20% Over
Five Years

‘i'he United States chemment may pay a share of insured losses resulting from an act of terrorism. The federal
share will decrease by 5% from 85% to 80% over a five year period while the insurer share increases by the same
amount during the same period. The schedule below illustrates the decrease in the federal share:

Januaryl. 2015 - December 31 . 201 5 federal share: 85%
January1, 2016 - Decernber 31. 2016 federal share: 84%
January1, 2017 - Decernber 31, 2017 federal share: 83%
January1, 2018 - Decernber 31 , 2018 federal share: 82%
January1, 2019 ~ Decernber 31, 2019 federal share: 81%
January1, 2020 - Decernber 31, 2020 federal share: 80%

C. The Cun'ent Program Trigger for Aggregate industry insured Losses Wili increase from $100 Mliiion to $200
Miliion Over Five Yeare

The extension of TR|A increases the Program trigger from $100 million to $200 million over a live year period. This
means that the Prograrn trigger will increase by $20 million with respect to any such insured losses occurring in
calendar year 2016 and continue to increase by 520 million until calendar year 2020. At the end of this five year
period the Program trigger will be $200 million.

D. increases in the Recoupment of the Federal Share of insured Losses

The extension of TR|A increases the amount used to calculate marketplace aggregate retention from $27.5 billion tc
$37.5 billion in $2 billion increments beginning in the calendar year 2015 and reaching $37.5 billion in calendar year
2019. Beginning in calendar year 2020 the TR|A extension revises the mandatory recoupment amount to be the
amount equal to the annual average of the sum of insurer deductlb|es for ali insurers participating in the Program for
the prior three calendar years, with such amount to be determined annually by the Secretary of the Treasury. Under
the TR|A extension, the recoupmenth mandatory recoupment amounts has increased from 133% to 140%.

U-GU-?G$¢B CW (01I15)
Copyright 0 2015 Zurich Americen insurance Ccmpany Page 1 of 1
lncludes copyrighted material cl insurance Services Oi'tice, inc., with its permission

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 23 of 171

lL 00 03 09 08
THIS ENDORSEMENT CHANGES THE POL|CY. PLEASE READ lT CAREFULLY.

CALCULAT|ON OF PREMIUM

This endorsement modifies insurance provided under the following:

CAP|TAL ASSETS PROGRAM (OUTPUT POL|CY) COVERAGE PART
COMMERC|AL AUTOMOB|LE COVERAGE PART
COMMERC|AL GENERAL LlABlL|TY COVERAGE PART'
COMMERC|AL INLAND MAR|NE COVERAGE PART
COMMERC|AL PROPERTY COVERAGE PART
CRlME AND FlDELlTY COVERAGE PART
EMPLOYMENT-RELATED PRACTICES L|AB|L|TY COVERAGE PART
j EGU`|PMENT BREAKDOWN COVERAGE PART
FARM COVERAGE PART
L|QUOR L|AB|L|TY COVERAGE- PART
MED|CAL PROFESS|ONAL L|ABlL|TY COVERAGE PART
OWNERS AND CONTRACTORS PROTECT|VE L|AB|L|TY COVERAGE PART
POLLUT\ON L|AB|L|TY COVERAGE PART
PRODUCTSJCOMPLETED OPERATIONS LlAB|L|`lY COVERAGE PART
RA|LROAD PROTECT|VE LlABlLlTY COVERAGE PART

The following is added:

The premium ashean in the Declaratlons was comput-
ed based on rates in enact at the time the policy was
issued, On each renewal. continuation or anniversary
of the effective date of this polloy, we will compute the
premium in accordance with our rates and rules then
in effect

IL 00 03 09 08 © lSO Propert`res. lnc., 2007 Pa|e 1 0er
Wollem Kluwor Financ!al Services | Unlform Forms

|L 00 171198

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 24 of 171

lL0017119B

COMMON POL|CY COND|T|ONS

A. Cenceliation

1. The first Named insured shown in the Declara-
lions may cancel this policy by mailing or deliv-
ering to us advance written notice ot cancella-
tion.

2. We may cancel this policy by mailing or deliver»
ing to the Erst Narned insured written notice of
cancellation et least

a. 10 days before the effective date of cancel-
lation 'rf we cancel for nonpayment of premi-
um; or

b. 30 days before the effective date of cancel-
lation if we cancel for any other reason.

3. We will mail or deliver our notice to the first
Named insureds last mailing address known to
us.

4. Notice of canceibtion will state the effective
date of cancellation The policy period will end
on that date.

if this policy is cancelledl we will send the first
Narned insured any premium refund due. if we
cancel, the refund will be pro rata. little first
Narned insured cenceis. the refund may be
less than pro rata. The cancellation will be ef-
fective even it we have not made or offered a
refund.

6. |f notice is mailed, proof of mailing will be suff-
cient proof of nctioe.

5

o

B. Changes

This policy contains all the agreements between
you and us concerning the insurance afforded
The first Narned insured shown in the Declarstions
is authorized to make changes in the terms of this
policy with our consent Thls policys terms can be
amended or waived only by endorsement issued
by us and made a part of this policy.

. Examination Of Your Booka And Rocords

We may examine end audit your books and rec»
ords as they relate to this policy at any time during
the policy period and up lo three years afterward

D. lnspections And Surveys

1. We have the right to:
a. Malte inspections and surveys at any time;

All Coverage Parts included in this poHcy are subject to the following conditions

b. Give you reports on the conditions we iind;
and

c. Recommend changes

2. We are not obligated to make any inspectionsl
surveys, reports or recommendations and any
such actions we do undertake relate only to in-
surability end the premiums to be charged. We
do not make safety inspections We do not un-
dertake to perform the duty oil any person or
organization to provide for the health or safety
of workers or the public. And we do not warrant
that conditions:

a. Are safe or healthfui; or

b. Comply with laws. regulations codes or
standards

3. Paragraphs 1. and 2. of this condition apply not
only to us. but also to any rating, advisory. rate
service or similar organization which makes in-
surance inspections surveys. reports ‘or rec-
ommendations.

4. Paragraph 2. of this condition does not apply to
any inspections surveys. reports or recom»
mandations we may make relative to oertihce-
tion. under state or municipal statutesl ordi-
nances or regulationsl of boilers, pressure ves-
sels or elevators

E. Premiums

F

Copyrlght, lnsurance Servicee Offlce, |nc., 1998

The first Named insured shown in the Declare-

tions:

1. is responsible for the payment of all premiums;
and

2. Will be the payee for any return premiums we
pay.

Transfer Df Your nghts And Duties Under This

Foiicy

Your rights and duties under this policy may not be
transferred without our written consent except in
the case of death of an individual named insured

if you die, your rights and duties will be transferred
to your legal representative but only while acting
within the scope of duties as your legal representa-
tive_ Untii your legal representative is appointedl
anyone having proper temporary custody of your
property will have your rights end duties but only
with respect to that property.

Page 1 of 1

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 25 of 171

 

Policy Number:CPP5514199-00 g
Renewal of Number; NEW

coMMERCIAL PRoPERTY covERAGE PART
;s;uyPLEMENTAI_-J_ pE_CLARArrloNS

Named lnsured Efiective Date: 09/22/2015
Thong Ngo 12:0'1 A.M.. Standard Time
NGO LOVE, LLC

Agent Neme Agent No.
Breckenridge insurance Services, LLC 59546000

item 1. Described Premises: As Per Statement of Values on Fiie with the Company
item 2. Coverage Provided

 

 

 

 

 

 

 

 

 

 

 

 

 

Loc. Bldg. Coverage Limit of Covered Coins.
No. No. insurance Ceuses of Loss
As Per Statement of Velues on Fiie with $5.240.000 Spet:iai 80%
the Company Blr'EE=
ALS
Optionai Coverag es
§ Agreed Vaiue Expires: Coverage: Amount:
Repiacement cost § Buliding § Parsonai Property § including ‘Stock' l § inflation Guerd: %
Business income § including Rental Velue § Other Than Rental Velue § Rental Value
Monihiy Limit of lndemnity: § Max Period of indemnity 'Extendad Perlod of lndmnity;
Loc. Bldg. Coverage Limit of Covered Coins-.
No. No. insurance Csuses of Loss

 

 

 

 

 

 

 

Optionel Covera_gos

 

 

 

 

 

[:I Agreed Vaiue E)tplres: Coverege: Amount:
Replacement Cost § Building § Personai Property § including l'Stocit' l § inflation Guard: %
Business income § including Rental Value § Other Than Rental Velue § Rentaf Velue
Monthly Limit of lndemnity: § Max Period of indemnity Extended Perlod of indmnity:
Loc. Bidg_ Coverage Limit of Covered Coins.
No. No. insurance Causes of Loss

 

 

 

 

 

ttem 3. Deductible(s}

 

 

 

 

 

 

 

$500 deductible unless otherwise indicated Earthqualte Windstorm or Hail
deductible deductible
$10,000 per occurrence $100.000
item 4. Premium Premium for Endorsements $24,000
Tota| Premium $24.000

 

item 5. Forms and Endorsements
Form(s) and Endorsement(s) made a part of this policy at time of lssue:

zuchH‘

 

See Schedule of Forms and Endorsements

 

 

THESE DECLARAT|ONS ARE PART OF THE PDLlCY DECLARATONS CONTA|N|NG THE NAME OF THE |NSURED AND THE POL|CY PERiOD.
STF-CP-D»Zf.`iO-A CVV (07107)

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 26 of 171

Schedule of Mortgage Holder(s)

Po{icy Nurnber:

Named lnsured:

Agent Name:
Agent Numbel'.

mm f Bldg l

1 1

CPP5514199-00

Thong Ngo
NGO LOVE, LLC

Br'eckenridge insurance Services, LLC
5954600'0

 

 

9

ZURlCH

Effectlve Date: 09!22/2015
12:01 A.M., Standard Time

   

~='.u 1'.|:.11"'=

Quau Cmek B'an'k
12201Nonh MnyAvemse
leahomaC|ly. OK 73120

 

 

 

 

 

 

 

 

 

 

 

STF‘CP-ZZD~A CW (10-07)
Page 1 of1

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 27 of 171

COMMERC|AL PROPERTY
CP 00 10 1012

BU|LD|NG AND PERSONAL PROPERTY
COVERAGE FORM

Van'ous provisions in this policy restrict coverage Read the entire policy carefully to determine rights, duties and

what is and is not covered

Throughout this poi|cy, the words “you" and "your" refer to the Narned insured shown in the Declaralions. The
words "we", "us" and "our" refer to the company providing this insurancev

Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Detinitions.

A. Coveie'g'e
We will pay ter=direct-phys_i`jc'e| loss of-'o'r damage to
Covered Property a_t the premises__de_e_cribed in-the
Dec|a_ret|on_s caused-' by or';res_ui_tirig -.f_rorn -any'
Covered cause-of Loss..
1. Covered Property
Covered Pmperty, as used in this Coverage
Part. means the type of property described in
this section. A.1., and limited in A.2. Property
Not Covered. if a Limit Of insurance is shown
in the Declaratlons for that type of property.
a. Buildlng, meaning the building or structure
described in the Dec|arelions. including:

(1) Completcd edditions;
(2) Fixtures. including outdoor fixtures;
(3) Pen‘nanentlyinstalled:

(a) Machinery: and

(b) Equlpmenl;

(4) Persona| property owned by you that is
used to maintain or service the building
or structure or its premises. including:
(a) Fire-extinguishing equipment
(b} Outdoor fumiture;

(c) Floorcoverings;and

(d) Appliences used for refrigerating
ventilating. cooking_ dishwashan or
launderingl

(6) lf not covered by other insurance:

(a) Additions under oonslruction,
alterations and repairs to the building
or structure;

(b) Materials, equipment1 supplies and
temporary structures on or within
100 feet of the described premises,
used for making additions,
alterations or repairs to the building
or structure

b. ¥our Buelness Persorral Pro

consists of the following property located in
or on the building or structure described in
the Dec|erations or in the open for in a
vehicle) within 100 feet of the building or
structure or within 100 feet of the premises
described in the Dec|aralions. whichever
distance is greater:

(1) Fumlture and iixtures;
(2) Machinery and equipment
(3) "Stock“;

(4) All other personal property owned by
you and used in your business:

(5) L)e|aorl materials or services furnished or
arranged by you on personal property of
others;

(6) Your use interest as tenant in
improvements and bettermentsl
improvements and betterments ere
fixtures alterations, installations or
additions:

(a) Made a part of the building or
stmcture you occupy but do not own;
and

(b) You acquired or made at your
expense but cannot legally remove;
(1) Leesed personal property for which you
have a contractual responsibility to
insure, unless otherwise provided for
under Persona| Property Of Others,

c. Persona| Property Of others that is:

(1) |n your care, custody or contro|; and

(2) Loceted in or on the building or structure
described in the Declarations or in the
open (or in a vehic|e) within 100 feet of
the building or structure or within 100
feet of the premises described in the
Declarations, whichever distance is
greater.

CP 00101012 © insurance Servlces Oihce, lnc.. 2011 Page1 of 16

waters i<tuwer andrew services l uniform Forms“‘

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 28 of 171

However. our payment for loss of or
damage to personal property of others will
only be for the account of the owner of the

property.

2. Property NotCovered
Covered Property does not ino|ude:

h.

Page 2 of 16

. Foundations of

. Personal

Accounts. bills, currency, food stamps or
other evidences of debt. money. notes or
securities Lottery tickets held for sale are
notsecurities:

. Animais. unless owned by others and

boarded by you, or il owned by you, only as
'stoclr" while inside of buildings;

Automobiles held for sa|e;

Bridges, roadways. walks, patios or other
paved surfaces;

Contraband, or property in the course of
illegal transportation or trade;

. The cost of excavations. grading, backfilling

or liiiing;

bulldings. slructures,
machinery or boilers il their foundations are
below:

(1) The lowest basement iloor. or
(2) The surface of the ground. if there is no
basement

Land (inc|uding land on which the property
is |ocated). water, growing crops or lawns
(other than lawns which are part of a
vegetath roof);

property while airborne or
waterborne;

Bulkheads, pilings, plers, wharves or docks;

. Property that is covered under another

coverage form cl this or any other policy in
which it is more specihca||y described,
except for the excess of the amount due
(whether you can collect on it or not) from
that other insurance;

. Retaining walls that are not part of a

bullding;

. Undergnound pipee, iiues or drains;

fl.

0-

© insurance Services Oftice, lnc.. 2011

. Vehicies or

Eiectronic data. except as provided under
the Addltional Coveragel E|ectronic Dete.
Eiectronic data means information. facts or
computer programs stored as or on.
created or used on, or transmitted to or
from computer software (lncluding systems
and applications software). on hard or
tioppy disks, CD-ROMs, tapes, drivesl cefls.
data processing devices or any other
repositories ot computer software which are
used with electronically controlled
equipment The term computer programs.
referred to in the foregoing description of
electronic data, means a set of related
electronic instructions which direct the
operations and functions of a computer or
device connected to lt, which enable the
computer or device to receive. process.
store, retrieve or send data. This
paragraph, n., does not apply to your
"stocit" of prepackaged scilware, or to
electronic data which is integrated in and
operates or controls the building's elevator.
Eghting, heating, ventilation, air conditioning
or security system;

The cost to replace or restore the
information _on valuable papers and
records. including those which exist as
electronic data. Valuable papers and
records include but are not limited to
proprietary iniormstlon, books of account,
deeds. manuscripts. abstracts, drawings
and card index systems Reler to the
Coverage Extension for Va|uable Papers
And Reoords (Other Than Eiectronlc Deta)
for limited coverage for valuable papers and
records other than those which exist as
electronic data;

self-propelled machines
{lnciuding aircraft or watercraft] lhat:

{1) Are licensed for use on public roads; or
(2) Are operated principally away from the
described premises
This paragraph does not apply to:
(a) Vehicies cr self-propelled machines
or autos you manufacture process
orwarehouse;

CP 0010 1012

CP 0010 10 12

Case 5:18-cv-01079-G Document 1-4

(b) Vehlcles or self-propelled machinesl
other than autos, you hold for sale;

(c) Rowooais or canoes out of water at
the described premises; or

(d) Traiiers, but only to the extent
provided for in the Coverage
Extenaion for Non»owned Detacbed
Trai|er$;or

q. The following property while outside of
buildings:

(1) Grain, hay, straw or other crops;

(2) Foncos. radio or television antennas
{inch.rding satellite dishes) and their
lead-in wiring. meets or towers. trees,
shrubs or plants (olher than trees,
shrubs or plants which are "stocir" or are
part of s vegetated root}, ali except as
provided initio Covenge Extensions.

3. Coveréd;f;ausesfof;t».ps§:

See appiiwb`le Causes Qf:tibs§lforrn”a's;sitown
in tm'Dedmeiions.
4. AddltionalCoverages
a. Debris Removal
(1) Subiect to Paregraphs iz}, (3) and (4},
we will pay your expense to remove
debris of Covered Property and other
debris that is on the described premises
when such debris is caused by or
results from a Covered Cause of Loss
that occurs during the policy period. The
expenses will be paid only i'f they are
reported to us in writing within 180 days
of the date of direct physical loss or
damage

(2) Debris Removal does not apply _to costs
to:

(a) Remove debris of property of yours
that is not insured under this policy_
or property in your possession that is
not Covered Property;

(b] Remove debris of property owned by
or leased to the landlord of the
building where your described
premises are iocated, unless you
have a contractual responsibility to
insure such property end it is insured
under this poiicy;

(c) Remove any property that is
Property Not Coveredl including
property addressed under the
Outdoor Property Coverage
Extension;

Filed 11/01/18 Page 29 Of 171

(d) Remove property of others cfa type
that would not be Covered Property
under this Coverage Form;

(e) Removo deposits of mud or earth
from the grounds of the described
premises

(f) Extract "poiiutants” from land or
water; or

(gi Remove, restore or replace polluted
land or water.

(3} Subiect to the exceptions in Paragraph
(4). the following provisions appiy:

(a) The most we will pay for the total of
direct physical loss or damage plus
debris removal expense is the leit
of lnsurance applicable to the
Covered Property that has sustained
loss 'or damage

(b) Subiect to ici above. the amount we
will pay for debris removal expense
is limited to 25% of the sum of the
deductible plus the amount that we
pay for direct physical loss or
damage to the Covered Property that
has: sustained loss or damage
However, if no Covered Property has
sustained direct physical loss cr
damage, the most we will pay for
removal of debris of other property ('rf
such removal is covered under this
Additional Coverage) ls $5.000 at
each location.

(4) We will pay up to an additional $25,000
for debris removal expense, for each
location, in any one occurrence of
physical loss or damage to Covered
Property, if one or both of the following
circumstances apply

(ai The total ci the actual debris removal
expense plus the amount we pay for
direct physical loss or damage
exceeds the Limit of insurance on
the Covered Property that has
sustained loss or damage

(b) The schlei debris removal expense
exceeds 25% of the sum of the
deductible plus the amount that we
pay for direct physical loss or
damage to the Covered Property that
has sustained loss or damage.

© insurance Services Office, |nc.. 2011 Page 3 of 15

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 30 of 171

Thenefore, if (4)(a) and/or (4)(b) applies,
our total payment for direct physical loss
or damage and debris removal expense
may reach but Ml| never exceed the
Limit of insurance on the Covered
Property that has sustained loss or
damage. plus $25,000.

(5) Exam ples

The following examples assume that
there is no Coinsurance penalty.

Example 1
lelt of lnsurance: $ 90,000
Amount of Deductible: 5 500
Amount of Loss: $ 50,000
Amountof Loss Payable‘. $ 49.500
($50.000 - seem
Debris Removal Expense: 5 10_000
Debris Removal Expense Payable: $ 10,000

($10,000 is 20% `Of $50,000.)

The debris removal expense is less than 25% of the
sum of the loss payable plus the deductible The sum
of the loss payable and the debris removal expense
($49,500 + $10,000 = $59,500) is less than the Limit
of lnsurance. Tlrerafore. the full amount of debris
removal expense is payable ln accordance with the
terms of Paragra`ph (3).

Example 2
Limit of lnsurance.' $ 90,000
Amount of Deductible: $ 500
Amount of Loss: $ 80,000
Amount of Loss Payable: $ 79,500
($eo,ooo - $500)
Debris Remova| Expense: $ 40,000
Debrls Remova| E)<pense Payable
Basic Amount $ 10,500
Addilional Amouni: $ 25,000

The basic amount payable for debris removal
expense under the terms of Paragraph (3) is
calculated as follows: $80,000 ($79,500 + $500) x .25
= $20.000. capped at $10,500. The cap applies
because the sum of the loss payable ($79.500) and
the basic amount payable for debris removal expense
($10,500) cannot exceed the Limit of insurance
($90.000).

Page 4 of 16

© insurance Services Oft”rce, |nc., 2011

The additional amount payable for debris removal
expense is provided ln accordance with the terms of
Paragraph (4), because the debris removal expense
($40,000) exceeds 25% of the loss payable plus the
deductible ($40,000 ls 50% of $80,000), and because
the sum of the loss payable and debris removal
expense ($79.500 + $40.000 = $119.500) would
exceed the Limit of insurance ($90,000). The
additional amount of covered debris removal expense
is $25,000, the maximum payable under Paragraph
(4). Thusl the total payable _for debris removal
expense in this example ls $35,500; $4,500 of the
debris removal expense ls not covered.

b. Pres'ervatlon Of F’roperty

lf it is necessary to move Covered Property
from the described premises to preserve it
from loss or damage by a Covered Cause
of Loss, we will pay for any direct physical
loss cr damage to that property.

(1) Whi|e it is being moved or while
temporarily stored at another |ocation;
and

(2) Only if the loss or damage occurs within
30 days after the property ls first moved.

c. Flre Department Sel"vlce Charga

When the tire department is called to save
or protect Covered Property from a
Covered Cause of Loss. we will pay up to
$1.000 for service at each premises
described in the Declarations, unless a
higher limit is shown in the Declarations.
Such limit is the most we will pay
regardless of the number of responding tire
departments or fire unils. and regardless of
the number or type of services performed

This Additional Coverage applies to your
liability for fire department service charges:

(1) Assumed by contract or agreement prior
to loss; or

(2) Required by local ordinance

No Deductib|e applies to this Addilional
Coverage.

CP 0010 1012

CP 00 101012

d. Pollutant Clean-up And Removal

We will pay your expense to extract
"pollutents" from land or water at the
described premises if the discharge
dispersal. seepage, mlgratiorl, release or
escape of the "poilutants" is caused by or
results from a Covered Ceuse of Loss that
occurs during the policy period'. The
expenses will be paid only it they are
reported to us in writing within 180 days of
the date on which the Covered Cause of
Loss occurs.

This Additional Coverage does not apply to
costs to test for. monitor or assess the
existence. concentration or effects of
"pol|utants". But we will pay for testing
which is performed in the course of
extracting the "pollutants" from the lend or
water.

The most we will pay under this Additional
Coverage for each described premises is
$10.000 for the sum or all covered
expenses arising out of Covered Causes ot
Loss occun'ing during each separate 12~
month period ot this policy.

e. increased Cost Of Constructlon

(1) This Aciditionel Coverage applies only to
buildings to which the Replacement
Cosl Opticnal Coverege applies.

(2) ln the event of damage by a Covered
Cause of Loss to a building that is
Covered Property. we will pay the
increased costs incurred to comply with
the minimum standards of an ordinance
or law in the course of repair. rebuilding
or replacement ot damaged parte of that
property, subject to the limitations stated
in e.(B} through e.(S] of th|s Additionel
Coverage.

(3) The ordinance or law referred to in e.(2)
of this Additional Coverage is an
ordinance or law that regulates the
construction or repair of buildings or
establishes zoning or land use
requirements at the described premises
and is in force at the time of |oss.

(4) Under this Add’rtional Coverage, we will
not pay any costs due to en ordinance
or law that:

(a) You were required to comply with
before the loss, even when the

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 31 of 171

(5) Under this Additional Coverage, we will

notpay fcc

(a) The enforcement of or compliance
with any ordinance or law which
requires demolition. repair,
replacement reconstruction.
remodeling or remediation of
property due to contamination by
“pollutants" or due tc the presence,
growth, proliferation, spread or any
activity of "fungus"l wet or dry rot or
bacteria; or

(b) Any costs associated with the
enforcement of or compliance with
an ordinance or law which requires
any insured or others to test for,
monitor. clean up, remove, contain,
treat, detoxify or neutralize, or in any
way respond to.` or assess the
effects of "po|lutants", "fungus", wet
or dry rotor bacteria.

(8) The most we will pay under this
Additionel Coverage, for each described
building insured under this Coverege
Form. is 510.000 or 5% of the Limit of
insurance applicable to that bullding.
whichever ls less. if a damaged building
is covered under a blanket Limit of
lnsurance which applies to more than
one building or item of property, then the
rnost we will pay under this Aclditional
Coverage, for that damaged building, is
the lesser of $10,000 or 5% times the
value of the damaged building as of the
time of loss times the applicable
Colnsurance percentage

The amount payable under this
Additional Coverage is additional
insurance.

(7) With respect lo this Additlonal
Coverage:

{a) We will not pay for the increased
Cost of Construction:

(i) Ul'lti| the property is actually
repaired or replaced at the same
or another premises; and

(il) Unless the repair or replacement
is made as soon as reasonably
possible after the loss or
damage, not to exceed two
years. We may extend this period

building was undamaged; and in Wmi"g during the two Vea'$~
(b) Vou failed to comply with.
© insurance Servlces Oftice_ lnc., 2011 Page 5 of 16

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 32 of 171

(8)

(9)

(b) if the building is repaired or replaced
at the same premises, or if you elect
to rebuild at another premises. the
most we will pay for the increased
Cost of Construotion, subject to the
provisions of e.[G) of this Additionai
Coverage, is the increased cost of
construction at the same premises

(c) if the ordinance or law requires
relocation to another premises the
most we will pay for the increased
Cost of Constructionl subject to the
provisions of e.(6) of this Additionai
Coverage, is the increased cost of
constn.iction at the new premises

This Additions| Coverags is not subject
to the terms of the Ordinance Or Law
Exclusion to the extent that such
Exclusion would conflict with the
provisions of this Add itional Coverage,

The costs addressed in the Loss
Payment and Vaiuation Conditions and
the Repiacement Cost Optionai
Coverage, in this Coverage Form, do
not include the increased cost
attributable to enforcement of or
compliance with an ordinance or iaw.
The amount payable under this
Adclitionai Coverage, as stated in e.(6)
of this Additional Coverage, is not
subject to such limitation

f. Electronic Data

t‘|i

(2)

Page 8 of 18

Under this Additional Coverage,
electronic data has the meaning
described under Property Not Covered.
Electronic Data. This Additional
Coverage does not applon your "stock“
of prepackaged software. or to
electronic data which is integrated in
and operates or controls the building's
eievator, lightlng. heating, ventilation, air
conditioning or security system

Subject to the provisions of this
Additiona| Coverage. we will pay for the
cost to replace or restore electronic data
which has been destroyed or corrupted
by a Covered Cause of Loss. To the
extent that electronic data is not
replaced or restored, the loss will be
valued at the cost ot replacement of the
media on which the electronic data was
stored, with blank media of substantially
identical type.

© insurance Services Ofticel lnc., 2011

(3) The Covered Causes of Loss applicable

to Your Business Personal Property
apply to this Additional Coverage.
Electronic Data, subject to the following:

(a) if the Causes Of Loss - Specia|
Form appliee. coverage under this
Additional Coverage, Etectronic
Data, is limited to the "speciiied
causes of loss“ as defined in that
;orm and Coilapse as set forth in that
orrn.

lf the Causes Of Loss - Broad Forrn
applies1 coverage under this
Additional Coverage, Electronic
Data. includes Cc|iapse as set forth
in that fomt.

(c) lf the Causes Of Loss form is
endorsed to add a Covered Cause of
Loss. the additional Covered Cause
ot Loss does not apply to the
coverage provided under this
Additiona| Coverage, E|ectronic
Data,

(d) The Covered Causes of Loss include
a virus, harmful code or similar
instmction introduced into or enacted
on a computer system (inoluding
electronic data) or a network to
which it is connected. designed to
damage or destroy any part of the
system cr disrupt its normal
operation But there is no coverage
for loss or damage caused by or
resulting from manipulation of a
computer system (inciuding
electronic data) by any employee
including a temporary or leased
employee. or by an entity retained by
you or for you to inspect. design.
instai|, modify, maintain. repair or
replace that system.

(b

v

CPOO 10 10 12

CF 00 10 1012

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 33 of 171

(4) The most we will pay under this
Additionai Coverage.. Electronic Data. is
$2,500 (unless a higher limit ls shown ln
the Declaratlons) for all loss or damage
sustained in any one policy yearl
regardless of the number of occurrences
of loss or damage or the number of
premises locations or computer
systems lrwolved. if loss payment on the
first occurrence does not exhaust this
amount, then the balance is available for
subsequent loss or damage sustained in
but not alter that policy year. With
respect to an occurrence which begins
in one policy year and continues or
reeuits ln additional loss or damage in a
subsequent policy year(s), all loss or
damage ls deemed to be sustained in
the policy year in which the occurrence
began.

5. Coverage Extensions
Except as otherwise provided the following
E>rtensions apply to property located in or on
the building described in the Declaretions or in
the open (or in a veh|c|e) within 100 feet of the
described premises
if a Coinsurance percentage of 80% or more.
or a Value Reporting period symbol. is shown
in the Declarations. you may extend the
insurance provided by this Coverage Part as
follows:
a. Newly Acquired Or Constructed

Pl’°P€"¢Y

(1) Bulldlngs
it this policy covers Bu|lding, you may
extend that insurance to apply to:

(a) Vour new buildings while being built
on the described premises; and
(b) Buiidings you acquire at locations.
other than the described premises.
intended fort
(l) Sirnilar use as the building
described in the Declarations; or

(l|) Use as a warehouse.

The most we will pay for loss or damage
under this Extenslon is $250.000 at
each building.

(2) Your Buslness Persona| Property

(a) lf this policy covers Your Business
Personal Property. you may extend
that insurance to apply to:

(l) Business personal property.
including such property that you
newly acquire, at any location
you acquire other than at fairs,
trade shows or exhibitions; or

(li) Buslness personal property.
including such property that you
newly acquire, located at your
newly constructed or acquired
buildings at the location
described in the Declarations.

The most we will pay for loss or
damage under this Extension is
$100,000 at each bulldlng.

(b) This Extenslon does not apply to:

(l) Persona| property of others that
is temporarily in your possession
in the course of lnstelllng or
performing work on such
prcperty. or

(ll) Personal property of others that
is temporarily in_ your possession
in the course of your
manufactuan or wholesalan
activities

(3) Perlod OfCoverage
With respect to insurance provided
under this Coverage E)ttension for
Newiy Acquired Or Constructed
Property. coverage will end when any of
the following first occurs:

(a) This policy expires;

(b) 30 days expire after you acquire the
property or begin construction of that
part of the building that would qualify
as covered property, or

(c) You report values to us.

We will charge you additional premium
lor values reported from the data you
acquire the property or begin
construction of that part of the building
that would qualify as covered property

© insurance Services Offioe, lnc.l 2011 Page 7 of 16

Page 8 of 16

b. Persona| Effects And Property Of Others

¥ou may extend the insurance that applies
to Your Business Personai Property to
apply to:

(1) Persona| sheets owned by youl your
ofh`cers. your partners or members. your
managers or your employees This
Extension does not apply to loss or
damage by theft

(2) Personal property of others in your cere.
custody or controi.

The most we will pay for loss or damage
under this Extension is $2,500 at each
described premises Our payment for loss
of or damage to personal property oi others
will only be for the account of the owner of
the property

. Valuable Papers And Records (Other
Than Eiectronlc Data)

(1) You may extend the insurance that
applies to Your Business Persone|
Property to apply to the cost to replace
or restore the lost information on
valuable papers and records for which
duplicates do not exist But this
Extension does not apply to valuable
papers and records which exist as
electronic data. E|ectronic data has the
meaning described under Property Not
Covered, Electronic Data.

(2) li the Causes Of Loss ~ Special Form
applies, coverage under this E:<tenslon
is limited to the "specified causes of
|oss" as defined in that form and
Col|apse as set forth in that form.

(3) ll tire Ceuses Of Loss - Broad Form
applies coverage under this Extension
includes Coilapse as set forth in that
form.

Under this Extenslon. the most we will
pay to replace or restore the lost
information is $2,500 at each described
premises unless a higher limit is shown
in the Declarations. Such amount is
additional insurance We will also pay
for the cost of blank material for
reproducing the records (whether or not
duplicates existi and {when there is a
duplicate} for the cost of labor to
transcribe or copy the records. The
costs of blank material and labor are
subject to the applicable Limit of
insurance on Your Business Personal
Property and, therefore coverage of
such costs is not add diona| insurance

(4

v

© insurance Services Off`ice, lnc., 2011

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 34 of 171

d. Property Otf-premises

(1) ¥ou may extend the insurance provided
by this Coverage Form to apply to your
Covered Property while it is away from
the described premises if it isc

(a) Temporarlly at a location you do not
own, lease or operate;

(b) ln storage at a location you |ease,
provided the lease was executed
after the beginning of the current
policy term: or

(c) At any fair. trade show or exhibition

(2} This Extension does not apply to

Pl°pelfY-

(a) |n oronavehiole; or

(b) |n the care. custody or control of
your salespersons, unless the
property is in such csre. custody or
control at a fair, trade show or
exhibition

131 The most we witl pay for loss or damage
under this Extension is $10.000.

e. Outdoor Property

You may extend the insurance provided by
this Coverage Form to apply to your
outdoor fences, radio and television
antennas {inc|uding satellite dishes). trees,
shrubs and plants father than trees. shrubs
or plants which are "stock" or are part of a
vegetatad roof]. including debris removal
expense caused by or resulting from any of
the following causes at loss `rf 1hey are
Covered Causes of Loss:

(1) Fire;

(2) Lightning;

(3) Explosion:

(4) Riot or Ctvll Commotion; or
(5) Aircrait.

The most we will pay for loss or damage
under this Exlension is $1.000. but not
more than $250 for any one tree, shrub or
plsnl. Thase limits apply to any one
occurrenco. regardless of the types or
number of items lost or damaged in that
ocounence.

CP 00101012

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 35 of 171

Subject to all aforementioned terms end
limitations of coverage this Coverage
Extension includes the expense of
removing irom the described premises the
debris oi trees. shrubs and plants which are
the property of others. except in the
situation in which you are a tenant and such
property is owned by the landlord cf the
described premisec.

f. Nonowmd Detaohed Treilers

(1) You may extend the insurance that
applies to Your Business Personal
Property to apply to loss or damage to
trailers that you do not own, provided
that:

(a) The trailer is used in your businesl;

(b) The trailer is in your care, custody or
control at the premises described in
the Decla'ratlons; and

(c) You have a contractual responsibility
to pay for loss or damage to the

trailer.
(2) We will notpayfor any loss cr damage
that occurs:

(a) While the trailer is attached to any
motor vehicle or motorized
conveyance, whether or not the
motor vehicle or motorized
conveyance is in motion;

(b) During hitch|ng or unhltching
operations cr when a trai`er

becomes accidentally unhltched from
a motor vehicle or motorized
conveyance

(3) The most we will pay for loss or damage
under this Extension is $5.000. unless a
higher limit is shown in the Declerations.

(4) This insurance is excess over the
amount due (whether you can collect on
it or not) from any other insurance
covering such property.

g. Business Personal Property Temporarily
in Portable St.orage Units

(t} You may extend the insurance that
applies to Your Business Personal
Property to apply to such property while
temporarin stored in e portable storage
unit (including a detached trailer]
located within 100 feet ol' the building or
structure described in the Declarations
or within 100 feet of the premises
described in the Declaretions. whichever
distance is greater.

CP 00101012

© insurance Services Offlce, lnc., 2011

(2) |f the applicable Covered Causes of
Loss form or endorsement contains a
limitation cr exclusion concerning loss or
damage from sand. dust, sleet. snow.
ice or rain to property ln a structure.
such limitation or exclusion also applies
to property in a portable storage unit.

(3) Coverage under this Extension:

(a) Will end 90 days alter the business
personal property has been placed in
the storage unit;

(b) Does not apply if the storage unit
itself has been in use at the
descrd)ed premises for more than 90
consecutive days, even it the
business personal property has been
stored there for 90 or fewer days as
of the time of loss or damage

(4) Under this Extension, the most we will
pay for the total of all loss or damage to
business personal property is 510.000
(unless a higher limit is indicated in the
Dedarations for such Extensloh)
regardless of the number ol' storage
units. Such limit ls part of_ not in addition
to. the applicable Limit of insurance on

Your Business Personal Froperty.
Therefore, payment under this
Extension will not increase the

applicable Limit of lnsurance on Your
Buslness Persona| Property.

(5) This E>dension does not apply to loss or
damage otherwise covered under this
Coverage Form or any endorsement to
this Coverage Form or policy, and does
not apply to ioss or damage to the
storage unit itself.

Each of these Extensione is additional
insurance unless otherwise indicated. The
Addlllonal Condltlon, Coinsurance, does not
apply to these Extensions.

B. Excluslons And Limltations

See applicable Causes Of Loss form as shown in
the Declaratlons.

C. ijlts Of insurance

The most we will pay for loss or damage in any
one occurrence is the applicable Limit Of
insurance shown in the Declarations.

The most we will pay for loss or damage to
outdoor signs_ whether or not the sign is attached
to a building. is $2,500 per sign in any one
OCCUITBDC€.

Page 9 of 16

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 36 of 171

The amounts of insurance stated in the following
Aclditiona| Coverages apply in accordance with the
terms of such coverages and are separate from
the Limll(s) Of insurance shown in the
Declarations for any other coverage

‘l. Fire Department Servioe Charge;

2. Pollutant Clean-up And Removal;

3. increased Cost Of Construction; and
4. Electronic Dele.

Payments under the Preservstlon Of Property
Additionel Coverage will not increase the
applicable Limit of insurance

D. Deductlble

ln any one occurrence of loss or damage
thereinafler referred to as loss), we will first reduce
the amount of loss if required by the Colnsurence
Condition or the Agreed Velue Optionel Coverage.
ll the adjusted amount of lose Ez less than or equal
to the Deductible, we will not pay for that loss. ll
the adjusted amount of loss exceeds the
Deductlb|a, ute will then subtract the Deductible
from the adjusted amount of loss and will pay the
resulting amount or the Limit of insurance
whichever is less.

When the occurrence involves loss lo more than
one item of Covered Property and separate Limits
of insurance apply, the losses will not be
combined in determining application of the
Deductibie. But the Deduclible will be applied only
once per occurrence

Example1
(Thls example assumes there is no Coinsurance
penaily.)

Deductibie: $ 250
Limit of insurance - Building 1: $ 60,000
Limit of insurance - Building 2: $ 80,000
Loss to Building 1: $ 60,100
Loss to Building 2: $ 90,000

The amount of loss to Building 1 ($60,100) is less
then the sum ($60.250) of the Limit of insurance
applicable to Building 1 plus the Deductib|e.

The Deductib|e 'will be subtracted from the amount of
loss in calculating the loss payable for Building 1:

$ 60.100

- 250

$ 59,850 Loss Payable - Building 1

The Deduclible applies once per occurrence and
therefore is not subtracted in determining the amount
of loss payable for Building 2. Loss payable for
Building 2 is the Limit oflnsurance of $SD.OOO.

Page 10 of 18

© insurance Services Oftice, |nc.. 2011

Tota| amounth loss peyabte:

$59.850 + $80.000 = $139,850

Example 2

(Thls example too, assumes there is no Coinsurence
penatty.)

The Deduct'cb|e and Limits of insurance are the same
as those in Example 1.

Loss to Building 1: $ 70.000
(Exceeds Limit of insurance plus Deductible)

Loss to Building 2: $ 90,000
(Exceeds ijit of insurance plus Deductible)

Loss Peyab|e - Building 1: $ 60,000
(Limit of |nsurance)

Loss Payable - Building 2: $ 80,000
(tjmit of lnsurance)

Totel amount of loss payable: $ 140,000

E. Loss Conditlons

The following conditions apply in addition to the
Comrnon Policy Conditions end the Commercia|
Property Condttlons:

1. Abandonment

There can be no abandonment of any property
to us.

2. Ap praisai

ll we and you disagree on the value of the
property or the amount of |oss, either may
make written demand for en appraisal of the
loss. ln this event. each party will select a
competent and impartial appraiser. The two
appraisers will select an empire ll they cannot
agree. either may request that selection be
made by a judge of a court having jurisdiction
The appraisers will state separately the value
of the property and amount of loss. ll they fan
to agree. they will submit their differences to
the umpire. A decision agreed to by any two
will be blnding. anh party wil|:

a. Pay its chosen appraiser“, and

b. Bear the other expenses of the appraisal
and umpire equally.

lf there is an appraisel, we will still retain our

right lo deny the clalm.

3. Duties ln The Event Of Loss Or Damage

a. You must see that the following are done in
the event of loss or damage to Covered
Property:

(1) Notify the police it a law may have been
broken.

CP 00101012

CP 00 1010 12

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 37 of 171

(2) Give us prompt notice of the loss or
damage include a description of the
property involved

(3) As soon as pcssible. give us a
description of how. when and where the
loss or damage occurred

{4} Talte all reasonable steps to protect the
Covered Property from further damage.
and keep a record of your expenses
necessary to protect the Covered
Property. for consideration in the
settlement of the claim. This will not
increase the Limit of insurance
However, we will not pay for any
subsequent loss or damage resulting
from a cause of loss that is not a
Covered Cause of Loss. Also. if
feasible set the damaged properly
aside and in the best possible order for
examination

(5). At our request1 give us complete
inventories of the damaged and
undamaged property. include quantities
costs. values and amount of loss
clait'hed.v

(6) As otten as may be reasonably required.
permit us to inspect the property proving
the loss or damage and examine your
books and records.

Aiso, permit us to take samples of

damaged and undamaged property tor

lnspectlon. testing and analysie, and
rmit us to make copies from your
olts and records.

(7) Send us a signed. sworn proof of loss
containing the information we request to
investigate the ciaim. ‘rou must do this
within 60 days after our request We will
supply you with the necessary forrns.

(8} Cooperate with us in the investigation or
settlement of the clalm.

b. We may examine any insured under oath,
while not in the presence of any other
insured and at such times as may be
reasonably required, about any matter
relating to this insurance or the claim.
including an insured's books and records. ln
the event of an examination. an insured's
answers must be signed

© insurance Services Oft'roe, lnc., 2011

4. Loss Payment

a. in the event of loss or damage covered by
this Coverage Forml at our option. we will
either:

(1) Pay the value of lost or damaged
property;

(2) Pay the cost of repairing or replacing the
lost or damaged property, subject to b.
belOW;

(3) Taire all or any part of the property at an
agreed or appraised value; or

(4) Repair, rebuild or replace the property
with other property of like kind and
quality, subject to b. belth

We will determine the value of lost or
damaged properly. or the cost ot its repair
or replet:ernrt.lntl ln accordance with the
appEcehle terms of the Valuatton Condition
in this Coverage Form or any applicable
provision which amends or supersedes the
Valuaiion Condition.

b. The cost to repair. rebuild or replace does
not include the increased cost attributable
to enforcement of or compliance with any
ordinance or law regulating the
construction use or repair _of any property.

c. We will give notice of our intentions within
30 days after we receive the sworn proof of
loss.

d. We will not pay you more than your
financial interest in the Covered Property.

e. We may adjust losses with the owners of
lost or damaged property if other than you.
lf we pay the owners, such payments wm
satisfy your claims against us for the
owners' property. We will not pay the
owners more than their iinancial interest in
the Covered Property.

t. We may elect to defend you against suits
arising from claims of owners of property.
We will do this at our expense

g. We will pay for covered loss or damage
within 30 days after we receive the sworn
proof of loss. it you have complied with all
oftha terms ot this Coverage Partl and:

(1) We have reached agreement with you
on the amount of |oss; or

(2) An appraisal award has been made.

Page 11 of 16

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 38 of 171

h. A party wall is a wall that separates and is
common to adjoining buildings that are
owned by different parties. in settling
covered losses involving a party wall, we
will pay a proportion of the loss to the party
wali based on your interest in the wall in
proportion to the interest of the owner ot the
adjoining building However. 'rf you elect to
repair or replace your building and the
owner of the adjoining building elects not to
repair or replace that building. we will pay
you the full value of the loss to the party
virelil subject to all applicable policy
provisions including Limits of lnsurance, the
Va|uation and Coinsurance Conditions end
eli other provisions of this Loss Payment
Cond'rtion. Our payment under the
provisions of this paragraph does not alter
any right of subrogation we may have
against any entity, including the owner or
insurer of the adjoining building, and does
not alter the terms of the Transfer 01 Rights
Of Recovery Agair\st Others To Us
Condltion in this policy.

5. Reoovered Property

it either you or we recover any property alter
loss settlementl that party must give the other
prompt notice At your option, the property wilt
be returned to you. You must then return to us
the amount we paid to you for the property. We
will pay recovery expenses and the expenses
to repair the recovered property, subject to the
Limit of insurance

6. Vacancy
a. Descrtptlon OfTerms

(1) As used in this Vacancy Coni'iitionl the
term building and the term vacant have
the meanings set forth in (1)(a) and
(1)[b) below
(a) When this policy is issued to a

tenant, and with respect to that
tenant's interest in Covered Prwerty,
building means the unit or suite
rented or leased to the tenant Such
building is vacant when it does not
contain enough business personal
property to conduct customary
operations

(b) When this policy ls issued to the
owner or general lessee of a
buildingl building means the entire
building. Such building is vacant
unless at least 31% of its total
square footage is:

(l) Rented to a lessee or sublessee
and used by the lessee or
sublessee to conduct its
customary operations; and/or

(il) Used by the building owner to
conduct customary operations

(2) 'Buiidlngs under construction or
renovation are not considered vacant

b. Vacancy Provislons

lf the building where loss or damage occurs

has been vacant for more than 60

consecutive days before that loss or

damage occurs:

(1) We will not pay for any loss or damage
caused by any of the following. even if
they are Covered Causes of Loss:

(a) Vandalism;

(b) Sprinkler leakage. unless you have
protected the system against
freezing;

(c) Building glass breaka|e;

(d) Water damage;

(e) Theft; or

(t] Attemptedtheft.

(2) With respect to Covered Causes of Loss

other than those listed in b.(1)(a)

through b.(1)(f) above, we will reduce

the amount we would otherwise pay for
the loss or damage by 15%.

7. Val nation

We will determine the value of Covered
Property in the event of loss or damage as
follows:

a. At actual cash value as of the time of lose

or damage. except as provided in b.. c.. d.
and e. below.

. if the Limit of insurance for Building

satisfies the Additional Condition,
Colnsurance. and the cost to repair or
replace the damaged building property is
$2,500 or less. we will pay the cost of
building repairs or replacement

Page 12 of 16 © insurance Services Offlce\ lnc., 2011 CP 00101012

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 39 of 171

The cost of bquing repairs or replacement
does not include the increased cost
attributable to enforcement of or
compliance with any ordinance or law
regulating the construction, use or repair of
any property-

i-iowever, the following property will be
vatued at the actual cash valuel even when
attached to the building:

(1) Awnings or floor ooverings;

(2) Appliances for refrigerating, veniilating.
cooking. dishwashing or iaundering; or

(3) Outdoor equipment or fumiture.

c. "Stock" you have cold but not delivered et
the selling price less discounts and
expenses you otherwise would have had.

d. Giase at the cost of replacement with
safety-glazing material if required by iaw.

e. Tenants' improvements and Betterments at

(1) Actuai cash value of the lost or
damaged property if you make repairs
promptiy.

(2) A proportion of your original cost 'ri you
do not make repairs prompt|y. We will
determine the proportionate value as
follows:

(a) Multip|y the original cost by the
number ot days from the loss or
damage to the expiration of the
lease; and

(b) D`rvide the amount determined in (a)
above by the number of days from
the installation of improvements to
the expiration of the iease.

if your lease contains a renewal option,
the expiration of the renewal option
period will replace the expiration of the
lease in this procedure

(3) Nothing if others pay for repairs or
replacement
F. Addit|onaiconditlons
The following conditions apply in addition to the
Comrnon Policy Coriditions and the Commerciai
Property Conditlons:
1. Coinsurance

li a Coinsurance percentage is shown in the
Declarations, the io|iowing condition applies:

a. We will not pay the full amount of any loss if
the value of Covered Property at the time of
loss times the Coinsurance percentage
shown for it in the Deciarations is greater
than the Limit of insurance for the property.

CP 0010 1012

© insurance Services Ofiice, lnc.l 2011

lnstead, we will determine the most we will

pay using the following steps:

(1) Muitiply the value of Covered Property
at the time of loss by the Coinsurance
percentage;

(2) Divide the Limit of insurance of the
property by the figure determined in
Si€r> i1ir

(3) Muitipiy the total amount of loss, before
the application of any deductible, by the
figure determined in Step [2}; and

(4) Subtract the deductible from the figure
determined in Step (3).

We will pay the amount determined in Step
(4) or the Limit of insuranco. whichever is
iess. For the remainder, you will either have
to rely on other insurance or absorb the

loss yourselfA

Example1 (Underinsurance)

When: The value of the property is: $ 250,000
The Coinsurance percentage
for it is: 80%
The Limit of insurance for it is: $100,000
The Deductib|e is: $ 250
The amount of loss is: $ 40.000

Sfep (1)= $250.000 x 80% = $200,000
(the minimum amount of insurance to
meet your Coinsurance requirements)

step (2): 5100,000 + $200,000 = .so

Step (3): $40.000 x .50 = $20.000

Step (4): $20,000 - $250 = $19,750

We will pay no more than $19,750. The remaining
$20.250 is not oovered.

Examp|o 2 (Adequata lnsurance)

When: The value of the property is: $ 250\000
The Coinsurance percentage
for it is: 80%
The Lirnlt of insurance for it is: $ 200.000

The Deductibie is: $ 250
The amount of loss is: $ 40.000

The minimum amount of insurance to meet your
Coinsurance requirement la $ZDD.DGD [$250,000 x
BD%). Thereiore. the Limit of insurance in this
example is adequate. and rio penalty applies. We will
pay no more than $39.?50 ($40.000 amount of loss
minus the deductible of $250).

Page 13 0116

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 40 of 171

b.

lf one Limit of insurance applies to two or
more separate items. this condition will
apply to the total of atl property to which the
limit appfles.

Example 3

When: The value of the property is:
Building et Location 1: $ 75.000
Building at Location 2: $100,000
Personal Property
at Location 2: $ 75.000

$ 250.000

The Coinsurance percentage
for it is: _ 90%

Step (1):

Step (2):
Step (3):
Step (4):

The Limit of insurance for
Buildings and Personal Property

at Locations 1 and 2 is: $180.000

The Deductible is: $ 1.000

The amount of loss is:

Building at Location 2: $ 30.000

Personal Propeny

et Location 2: $ 20,000
$ 50,000

$250,000 x 90% = $225.000

(the minimum amount of insurance lo
meet your Colnsuranoe requirements
and to avoid the penalty shown below)

$180,000 + $225.000 = .80
$50.000 x .80 = $40.000
$40,000 - $1.000 = $39,000

We will pay no more than $39,000, The remaining
$11,000 is not coveredl

2. Mortgageholders

a.
b.

Page 14 of 16

The term mortgageholder includes trustee.

We will pay for covered loss of or damage
to buildings or structures to each
mortgageholder shown in the Declerations
in their order oi precedence as interests
may appear,

. The mortgageholder has the right to receive

loss payment even if the mortgagehotder
has started foreclosure or similar action on
the building or structure.

. lf we deny your claim because cl your acts

or because you have failed to comply with

the terms of this Coverage Part, the

mortgagenolder will still have the right to

receive loss payment if the mortgageholder.

(1) Pays any premium due under this
Coverage Part at our request if you
have failed to do so;

(2) Subm|ts a signed, sworn proof of loss
within 60 days after receiving notice
from us of your failure to do so; and

(3) Has notified us of any change in
ownership, occupancy or substantial
change in risk known to the
mortgageho|der.

All of the terms of this Coverage Part will
then apply directly to the mortgageholder.

e. lf we pay the mortgageholder for any loss
or damage and deny payment to you
because of your acts or because you have
failed to comply with the terms ol this
Coverage Patt:

(1) The mortgagehotder's rights under the
mortgage will be transferred to us to the
extent of the amount we pay: and

(2) The ,mortgageholder's right to recover
the full amount of the mortgageholder's
dalrn will not be im paired.

At our option, we may pay to the
mortgagehoider the whoie principal on the
mortgage plus any accrued interest ln this
event. your mortgage and note will be
transfeer to us and you will pay your
remaining mortgage debt to us.

f. lf we cancel this policy, we will give written
notice to the mortgageho|der at least:

(1) 1|J days before the effective date of
cancellation if we cancel for your
nonpayment of premium; or

(2) 30 days before the effective date of
cancellation ii we cancel for any other
reason.

g. if we elect not to renew this policy, we will
give written notice to the mortgagehoider at
least 10 days before the expiration date of
this policy.

G. Optlonal Coverages

|f shown as applicable in the Declarations, the
following Optional Coverages apply separately to
each item:

1. Agreed Vaiue

a. The Addltlona| Condition. Coinsurance,
does not apply to Covered Property to
which this Optional Coverage appliesv We
will pay no more for loss of or damage to
that property than the proportion that the
Limit of insurance under this Coverage Part
for the property bears to the Agreed Va|ue
shown for it in the Declarations.

© insurance Services Ofiice, lnc., 2011 CP 001010 12

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 41 of 171

b. lf the expiration date for this Optional
Coverage shown in the Deolarations is not
extended. the Addlt.lonal Condilion,
Coinsuranoe. is reinstated and this Optional
Coverage expires.

c. The terms of this Optionai Coverage apply
only to loss or damage that occurs:

(1) On or after the effective date of this
Optlona| Coverage; and

(2) Before the Agreed Velue expiration date
shown in the Daciarations ortho policy
expiration date, whichever occurs first

2. inflation Guard

a. The Limit of insurance for property to which
this Opt|onal Coverage applies will
automatically increase by the annual
percentage shown in the Declarations.

b. The amount of increase will be:

(1) The Limit of insurance that applied on
the most recent of the policy inception
date, the policy anniversary date, or any
other policy change amending the Limit
of insurence. times

(2) The percentage of annual increase
shown in the Declaralions. expressed as
a decimel (exemple: 8% is .08), times

(3) The number of days since the beginning
of the current policy year or the effective
date of the most recent policy change
amending the Limit of lnsurance. divided

by 365.

Examp|e

lf: The applicable Limit of insurance is: $ 100.000
The annual percentage increase is: 8%
The number of days since the
beginning of the policy year
(or last policy change} is: 146
The amount of increase is:
$100.000x.08x146+365= $ 3_200

3. Rep|acement Cost

a. Replacement Coet (without deduction for
depreciation) replaces Ar.toai Cash Velue in
the Veluation Loss Condit|on ci this
Coverage Fon'n.

b. This Optional Coverage does not apply to:
(1) Personal property of others;
(2) Contents of a residence;

(3) Wodrs of art, antiques or rare articles,
including etchings. pictures, statuary,
marbles. bronzes_ porcelains and brin-a-
brac; or

CP 00 10 10 12

© insurance Services Office, inc.. 2011

(4) "Stock"_ unless the including "Stock"
option is shown in the Deolarations.

Under the terms of this Replacement Cosl
Optional Coverage. tenants' improvements
and betterments are not considered to be
the personal property of others_

c. ¥ou may make a claim for loss or damage
covered by this insurance on an actual cash
value basis instead of on a replacement
cost besis. in the event you elect to have
loss or damage settled on an actual cash
value besis, you may still make a claim for
the additional coverage this Optional
Coverage provides it you notify us of your
intent to do so within 180 days etter the loss
or damage

d. We will not pay on a replacement cost basis
for any loss or damage:

(1) Untll the lost or damaged property is
actually repaired or replaced; and

(2) Uniess the repair or replacement is
made as soon as reasonably possible
after the loss or damage

With respect to tenants‘ improvements and
bettermente, the following also apply:

(3) |f the conditions in d.(t) and d.(2] above
are not met. the value of tenants‘
improvements and betterments will be
determined as a proportion of your
original cost. as set forth in the
Veluetion Loss Conditlon of this
Coverege Form; and

(4) We will not pay for loss or damage to
tenanls‘ improvements and betterments
if others pay for repairs or replecemenL

e. We will not pay more for loss or damage on
a replacement cost basis than the least of
t‘l], (2) or [3}, subject to t. beiow:

(1) The Limit of insurance applicable to the

lost or damaged property;
(2) The cost to replace the lost or damaged
property with other property:

(a) Of comparable material and quality;

and
(b) Uaed for the same purpose; or
(3) The amount actually spent that is
necessary to repair or replace the lost or
damaged property.

if a building is rebuilt at a new premises, the

cost described in e.{?.i above is limited to

the cost which would have been incurred if

the buhding had been rebuilt at the original
premises

Page 15 or 16

Page 16 of 16

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 42 of 171

f. The cost of repair or replacement does not
include the increased cost attributabie to
enforcement of or compliance with any
ordinance cr law regulating the
construction, use or repair of any property,

4. Extenslon Of Replacemont Cost To

Personal Property Of Othars

a. if the Replacement Cost Optional Coverage
is shown as applicable in the Declarations,
then this Exteneion may also be shown as
applicable if the Deciaratione show this
Extension as eppiicabie. than Paragraph
3.b.{1) of the Repiacement Coet Optionai
Ccverage le deleted and all other provisions
of lhe Replecement Cosl Optionai
Ccverege apply to replacement cost on
personal property of others

b. With respect to replacement cost on the
personal property of cthere, the following
limitation applies:

|f an item{s) of personal property of others
ls subject to a written contract which
governs your liability for loss or damage to
that itemis), then valuation ot that item(s)
will be based on the amount for which you
are liable under such contract, b'ut not to
exceed the lesser of the replacement cost
of the property or the applicable Limit of
lnsurance.

H. Definitions

1.

© insurance Servlces Offlce, lnc., 2011

"Fungus" means any type or form ot iungus,
including mold or mildew, and any mycotoxins,
spores. scents` or b`y-products produced or
released by fungi.

"Po|lutants" means any solid, i|quid, gaseous or
thermal irritant or contaminant, including
smoke, vapor. soot. fume's, acids, alkalis,
chemicals and waste. Waste includes materials
to be recycled. reconditioned or reclaimed.

"Stock" means merchandise held |n storage or
ior sale, raw materials and in-process or
finished goods. including supplies used in their
packing or shipping.

CP 0010 10 12

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 43 of 171

COMMERC|AL PROPERTY
CP 00 30 10 12

BUS|NESS lNCOME (AND EXTRA EXPENSE)
COVERAGE FORM

Various provisions in this policy restrict coverage Read the entire policy carefully to determine rights, duties and
what ls and is not covered

Throughout this policy. the words "ycu" and "your" refer to the Nemed insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance

Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Delinitions.

A. Coverage With respect to the requirements set forth in
1. Buslness income the Pi€€°d|"g Pal‘a£ll'aph. if You occupy only

Business lncome means was part of a bulldlng. your premises means:

a. Net income (Net Proht or Loss before
income taxes) that would have been earned
or lncurred'. and

b. Continuing normal operating expenses
incurred, including payroll

For manufacturing risks, Net income includes
the net sales value of production.

Coverage is provided as described and limited
below ior one or more of the following options
for which a Limit Of insurance is shown in the
Declarations:

(1) Business income including "Rentei
Vaiue".

(2) Buslness income Other Than "Rerrtel
Value".

(3) "Rental Value".

if option [1) above is seiacted. the term
Business income will include "Rentai Va|ue". ll
option {3) above is seiected. the term Business
income will mean "Henial Va|ue" only.

if Llrnils of insurance are shown under more
than one or the above options. the provisions
ol this Coverage Part apply separately to each.

We will pay for the actual loss cf Business
income you sustain due to the necessary
"euspension' of your "operations" during the
"period of restoration*‘. The "suspenslon“ must
be caused by direct physical loss of or damage
to property at premises which are described in
the Declarations and for which a Business
income Limit Of insurance is shown in the
Declarations. The loss cr damage must be
caused by or result from a Covered Caose cl
Lossv With respect to loss of or damage to

(a) The portion of the building which you
rent, lease or occupy“.

(b) The area within 100 loot of the
building or within 100 feet of the
premises desormed in the
Deciarations. whichever distance is
greater {w'rlh respect to loss of or
damage to personal property in the
open or personal property |n a
vehicle); and

(c) Any area within the building or at the
described premises. if that area
servicesl or is used to gain access
to, the portion of the building which
you rent, lease or occupy.

2. Extra Expense

a. Extra Exq)ense Coverage is provided at the
premises described in the Declaralicns only
if the Declarations show that Business
income Coverage applies at that premises

b. E)ttra E><pense means necessary expenses
you incur during the "period of restoration"
that you would not have incurred if there
had been no direct physical loss or damage
to property caused by or resulting from a
Covered Ceuse of Loss.

We will pay Exira Expense father than the
expense to repair or replace property) to.‘

(1) Avoid or minimize the "suspension" of
business and to continue operations at
the deserted premises or at
replacement premises or temporary
locations including relocation expenses
and costs to equip and operate the
replacement location or temporary

personal property in the open or personal c°°a“°"'
property in a vehicle, the described premises
include the area within 100 feet of such
premises
CP 00 30 10 12 © insurance Servlces Ofiice, lnc., 2011 Page 1 of 9

Woiters K|uwer Financiat Services | Llnliorm Fonns“‘

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 44 of 171

(2) Minimize the "suspension" of business if
you cannot continue "operatlons".

We will also pay Extra Eiq:iense to repair or
replace property, but only to the extent it
reduces the amount oi loss that oti‘ienvisc
would have been payable under this
Coverage Form.

3. Covered Causes Of Loss, E)rclusicne And
Limitatlons

See applicable Causes Of Loss form as shown
in the Deciarations.

4. Additionai Limitathn - interruption of
Computer Operations

a. Coverage for Business income does not
appiy when a “suspension" ol "operations“
is caused by destruction or corruption of
electronic data. or any loss or damage to
electronic data, except as provided under
the Additionat Coverage, interruption Of
Computer Operations.

b. Coverage for Extra Expensa does not apply
when action is taken to avoid or minimize a
"suspension" of "operations°‘ caused by
destruction or corruption of electronic data.
or any loss or damage to electronic data,
except as provided under the Additiona|
Coverage, interruption 01' Computer
Operatlons_.

c. Eiectronic data means lnforrnation. facts or
computer programs stored as or on.
created or used on. or transmitted to or
from computer software (inciuding systems
and applications sonware), on hard or
i|oppy disks. CD~ROMs, tapes, drivos, ceiis.
data processing devices or any other
repositorles cf computer software which are
used with electronicalty controlled
equipment The tenn computer programs,
reierred to in the foregoing description or
electronic data, means a set of related
electronic instructions which direct the
operations and functions of a computer or
device connected to it. which enable the
computer or device to receive, prooess.
store, retrieve or send data.

d. This Additional Limitatlon does not apply
when loss or damage to electronic data
involves only electronic data which is
integrated in and operates or controls a
bullding's alevator, llghting. heating.
ventilation, air conditioning or security
system.

5. Addltional Coverages
a. Civii Authority

in this Add`rtionai Coverage. Civii Authority.
the described premises are promises to
which this Coverage Form applies, as
shown in the Declaratlons.

When a Covered Cause of Loss causes
damage to property other than property at
the described premises we will pay for the
actual loss of Business income you sustain
and necessary Exira Expense caused by
action of civil authority that prohibits access
to the described premisec, provided that
both of the following appiy:

(1) Access to the area immediately
surrounding the damaged property is
prohibited by civil authority as a result of
the damage, end the described
premises are within that area but are not
more than one mile from the damaged
property; and

(2) The action of civil authority is taken in
response to dangerous physical
conditions resulting from the damage or
continuation of the Covered Cause ot
Loss that caused the damage, or the
action is taken to enable a civil authority
to have unimpeded access to the
damaged property

Civii Authon`ty Coverage ior Business
income will begin 72 hours alter the time of
the tirsl action of civil authority that prohibits
access to the described premises and will
apply for a period of up to four consecutive
weeks from the date on which such
coverage began.

Civii Auihority Coverage ior Extra Expense

will begin immediately after the time of the

first action of civil authority that prohibits
access to the described premises and will
end:

(1) Four consecutive weeks after the date
of that action; or

(2) When your Civii Authority Coverage for
Business income ends;

whichever is later.

Page 2 of 9 © insurance Serv|ces thce. lnc., 2011 CP 00 3010 12

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 45 of 171

C.

CP 00 3010 12

. Aiterations And New Buildings

We will pay for the actual loss of Business
income you sustain and necessary Extra
Expense you incur due to direct physical
loss or damage at the described premises
caused by or resulting from any Covered
Cause of Loss to:

(1) New buildings or structures. whether
complete or under consirucilon;

(2) Aiteraiions or additions to existing
buildings or structuras; and

(3) Machlnery, equipment supplies or
building materials located on or within
100 feet of the described premises and:

(a) Used in the constmction, alterations
or additions; or

(b) incidental to the occupancy of new
buildings

lf such direct physical loss or damage
delays the start of "Operations', lhe "pen`od
of restoration" for Business income
Coverage will begin on the dale
"operations" would have begun if the direct
physical loss or damage had not occurred.

Extended Business income

(1) Business income Other Than "Rental
Value"

if the necessary “suspension“ of your
"operations" produces a Business
income loss payable under this policy.
we will pay for the actual loss of
Business income you incur during the
period that

(a) Begins on the date property (exoept
“iinisi'\ed stock") is actually repaired.
rebuilt or replaced and “operations"
are resumed; and

(b) Ends on the earlier of:

(i) The date you could restore your
"operations‘°, with reasonable
speed\ to the level which would
generate the business income
amount that would have existed if
no direct physical loss or damage
had occurrad; or

(il) 60 consecutive days after the
date determined in (1)(a) above.

© insurance Services Ofiice, lnc., 2011

However, Extended Business income
does not apply to loss of Businsss
income incurred as a result of
unfavorable business conditions caused
by the impact of the Covered use of
Loss in the area where the ascribed
premises are located

Loss of Business income must be
caused by direct physical loss or
damage at the described premises
caused by or resulting from any Covered
Cause ofLoss.

(2) "Rental Value"

lf the necessary “suspension" of your
"operations" produces a "Rentai Value"
loss payable under this poiicy. we will
pay for the actual loss of "Rental Value"
you incur during the period that

(a) Begins on the date property is
actually repaired. rebuilt or replaced
and tenanlabi|ity is restored; and

(b) Ends on the earlier of:

(i) The date you could restore tenant
occupancy. with reasonable
speed. to the level which would
generate the "Ftental Value" that
would have exiswd if no direct
physical loss or damage had
occurred; or

(ll) 60 consecutive days after the
date determined in iz)(a) abovs.

However. Extended Business income
does not apply to loss of "Rental Value"
incurred as a result of unfavorable
business conditions caused by the
impact cf the Covered Cause of Loss in
the area where the described premises
are located.

Loss of "Renia| Value" must be caused
by direct physical loss or damage at the
described premises caused by or
resulting from any Covered Causa of
Loss.

d. interruption Of Computer operations

(1) Under this Additional Coverage,
electronic data has the meaning
described under Addiiionai Limitation -
inten'uption Of Computer Operations.

Page 3 of 9

 

(2) Subject to ali provisions of this

Additionai Coverage. you may extend
the insurance that applies to Business
income and Extra Expense to apply to a
"suspanslon" of "operations" caused by
an interruption in computer operations
due to destruction or corruption of
electronic data due to a Covered Cause
of Loss. However, we will not provide
coverage under this Additloriai
Coverage when the Additional Limitation
v interruption Of Computer Operations
does not apply based on Paragraph
A.4.d. therein.

(3) With respect to the coverage provided

under this Addi‘ilonal Coverage, the
Covered Causes of Loss are subject to
the following:

(a) if the Cel.lses Cli' Loss »- Specia|
Form applies. coverage under this
Addliionai Coverage, interruption Of
Computer Operations. is limited to
the “speclt'led causes of loss" as
defined in that form and Coilapse as
set forth in that form.

(b) ii the Causes Of Loss - Etroad Form
applies, coverage under this
Additionai Coveragel interruption Df
Computer Clperations, includes
Coiiapee as set forth in that fon'n.

(c) ii the Causes Of Loss form is
endorsed to add a Covered Cause of
Loss, the additional Covered Cause
of Loss does not apply to the

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 46 of 171

{4| The most we vn`il pay under this

Additlonai Coverage, interruption Of
Computer Operaiions. is $2,500 (unlass
a higher limit is shown in the
Declarations} for ali loss sustained and
expense incurred in any one policy year,
regardless of the number of
interruptions or the number of premlsas,
locations or computer systems invoived.
ll‘ loss payment relating to the first
interruption does not exhaust this
amount. than the balance is available for
loss or expense sustained or incurred as
a result of subsequent interruptions in
that policy year. A balance remaining at
the end of a policy year does not
increase tha amount of insurance in the
next policy year. With respect to any
interruption which begins in one policy
year and continues or results in
additional loss or expense lri a
subsequent policy year{s). all loss and
expense is deemed to be sustained or
incurred in the policy year in which the
interruption began.

(5) This Additional Coveraga_ interruption

Of Computer Operattons, does not apply
to loss sustained or expense incurred
alter the end of the "period of
restoration", even if the amount of
insurance stated in (4) above has not
been exhausted

6. Coverage Extenslon

if a Colnsuranca percentage of 50% or more is
shown in the Deciarations, you may extend the

`ded d `
Ef£gn;| Cg\r,¢;vr;,ge' lml;?rueprt;mm(§ insurance provided by this Coverage Part as
Computer Operations_ follows: _
nn The covered causes of Loss include NGle Acriuired Locavons
a virus, harmful code or similar a. You may extend your Businass income and

instruction introduced into or enacted Extia Expense Coveregas to apply to
on a computer system (inciudlng property at any location you acquire other

electronic data) or a network to than fairs or exhibitions

which n is °°n“e°t°d' des'gnefd t° b. The mostwe will pay under this E:<tension,
damage °" destroy a“l'lpa't ° the for the sum of Business income loss and
SYS*°’“ °' d'~”'"ii’t its "°"‘"3' Extra Expense incurred is siuo.ooo at

operation .But !he".e is "° coverage each location, unless a higher limit is shown
ior an interruption related to inthe Declarmbns_

manipulation of a computer system `
(includ;ng electronic data) by any c. insurance under this E)ctension for each

employeel including a temporary m newly acquired location will end when any
leased esplsyee, or by an entity Offh@f°llvwlns irsfo¢¢ursr

retained by you or for you to inspect (1) This policy expires;

dasign, instali. maintain. repair or

replace that system.

Page 4 of 9 © insurance Services Offica, lnc., 2011 CP 00 30 10 12

CP 00 30 10 12

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 47 of 171

(2) 30 days expire after you acquire or
begin to construct the propertyl or
(3) You report values to us.
We will charge you additional premium for
values reported from the date you acquire
the property.
The Additional Condition, Colnsurance. does
not apply to this Extension.

B. Limlts Of insurance

The most we will pay for loss in any one
occurrence is the applicable Limit Of insurance
shown in the Deciarations.

Payrnents under the following coverages will not
increase the applicable Limit cf lnsurance:

1. Aiterations And New Buildings;
2. Civii Authority,

3. Extra Expense; or

4. Extended Buslness inoome.

The amounts ot insurance stated in the
interruption Ot Computer Operat|ons Addilional
Coverage and the Newiy Aoqu|red Locations
Coverage Exiension apply in accordance with the
terms of those coverages and are separate from
the Lirnit(s) Ot insurance shown in the
Deciarations for any other coverage

. Loss Condlt|ons

The following conditions apply in addition to the
Common Policy Corrditlons and the Commercia|
Property Conditions:

1. Appraisai

if we and you disagree on the amount of hint
income and operating expense ortho amount
ot loss, either may make written demand for an
appraisal of the ioss. |n this event. each party
will select a competent and impartial appraiser.

The two appraisers will select an umpire. if
they cannot agree. either may request that
selection be made by sludge of a court having
jurisdiction The appraisers will state separately
the amount of Net income and operating
expense or amount Of |oss. if they fail to agree,
they will submit their differences to the umpire.
A decision agreed to by any two will be
binding. Each party will:

a. Pay its chosen appraiser; and

b. Bear the other expenses of the appraisal
and umpire equal|y.

if there is an appraisai, we will still retain our

right to deny the claim.

© insurance Services Off`lce. lnc., 2011

2. Duties in The Event Of Loss

a. You must see that the following are done in
the event of loss:

(1) Notify the police if a law may have been
broken.

(2) Give us prompt notice of the direct
physical loss or damage include a
description of the property involved.

(3) As soon as possibie, give us a
description of how. when and where the
direct physical loss or damage occurred.

(4) Talre all reasonable steps to protecl the
Covered Property from further damage.
and keep a record ol your expenses
necessary to protect the Covered
Property. for consideration in the
settlement of the claim. This will nol
increase the Limit of insurance
However, we will not pay for any
subsequent loss or damage resulting
from a cause of loss that ls not a
Covered Cause of Loss. Also. if
feasible, set the damaged property
aside and in the best possible order for
examination

(5) ns often as may be reasonably required.
permit us to inspect the property proving
the loss or damage and examine your
books and records

Also permit us to take samples of
damaged and undamaged properly for
lnspection. testing and analysis, and
permit us to make copies from your
books and records

(6) Send us a signed. sworn proof of loss
containing the information we request to
divestigate the cialm. Yor.r must cio this
within 60 days after our request We will
supply you with the necessary forrns.

(7} Cooperate with us in the investigation or
settlement of the claim.

(8) if you intend to continue your business,
you must resume ali or part of your
"operations“ as quickly as possible

b. We may examine any insured under oath.
while not in tire presence of any other
insured and at such times as may be
reasonably requiredl about any matter
relating to lhis insurance or the clalm,
including an insureds books and records in
tile event cl an elramlrlatioril err insureds
answers must be signed.

Page 5 of 9

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 48 of 171

3. Loss Determination

a. The amount of Business income loss will be
determined based on:

(1) The Net income of the business before
the direct physical loss or damage
occurred;

(2) The likely Net income of the business if
no physical loss or damage had
occurred, but not including any Net
income that would erly have been
earned as a result of an increase in the
volume of business due to favorable
business conditions caused by the
impact of the Covered Cause of Loss on
customers or on other businessee;

(3) The operating expenses inducing
payroll expenses, necessary to resume
"operatlons" with the same quality of
service that existed just before the direct
physical loss or damage; and

(4) Other relevant sources of infon'nation.
inciuding:

(a) Your Enanciai records end
accounting prooedures;

(b) Bilisl invoices and other vouchers;
and

(c} Deeds, liens or contracts

b. The amount of Extra Expense will be
determined based on:

(1) All expenses that exceed the normal
operating expenses that would have
been incurred by "operations'l during the
"period of restoration" if no direct
physical loss or damage had occurred.
We will deduct from the total of such
expenses

(a) The salvage value that remains of
any property bought for temporary
use during the "perlod of restoration".
once ”operations" are resumed; and

(b) Any Extra Expense that is paid for by
other insurance, except for insurance
that is written subject to the same
plan. terms. conditions and
provisions as this insurance; and

(2) Necessary expenses that reduce the
Business income loss that otherwise
would have been incurred

Pagesofs

© insurance Services Oft'ice, lnc., 2011

c. Resumption Of Operations
We will reduce the amount of your“.

(1) Business income loss, other than Extra
Expense. to the extent you can resume
your "cperations". in whole or in pert. by
using damaged or undamaged property
(inc|udlng merchandise or stock) at the
described premises or elsewhere

(2) Extra Expense loss to the extent you
can return "operations" to normal and
discontinue such Extra Expense.

d. |f you do not resume "operations", or do not
resume "operations" as quickly as possible,
we w|ll pay based on the length of time it
would have taken to resume "operations“ as
quickly as possible

4. Loss Payment

We will pay for covered loss within 30 days

after we receive the sworn proof of loss, if you

have complied with ali of the terms of this

Coverege Part. and:

a. We have reached agreement with you on
the amount of ioss; or

b. An appraisal award has been made.

D. Additional Conditlon
CO|NSURANCE
if a Colnsurance percentage is shown in the
Declarations. the following condition apphes in
addition to the Common Policy Conditions and the
Commeroiai Property Conditions.
We will not pay the full amount of any Business
income loss if the Limit of insurance for Business
income ls less than:

1. The Coinsurance percentage shown for
Business income in the Declaretions; times

2. The sum of:

a. The Net income (Net Prot`lt or Loss before
income taxes). and

b. Operating expenses,
expensesl

that would have been earned or incurred (had

no loss occurred) by your "operations" at the

described premises for the 12 months following

the inception, or last previous anniversary date,

of this policy (whichever is later).

including payroll

CP 00 3010 12

Case 5:18-cv-01079-G Document1-4 Filed 11/01/18 Page 49_01c 171

lnsteed, we will determine the most we will pay

using the following eteps:

Step(1): Mu|tip|y the Net income and operating
expense for the 12 months following the
inception. or last previous anniversary
date, of this policy by the Coinsurance
percentage;

Step(2): Divide the Lim|t of insurance for the
described premises by the figure
determined in Step (1); and

Sth (3): Mu|lipiy the total amount of loss by the
figure determined in Step (2).

We will pay the amount determined in Stap (3) or
the limit of insurance whichever is |ess. For the
remainder, you will either have to rely on other
insurance or absorb the loss yourself.

ln determining operating expenses for the purpose
of applying the Coinsurance condition. the
following expenses if applicab|e, shall be
deducted from the total of all operating expenses:

(1) Prepaid freight - outgoing;

(2) Retums and allowances;

(3) Discounts:

(4) Bad debts:

(5) Co|iection expenses;

(B) Cost of raw stock and factory supplies
consumed (inc|uding transportation
charges);

(7) Cost of merchandise sold (including
transportation charges);

(8) Cost of other supplies consumed
(inc|uding transportation charges);

(9) Cost of services purchased from

outsiders (not employees) to resel|. that
do not continue under contract

(10) Powar, heat and refrigeration expenses
that do nol continue under contract (if
Form CP 15 11 is attached);

(11) All payroll expenses or the amount of
payroll expense excluded (if Form CP
1510 ls attached); and

(12) Special deductions for mining properties

(royeltles unless specifically included in
ooverage: actual depletion commonly

Example 1 (Underinsu rance)

When: The Nat lncame and operating
expenses for the 12 months
following the inception. or last
previous anniversary date, of

this policy at the described

premises would have been: $400,000
The Coinsuranoe percentage is: 50%
The Limit of lnsurance is: $ 150,000
The amount ol loss is: $ 80.000

Step (1): $400,000 x 50% = $200,000
(the minimum amount of insurance to
meet your Colnsurance requirements)
Step (2): $150.000 + $200,000 = .75
Step (3): $80.000 x ,75 = $60,000

We will pay no more than $60,000. The remaining
$20,000 le not oovered.

Examplo 2 (Adequate lnsurancei

When: The Net income and operating
expenses for the 12 months
following the inception, or last
previous anniversary date. of
this policy at the described

premises would have been: $ 400,000
The Colnsuranoe percentage is: 50%
The Limit of insurance is: $200,000
The amount of loss is: $ 80,000

The minimum amount of insurance to meet your
Coinsuranoe requirement ls 5200,000 ($400.000 x
50%). Therefore, the Limit of insurance in this
example is adequate and no penalty applies. We will
pay no more than $80,000 (amount of loss).

This condition does not apply to Extra Expense
Coverage,

E. Optional Coverages

|f shown as applicable in the Declaratlons. the
following Optional Coverages apply separately to
each item.

1. Maximum Perlod Of lndemnlty

a. The Additional Condition, Coinsuranoe.
does not apply to this Coverage Form at the
described premises to which this Optional

known as unit or cost depletion - not Coverage appnas‘
percentage depletion; welfare and
retirement fund charges based on
tonnage; hired trucks).
CP 00 30 10 12 © insurance Services Oflioe, lnc_, 2011 Page 7 of 9

Case 5:18-cv-01079-G Document 1-4

b. The most we will pay for the total of
Business income loss and Extra Expense is
the lesserof:

(1) The amount of loss sustained and
expenses incurred during the 120 days
immediately following the beginning of
the "period ot restoration"; or

(2) The Limit Of insurance shown in the
Dec|arations.

2. Monthty Limit Of indemnity

a. The Additional Condition, Colnsuranoe.
does not apply to this Coverage Form at the
described premises to which this Optional

| Coverage applies
b. The most we will pay for loss of Bus|ness
! income in each period of 30 consecutive
days after the beginning of the ”period of
restoration” is:
(1) The Limit of lnsurance. multiplied by

(2) The fraction shown in the Declarations
for this Optional Coverage.

Example

When: The Limit of insurance is: $ 120,000
The fraction shown in the
Deo|arations for this Optiona|
Coverege is: 1/4
The most we will pay for loss in
each period of 30 consecutive
days is: $ 30,000
($120.000 x 1/4 = $30.000)
lf, in this example, the actual
' amount of loss is:

Days 1-30: $ 40.000
Days 31-601 $ 20.000
Days 61-90: $ 30.000
$ 90.000
We will pay:
Days 1-30: $ 30.000
pays 31-60; $ 20.000
Days 61 -90: $ 30.000
$ 80,000

The remaining $10.000 is not covered
3. Businees income Agroed Valuo
a. To activate this Cpt|onal Coverage:

(1) A Business income Report/Worl< Sheet
must be submitted to us and must show
financial data for your "operations":

(a) During the 12 months prior to the
date of the Work Sheet; and

Page 8 of 9 © lnsurance Services

Filed 11/01/18 Page 50 Of 171

(b) Estimated for the 12 months
immediately following the inception
of this Optiona| Coverage,

(2) The Declaretions must indicate that the
Business income Agreed Value Optional
Coverage applies. and an Agreed Va|ue
must be shown in the Declaralions. The
Agreed Value should be at least equal
to:

(a) The Coinsuranoe percentage shown
in the Declarations: multiplied by

(b) The amount of Net income and
operating expenses for the following
12 months you report on the Work
Sheet.

b. The Additiona| Condltion. Colnsuranoe. is
suspended untll:

(1) 12 months after the effective date oi this
Optionel Coverage; or

(2) The expiration date of this policy“,

whichever occurs first.

c. We will reinstate the Additiona| Condition.
Coinsurance, automatically if you do not
submit a new Work Sheet and Agreed
Value:

(1) erhin 12 months ofthe effective date Of
this Optional Coverage; or

(2) When you request a change in your
Business income Limit of insurance

d. lf the Business income Limit of insurance is
less than the Agreed Value, we w|ll not pay
more of any loss than the amount of loss
multiplied by:

(1) The Business income Limit of
lnsurance; divided by

(2) The Agreed Value.

Example

When: The Limit of insurance is: $100,000
The Agreed Va|ue is: $ 200,000
The amount of loss is: $ 80,000

step (1): $100.000 + $200.000 = .50
Step (2]: .50 x $80,000 = $40,000
We will pay $40.000. The remaining $40,000 is not
covered

4. Extended Period Of indemnity

Under Paragraph A.$.c., Extended Businass
lncome, the number 60 in Subparegraphs
(1)(b) and (2)(b) is replaced by the number
shown in the Dec|arations for this Optlona|
Coverage.

Ofiioe, lnc., 2011 CP 00 3010 12

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 51 oi 171

F. Definitions
1. "Finished stock" means stock you have

2

CPOO 30 1012

manufactured

"Finished stock" also includes whiskey and
alcoholic products being aged, unless there is
a Coinsurance percentage shown for Business
income in the Deciarations.

"Finished stoci<“ does not include stock you
have manufactured that is held for sale on the
premises of any retail outlet insured under this
Coverage Pari.

“Operations" means:

a. Your business activities occurring at the
described premises; and
b. The tenantability of the described premises,

if coverage for Business income including
"Rental Value" or ”Rental Value" applies.

. "Period of restoration" means the period of time

that
a. Begins:

(1) 72 hours after the time of direct physical
loss or damage for Business income
Coverage; or

(2) immediately after the time of direct
physical loss or damage for Extra
Expense Coverage;

caused by or resulting from any Covered
Cause cf Loss at the described premises;
and

b. Ends on the earlier of:

(1) The date when the property at the
described premises should be repaired,
rebuilt or replaced with reasonable
speed and similar quality', cr

(2) The date when business is resumed at a
new permanent |ocation.

"Period of restoration“ does not include any
increased period required due to the
enforcement of or compliance with any
ordinance or law that:

(1) Regulates the construction use or
repair, or requires the tearing downl of
any property; or

© insurance Services Office, lnc., 2011

(2) Requires any insured or others to test
for, monitor, clean up. remove. contain.
treat, detoxify or nsutraiize. or in any
way respond to. or assess the effects oi‘
"pollutants'.

The expiration date of this policy will not cut
short the "period of resioration'.

. “Poiiutants" means any scfid, iiquid, gaseous or

thermal irritant or coritami."tr-.in’t1 including
smoke, vapor, soot. fumes, acids, aikaiis.
chemicals and waste. Wasta includes materials
to be recycled. reconditioned or reclaimed.

“Renta| Value" means Business income that
consists of:

a. Net income (Net Prot“rt or Loss before
income taxes) that would have been earned
or incurred as rental income from tenant
occupancy of the premises described in the
Deciarations as furnished and equipped by
you, including fair rental value of any
portion of the described premises which is
occupied by you; and

Coniinuing normal operating expenses
incurred in connection with that premisesl
inciuding:

(1) Payroii;and

(2) The amount of charges which are the

legal obligation of the tenant(s) but
would othewvise be your obligations

b

6. "Suspension" means:

a. The slowdown or cessation of your
business activities: or

b. That a part or ali of the described premises
is rendered untenaniab|e, if coverage for
Buslness income including "Rental Value'
or "Reniai Value" applies

Page 9 of 9

Case 5:18-cv-01079-G Document1-4 Filed11/01/18 Page.52 of 171

COMMERC|AL PROPERTY
CP 10 30 10 12

CAUSES OF LOSS - SPECIAL FORM

Words and phrases that appear in quotation marks have special meaning Refer to Section G. Definitions.

ALf'~Cove'redT;¢‘§l"j]'Se§-:Of Loss
When Spe_cia`i _is' shown in .tlic `De`ciar_etib_n_s;
Covered `C_auses ot Loss"_n'ii`_=;'c_ir_r`a_dircct physical
loss unless the loss is excluded or limited in this
inpiicy'.

B. Exciusions

1. We wril not pay for loss or damage caused
directly or indirectly by any of tha foilowing.
Such loss or damage is excluded regardless of
any other cause cr event that contributes
concurrently or in any sequence to the loss.

a. Ordinance Or Law

The enforcement of or compliance with any
ordinance or law:

(1) Regulating the construwon. use cr
repair of any property. or

(2) Requiring the tearing down of any
property, including the cost of removing
its debris

This exciusion, Ordinance Or Law, applies
whetherthe loss results from:

(a) fin ordinance or law that is enforced
even if the property has not been
damaged; or

(b) The increased costs incurred to
comply with an ordinance or law in
the course of construction, repair,
renovation, remodeling or demolition
of property. or removal of its debris,
following a physical loss to that
property.

b. Earth Movement

(1) Eenhquake, including tremors and
afiarshocks and any earth sinking, rising
or shifting related to such event

(2) Landsllde, including any earth sinking.
rising or shifting related to such event;

(3) Mine subsidence, meaning subsidence
of a man-made mine. whether or not

(4) Earth sinking (cthor than sini<ho|e
collapse). rising or shining including soil
conditions which cause settiing,
cracking cr other diserrangement of
foundations or other parts of realty. Soll
conditions lnclude contraction,
exparision. freezing, ihawlng, erosion.
lmprcperiy compacted soil and the
action of water under the ground
surface

But if Earth Movement. as described in
b.{1) through {4] above_ results in tire or
explosion we will pay for the loss or
damage caused by that tire or explosion

(6) Vclcanic eruption, explosion or eftusicn.
But if volconic emptien, explosion or
etfusion results in nre, building glass
breakage or Volcenic Aciion. we will pay
for the loss or damage caused by that
iire. building glass breakage or Voicanic
Action.

Volcanic Actlon means direct loss or
damage resulting from the erupiicn of a
voicano when the loss or damage is
caused bw

(a) Airborne voicanic blast or airborne
shock waves;

(b) Ash, dust or particulate matter; or
(c) Lava fiow.

Wrih respect to coverage for Voicanic
Action as set forth in (5]{3), (BIlbi and
(5){¢:}, all votcanlc eruptions that occur
within any 168~hour period wiil constitute
a single occurrence

Volcanic Aclion does not include the
cost to remove ash, dust or particulate
matter that does not cause direct
physical loss or damage to the
described property

This exclusion appiies regardiess of
whether any of the above, in Paragraphs

mining activity has ceasedi {1} through iS), is caused by an act of
nature or is otherwise caused
CP 10 301012 © insurance Services Offrce, lnc.. 2011 Fage 1 cf‘it'i

Woiter's K]uwer Financial Servlces |tJniiorm Fon'r\s

Page 2 of 10

c. Govemmental Actlon

Seizure or destruction of property by order
of governmental authority

But we will pay for loss or damage caused
by or resulting from acts of destruction
ordered by governmental authority and
taken at the time of a tire to prevent its
spreed, if the tire would be covered under
this Coverage part

. Nuclear Hazard

Nuclear reaction or radiation'. or radioactive
contamination however caused.

But if nuclear reaction or radiation, or
radioactive contamination, results in tire, we
will pay for the loss or damage caused by
that fire.

' . Utility Services

The failure of power. oornmunicaticr:, water
cr other utility service supplied tc the
described premisee. however caused, il the
failure:

(1) Driginates away from the described
` premises: or

(2) Originates at the described premises
but only il such failure involves
equipment used to supply the utility
service to the described premises from
a source away from the described
premises

Fai|ure of any utility service includes tacit of
suflicient capacity and reduction in supply.

Loss or damage caused by a surge of
power is also excludedl ll the surge would
not have occurred but for en event causing
a failure of power.

But if the failure or surge of power, or the
failure of communimation. water cr other
utility sarvice, results in a Covered Cause of
Loss, we will pay for the loss or damage
caused by that Covered Cause of Loss.

Communication services include but are not
limited to service relating to lnternet access
or access to any electronic cellular or
satellite network.

f. War And Mllltary Act.lon
(1) War. including undeclared or civil war;

(2) Warlike action by a military force,
including action in hindering or
defending against an actual cr expected
attacl<, by any govemmehi, sovereign or
other authority using military personnel
or other agents; or

© insurance Services OHice, lnc., 2011

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 53 of 171

(3) lnsurrection, rebellionl revolution,
usurped power, or action taken by
govemmentai authority in hindering or
defending against any of these.

g. Water

(1) Flood, surface water. waves (inc|uding
tidal wave and tsunami), tides. tidal
water. overflow of any body of water. or
spray from any of these. all whether or
not driven by wind (lncludlng storm
surge);

(2) Mudslide or mudllow;

(3) Water that backs up or overflows or is
otherwise discharged from a sewer,
drain, sump. sump pump or related
equipment

(4) Weter under the ground surface
pressing on, or tiow|ng or seeping
through:

(a) Foundations. walls, floors or paved
surfacee;

(b) Basements. whether paved or not; or
(cl Doors. windows or other openings;
or

(5) Waterbome material carried cr
otherwise moved by any of the water
referred to in Paragra_ph [1], {3} or (4},
or material carried or otherwise moved
by mudslide or mudflow.

This exclusion applies regardless of
whether any of the ebcve, in Paregrephs
(1) through (5), is caused by an act of
nature or is othennise caused. An example
of a situation to which this exclusion applies
is the situation where a dam, levee. seawall
or other boundary or containment system
fails in whole or in part, for any reason, to
contain the water.

But if any of the above. in Paragraphs (1)
through (5), results in hre, explosion or
sprinkler leakage. we wiii pay for the loss or
damage caused by that fire, explosion or
sprinkler leakage (if sprinkler leakage is a
Covered Cause of Loss).

. "Fungus". Wet Rot, Dry Rot And

Becteria

Presence. growth. proliferaticn, spread or
any activity of "fungus", wet cr dry rot or
bacteria

But if "fungus". wet or dry rot or bacteria
result in a "specitied cause of loss“, we will
pay for the loss or damage caused by that
"speclfied cause of loss".

CP10301012

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 54 of 171

This exclusion does not appiy:

(1) When “fungus", wet cr dry rot or bacteria
result from tire or iightning; or

(2) To the extent that coverage is provided
in the Additiona| Coverage, Limlted
Coverage For "Fungus", Wet Rot, Dry
Rot And Bacteria, with respect to loss or
damage by a cause of loss other than
fire or iightning.

Exclusions B.1.l. through B.1.h. apply whether
or not the loss event results in widespread
damage or affects a substantial area.

2. We will not pay for loss or damage caused by
Or resulting from any of the following:

Artiticially generated electrical, magnetic or

electromagnetic energy that damages

disturl:rsl disrupts or otherwise interferes

withany.

(1) Electrica| or electronic wlre, device,
appliancel system or networt<; or

(2) Device, appliance, system or network
utilizing cellular or sate!ite tech nology.

For the purpose of this exclusion, electrical,

magnetic or electromagnetic energy

includes but is not limited to:

(a) Ebctrlcal current, including arcing;

(b) Eiectrical charge produced or
conducted by a magnetic or

electromagnetic fle|d;
[c) Pulse of electromagnetic energy: or
(d) Electromagnetic waves or
microwaves.

But if fire results, we will pay for the loss or
damage caused by that iire.

b. Deiay, loss of use or loss of market

G.

Smoke, vapor or gas from agricultural
smudging or industrial operations

d.(‘t) Wear and tear;

CP 10 30 10 12

(2) Rust or other corrosionl decay,
deterioration. hidden or latent defect or
any quality in property that causes it to
damage cr destroy itseif;

l3i Smog:

(4) Settling,
expansion;

cracking, shrinking or

© insurance Services Office, lnc., 2011

(5) Nesting or infestation, or discharge or
release of waste products or secretlons.
by insects, birds. rodents or other
animals

(6] Mechanica| breakdown. including
rupture or bursting caused by centrifugal
force. But if mechanical breakdown
results in elevator collision. we will pay
for the loss or damage caused by that
elevator collision

(7) The following causes of loss to personal
property:
(a) Dampness or dryness of
atmosphere;

(b) Changes in or extremes of
temperature; or

(c) Marrlng or scratching.

But if an excluded cause of loss that is
listed in 2.d.(1} through (7] results in a
"specifred cause of ioss" or building glass
breakage. we will pay for the loss or
damage caused by that "specii'red cause of
loes’ or huitdirrg glass breakage

e. E)<piosion of steam boilers. steam pipes.

steam engines or steam turbines owned or
leased by you, or operated under your
control But if explosion of steam boilers.
steam pipes, steam engines or steam
turbines results in tire or combustion
explosion. we will pay for the loss or
damage caused by that tire or combustion
explosion We will also pay for lose or
damage caused by or resulting from the
explosion of gases or fuel within the furnace
of any fired vessel or within the fiues or
passages through which the gases of
combustion pass.

f. Continuous or repeated seepage or

leakage of water, or the presence or
condensation of humidity, moisture or
vapor, that occurs over a period of 14 days
ormore.

g. Water, other liquids. powder or molten

material that leaks or flows from piumblng,
heatingl air conditioning or other equipment
(except fire protective systems} caused by
or resulting from freezing, uniess:

(1) You do your best to maintain heat in the
building or structure; or

Page 3 of 10

,_

Paga 4 of 10

(2) You drain the equipment and shut off
the supply if the heat is not maintained

h. Dishonest or criminal act (includlng theil) by

youl any of your pertners. members,
officers. managers employees (lncluding
temporary employees and leased workers).
directorsl trustees or authorized
representatives whether acting alone or in
collusion with each other or with any other
party; or theft by any person to whom you
entrust the property for any purpose,
whether acting alone or in collusion with
any other party.

This exclusion:

(1) Applies whether or not an act occurs
during your normal hours of operat|on;

(2) Does not apply to acts of destruction by
your employees (lncludlng temporary
employees and leased workers) or
authorized representatives; but theft by
your employees (includlng temporary
employees and leased workers) or
authorized representatives is not
covered.

t. Veluntary parting with any property by you

or anyone else to whom you have entrusted
the property if induced to do so by any
fraudulent scheme. ulck, device or false
pretense

. Ra|n, snow, ice or sleet to personal

property in the open.

. Collapse, including any of the following

conditions of property or any part of the

property:

(1) An abrupt falling down or caving in;

(2) Loss of structural lntegn'ty, including
separath of parts ot the property or
property ln danger of falling down or
saving in; or

(3] Any crecking, bulging. sagglng, bending.
leaning, settling, shrinkage or expansion
as such condition relates to (1) or (2)
above,

But if collapse results in a Covered Cause

of Loss at the described premises, we will

pay for the loss or damage caused by that

Covered Cause of Loss.

This exclusion. k., does not apply:

(a) To the extent that coverage is
provided under the Additiona|
Coverage, Col|apse; or

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 55 of 171

(b) To collapse caused by one or more
of the following:

(i) The "speclfied causes of loss“;
(ll) Breakage of building glass;

(iil) Weight of rain that collects on a
roof; or

(lv) Welght of people or personal
property.

l. Disoharge. dispersa|. seepage, migration,
release or escape of “pollutants" unless the
discharge dispersal, seepage. migration.
release or escape is itself caused by any of
the "spec`rl`red causes of loss". But if the
discharge, dispersal, seepage, m|gration.
release or escape of “potlutants" results in a
"spccitled cause of loss", we will pay for the
lose or damage caused by that "specihed
cause of toes".

This exclusion, l., does not apply to
damage to glass caused by chemicals
applied to the glass.

m. Negledt of an insured to use all reasonable
means to save and preserve property from
further damage at and after the time of loss.

. We will not pay for lose or damage caused by

cr resulting from any of the following. 3.a.
through 3.¢:. But if en excluded cause of loss
that is listed in 3.a. through 3.c. results in a
Covered Cause of Loss, we will pay for the
loss or damage caused by that Covered Cause
of Loss.

a. Weether conditions But this exclusion only
applies lf weather conditions contribute in
any way with a cause or event excluded in
Paragraph 1. above to produce the loss or
damage

b. Acts or decisions, including the failure to act
Or declde, of any personl group.
organization or governmental body.

c. Faulty, inadequate or defective:

(1) Planning. zoning, development
surveying. sltlng;

(2) Design. specifications i.vorlcn=terrehipl
repair, construction , renovation,
remodeling, grading, compaction;

(3) Malerials used in repair, construction.
renovation or remodeling; or

(4) Malntenance:

of part or all of any property on or off the
described premises

© lnsurance Services Off'roe, lnc., 2011 CP 10 30 10 12

CP10301G 12

Case 5:18-cv-01079-G Document 1-4

4. Special Exclusions

The following provisions apply only to the
specified Coverage Fonns:

a. Bus|ness income (And Extra Expense)
Covmge Form, Buslness lncome
{Wit:hout Extra Expense) Coverage Form,
Or Extra Exponse Coverage Form

We will not pay fort
(1) Any loss caused by or resulting from:
(a) Dernage or destruction of "finished
stocl<"; or
(b) The time required to reproduce
"Hnished stock“.

This exclusion does not apply to Extra
Expense.

(2) Any loss caused by or resulting from
direct physical loss or damage to radio
or television antennas tlncludlng satellite
dlshes) and their lead-in wiring. meets or
towers.

(3) Any increase of loss caused by or
resulting from:

{e) Delay in rebuilding, repairing or
replacing the property or resuming
"operations". due to interference at
the location of the rebuilding1 repair
or replacement by strikers or other
persons;or

(b) Suspenslon, lapse or cancellation of
any licensel lease or contract But if
the suspr=:nsionl lapse or cancellation
is directly caused by the
"suspension" of "operetions". we will
cover such loss that affects your
Buslness income during the "period
ct restoration" and any extension of
the "perlod of restoration" in
accordance with the ten'ns ot the
Extended Business |ncome
Additional Coverage and the
E)dended Period Of indemnity
Optional Coverage or any variation
ofthese.

(4) Any Extra Expense caused by or
resulting from suspension, lapse or
cancellation of any license. lease or
contract beyond the "period cf
restoration".

© insurance Services Ofnce. lnc., 2011

Filed 11/01/18 Page 56 Of 171

(5] Any other consequential loss.
b. Leasehold interest Coverage Form

(1) Paragraph B.1.a.l Ordinance 0r Law.
does not apply to insurance under this
Coverage Form,

(2) We will not pay for any loss caused by.
(a) Your cancelling the lease;

(b) The suspension. lapse or
cancellation of any llcense; or

(c) Any other consequean ioss.
c. Legal Liability Coverage' Form

(1) The following exclusions do not apply to
insurance under this Coverege Forrn:

(a) Paragraph B.1.a. Ordlnance Or Law.

(b) Paragraph B.1.c. Governmental
Action;

(c) Paragraph B.1.d. Nuclear i-lazard;
(d) Pa(rlagraph B.1.o. Utl|ity Services;
all

(e) Paragraph B.‘l.f. War And Mllitary
Action.

(2) The following additional exclusions
apply to insurance under this Coverage
Fom'i:

(a) ContractualLlablllty

We will not defend any claim or
"suit“, or pay damages that you are
legally liable to pay, solely by reason
of your assumption of liability in a
contract or agreement But this
exclusion does not apply to a written
lease agreement in which you have
assumed liability for building damage
resulting from an actual or attempted
burglary or robbery, provided that:

(l) Your assumption of liability was
executed prior to die accideni;
and

(i|) The building ls Covered Property
under this Coverage Form.

(b) Nuc|ear Hazard

We will not defend any claim or
"sult", or pay any damages, loss,
expense or obligation resulting from
nuclear reaction or rsdiation, or
radioactive contamination, however
caused

page 50f 10

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 57 of 171

5. Additional Exclusion

The following provisions apply only to the
specified property:
Loss Or Damage To Producls

We will not pay for loss or damage to any
merchandise, goods or other product caused
by or resulting from error or omission by any
person or entity (including those having
possession under an arrangement where work
or a portion of the work is outeourced) in any
stage of the development production or use of
the product, including planning, tosting,
processing packaging, installation
maintenance or repair. This exclusion applies
to any effect that compromises the form,
substance or quality of the product But if such
error or omission results in a Covered Cause of
Loss, we will pay for the loss or damage
caused by that Covered Cause of Loss.

C. leltations

The following limitations apply to all policy forms
and endorsementsl unless otherwise stated:

1. We will not pay for loss of or damage to
prOP€iiy. as described and limited in this
section in addition, we will not pay for any loss
that is a consequence of loss or damage as
described and limited in this section

a. Steam boilers. steam pipes. steam engines
or steam turbines caused by or resulting
from any condition or event inside such
equipment But we will pay for loss of or
damage to such equipment caused by or
resulting from an explosion of gases or fuel
within the fumace of any fired vessel or
within the flues or passages through which
the gases of combustion pass.

b. Hot water boilers or other water heating
equipment caused by or resulting from any
condition or event inside such boilers or
equipment other than an explosion

c. The interior of any building or structure, or
to personal property in the building or
stmcture, caused by or resulting from rain.
snowl sleet, lce, sand or dust, whether
driven by wind or not1 unless;

(1) The building or structure first sustains
damage by a Covered Cause of Loss to
its roof or walls through which the rainl
snow, sieet, ice, sand or dust enters; or

(2) The loss or damage is caused by or
results from thawing of snow, sleel or
ice on the building or structure

d. Building materials and supplies not
attached as part of the building or structure.
caused by or resulting from then.

However, this limitation does not apply to:

(1) Building materials and supplies held for
sale by you, unless they are insured
under the Bullders Risk Coverage Forrn;
0|'

(2) Business income Coverege or Extra
Expense Coverage.

e. Property that is missing, where the only
evidence of the loss or damage is a
shortage disclosed on taking inventory, or
other instances where there is no physical
evidence to show what happened to the
property

f. Property that has been transferred to a
person or to a place outside the described
premises on the basis of unauthorized
instructions

g. Lawns. trees, shnibs or plants which are
part of a vegetated roof. caused by or
resulting from:

(1) Dampness or dryness of atmosphere or
ol‘ soil supporting the vegetation;

(2) Changes in or extremes of temperature;
(3) Disease;

(4) Frost or hai|; or

(5) Rain,snow. ioeorsleet.

. We will not pay for loss of or damage to the

following types of property unless caused by
the "specil'ied causes of loss“ or building glass
breakage:

a. Animals. and then only if they are killed or
their destruction ls made necessary

b. Fragi|e articles such as statuary, marbles.
chinaware and porcelains, if broken. This
restriction does not apply to:

(1) Glass; or
(2) Contalners of property held for sale.

c. Builders' machinery, tools and equipment
owned by you or entrusted to you. provided
such property is Covered Property.

However. this limitation does not apply:

(1) lf the property is located on or within
100 feet of the described premises.
unless the premises is insured under the
Builders Risk Coverage Form; or

(2) To Bus|ness income Coverage or to
Extra Expense Coverage.

Page 6 of 10 © insurance Services Office, lnc., 2011 CP 10 301012

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 58 of 171

3. The special limit shown for each category, a.
through d., is the total limit for loss of or
damage to all property in that category The
special limit applies to any one occurrence of
lheft. regardless of the types or number of
articles that are lost or damaged in that
occurrence The special limits are (unlees a
higher limit is shown in the Dec|arations):

a. $2,500 for furs, fur garments and garments
trimmed with fur.

b. $2,500 for iewe|ry, watchesl watch
movements jeweis, pearls. precious and
somiprecicus stones_ bullion, goici, silver,
platinum and other precious alloys or
metals. This limit does not apply to jewelry
and watches worth $100 or less per item.

c. $2,500 for patterns, dies, molds and forms.

d. $250 for stamps, tickets, including lottery
tickets held for sale. and letters of credit

These special limits are part of. not in addition
to. the Limit of insurance applicable to the
Covered Property.
This limitation C.3., does not apply to
Business income Coverage or to Extra
Expense Coverage.

4. We will not pay the costle repair any defect to
a system or appliance from which water. other
liquid. powder or molten material escaped But
we will pay the cost to repair or replace
damaged paris of tire-extinguishing equipment
if the damage;

a. Results in discharge of any substance from
an automatic fire protection system; or

b. is directly caused by freezing

However, this limitation does not apply to
Buslnass income Coverage or to Extra
Expense Coverage.

D. Additional Coverage - Collapse

The coverage provided under this Additional
Coverage. Collepse, applies only to an abrupt
collapse as described and limited in D.1. through
D.7.

1. For the purpose cl this Additionel Coverage.
Coilapse. abrupt collapse means an abrupt
falling down or paving in of a building or any
part of a building with the result that the
building or part of the building cannot be
occupied for its intended purpose

2. We will pay for direct physical loss or damage

to Covered Property. caused by abrupt
collapse of a building or any part of a building
that is insured under this Coverage Fon'n or
that contains Covered Property insured under
this Coverage Form, if such collapse ls caused
by one or more of the following:

a. Building decay that is hidden from view.
unless the presence of such decay is
known to an insured prior to coilapse;

b. insect or vermin damage that is hidden
from view. unless the presence of such
damage is known to an insured prior to
collapse;

c. Use of defective material or methods in
construction remodeling or renovation if the
abrupt collapse occurs during the course of
the construction, remodeling or renovation

d. Use of defective material or methods in
construction. remodeling or renovation if the
abrupt collapse occurs after the
oonstruction. remodeling or renovation is
compiete. but only if the collapse is caused
in part by:

(1) A cause of loss listed in Z.a. or 2.b.;

(2) One or more of the "specitied causes of
loss";

(3] Breaitage of building giass;
(4) Weight of people or personal property;
or

(6) Weight cf rain that collects on a roof.

This Addltlonal Coverage - Collapee does

not apply to:

a. A building or any part of a building that is in
danger of falling down or saving in;

b. A part of a building that is standing, even if
lt has separated from another part of the
building: cr

c. A building that is standing or any part of a
building that is slanding, even if it shows
evidence of cracking. bulging, sagging,
bendingl ieaning. settiing, shrinkage or
expansion

. With respectto the following property:

a. Outdoor radio or television antennas
(includlng satellite dishee) and their lead~in
wiring, masts or towers;

CP 10 30 10 12 © insurance Servlces ()ffice, lnc., 2011 Page 7 of 10

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 59 of 171

E. Additional Coverage - letted Coverage For
"Fungus". Wet Rot, Dry Rot And Bacterla

1. The coverage described ln E.2. and E.S. only

b. Awnings, gutters and downspouts;
c. Yard fixtures;

80

Page 8 of 10

d. Outdoor swimming pools;
e. Fences;
f. Piers. wharves and docks;

g. Beach or diving
appurtenances;
h. Retaining wal|s: and
l. Walks. roadways and other paved surfaces;
if an abrupt collapse is caused by a cause of
loss listed in 2.a. through 2.d., we will pay for
loss or damage to that property only if:
(1) Such loss or damage is a direct result of
the abrupt collapse of a building insured
under this Coverage Form; and

(2] The property is Covered Property under
this Coveraga Form.

platforms or

. lt personal property abruptly falls down or

eaves in and such collapse is not the result of
abrupt collapse of a building, we will pay for
loss or damage to Covered Property caused by
such collapse of personal property only if:

a. The collapse of personal property was
caused by a cause of loss listed in 2.a.
through 2.d.;

b. The personal property which collapses is
inside a bullding; and

c. The property which collapses is not of a
kind listed in 4., regardless of whether that
kind of property is considered to be
personal property or real property.

The coverage stated in this Paragraph 5. does

not apply to personal property if mam'ng and/or

scratching is the only damage to that personal
property caused by the collapse

. This Additional Coverage, Co|lapse. does not

apply to personal property that has not abruptly
fallen down or saved in, even if the personal
property shows evidence of cracking, bulgingl
sagging, bending, ieaning, settling. shrinkage
or expansion.

This Additional Coverage, Collapse, will not
increase the Limits of insurance provided in
this Coverage Part.

The term Covered Cause of Loss includes the
Addltionel Coverage, Collapse, as described
and limited in D.1. through D.7.

© insurance Services Offrce, lnc., 2011

applies when the "fungus", wet or dry rot or
bacteria are the result of one or more of the
following causes that occur during the policy
period and only ll all reasonable means were
used to save and preserve the property from
further damage at the time of and after that
occurrences

a. A "specified cause of loss" other than fire or
thtning; or

b. Flood, if the Flood Coverage Endorsement
applies to the affected premises

This Additlonal Coverage does not apply to
lawns1 trees, shrubs or plants which are part of
a vegetated roof.

. We will pay for loss or damage by “fungus',

wet or dry rot or bacterla. As used in this
Limited Coverage, the term loss or damage
means:

a. Dlrect physical loss or damage to Covered
Property caused by "fungus", water dry rot
er baeteria. including the cost of removal of
the "fungus", wet or dry rot or bacterla;

b. The cost to tear out and replace any part of
the building or other property as needed to
gain access to the "fungus". wet or dry rot
or bacteria; and

c. The cost of testing performed after removal,
repair. replacement or restoration of the
damaged property is completed, provided
there is a reason to believe that "fungus"l
wet or dry rotor bacteria are present

. The coverage described under E.Z. of this

Limited Coverage is limited to $15,000.
Regardiess of the number of claims, this limit is
the most we will pay for the total of all loss or
damage arising out of all occurrences of
"specilied causes of loss" (other than tire or
lightning) and Flood which take place in a 12-
month period (starting with the beginning of the
present annual policy period). With respect to a
particular occurrence of loss which results in
"fungus", wet or dry rot or bacteria, we will not
pay more than a total of $15,000 even if the
"fungus”, wet or dry rot or bacteria continue to
be present or active. or recur, |n a later policy
period .

CP10301012

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 60 of 171

4. The coverage provided under this Limlted F. Additiona|Coverage Extensions
Coverage does not increase the applicable 1. Pmperty|n Trans“

CP10301012

Limit of insurance on any Covered Property. if
a particular occurrence results in loss or
damage by "fungus", wet or dry rot or bacteria,
and other loss or damage, we wi|| not pay
more. for the total of all loss or damage. than
the applicable Limit of insurance on the
affected Covered Property.

If there is covered loss or damage to Covered
Property, not caused by "furigus". wet or dry rOt
or bacterial loss payment will not be limited by

_the terms of this Limiied Coverage, except to
the extent that "fungus", wet or dry rot or
bacteria cause an increase in the loss. Any
such increase in the loss will be subject to the
terms of this Limited Coverage.

. The terms of this Limited Coverage do not
increase or reduce the coverage provided
under Paragraph F.2. (Water Demage, Other
Liquids. Powder Or Moiten Meterial Damage)
of this Causes Of Loss form or under the
Additlonal Coverage, Co|lapse.

. The following. 6.a. or 6.b., applies only if
Buslness income and/or Extra Expense
Coverage applies to the described premises
and only if the "suspension“ of "operations"
satisfies all terms and conditions ct the
applicable Business income and/or Extra
E>cpense Coverage Form:

a. lf the loss which resulted in "fungus", wet or
dry rot or bacteria does not in itself
necessitate a "suspension" of "operations",
but such "suspension" is necessary due to
loss or damage to property caused by
"fungus", wet or dry mt or bacteria. then our
payment under Business income and/or
Extra Expense is limited to the amount of
loss and/or expense sustained in a period
of not more than 30 days. The days need
not be consecutive

b. if a covered "suspension" of "operations"
was caused by loss or damage other than
"fungus". wet or dry mt or bacteria but
remediation of "fungus", wet or dry rot or
bacteria prolongs the "period of restoration",
we will pay for loss and/or expense
sustained during the delay (regardless of
when such a delay occurs during the
"period of restoration"}, but such coverage
is limited to 30 days. The days need not be
consecutive

© insurance Services thce, lnc., 2011

This Exteneion applies only to your personal
property to which this form applies

a. You may extend the insurance provided by
this Coverage pari to apply to your
personal property (other than property in
the care, custody or control of your
salespersons) in transit more than 100 feet
from the described premises Property must
be in or on a motor vehicle you ownl lease
or operate while between points in the
coverage territory.

b. Loss or damage must be caused by or
result from one of the following causes of
oss:

(1) Fire, iightning, explosionl windstorm or
hai|. riot or civil commotion, cr
vandalism.

(2) Vehicle collision, upset or overtum.
Collision means accidental contact of
your vehicle with another vehicle or
object lt does not mean your vehicie's
contact with the roedbed.

{3) Theft of an entire baie, case or package
by forced entry into a securely locked
body or compartment of the vehicle
There must be visible marks of the
forced entry.

c. The most we will pay for loss or damage
under this Extension is $5,000.

This Coverage Extension is additional
insurance The Additlonal Condition,
Coinsuranoe. does not apply to this Extension.

. Water Damage, Other qu u|ds, Fowder Or

Moiten Material Damage

if loss or damage caused by or resulting from
covered water or other iiquid, powder or molten
material damage loss occurs, we will also pay
the coat to tear out and replace any part of the
building or structure to repair damage to the
system or appliance from which the water or
other substance escapes, This Coverege
Extenslon does not increase the Limit of
lnsurance.

. Glass

a. We will pay for expenses incurred to put up
temporary plates or board up openings if
repair or replacement of damaged glass is

delayed

Page 9 of 10

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 61 of 171

b. We will pay for expenses incurred to
remove or replace obstructions when
repairing or replacing glass lhat is part of a
building This does not include removing or
replacing window displays

This Coverage Exlension F.3. does not

increase the Limit of lnsurance.

G'-.f;§Definition$

1. “Fungus" means any type or form of fungus,
including mold or mildew. and any mycotoxins.
spores, scents or by-products produced or
released byfungi.

2. "'Specitied causes cf |'oss" means the following:
tire;_ lightnlng; explosion;_ windstorm or ._hail_;
smoke; aircraft or- vehicles; riot o__r civil
commdtion; vandalism'; leakage from lire-
extinguishing equipment sinkl'lt)le .t,¢_o_liap_$e;
vclcanic act|`;oh failing objects; weight of snow,
ice or steel water damage

a. Sinkhole collapse means the sudden
sinking or collapse of land into underground
empty spaces created by the action of
water on limestone or dolomite. This cause
of loss does not include:

(1) The cost of filling slnkholes:°l'
(2) Sinklng or collapse of land into man-
made underground cavities

b. Fa|llng objects does not include loss or
damage to:

(1) Persona| property in the open: or

(2) The interior of a building or structure or
property inside a building or etruoture‘
unless the roof or an outside wall of the

building or structure is first damaged by
a falling object

c. Water damage means:

(1) Accidentai discharge or leakage of
water or steam as the direct result of the
breaking apart or cracking of a
plumbing. heating, air conditioning or
other system or appliance (other than a
sump system including its related
equipment and parts). that is located on
the descn'bed premises and contains
water or steam; and

(2) Aocidenta| discharge or leakage of
water or walerbome material es the
direct result of the breaking apart or
cracking of a water or sewer pipe that is
located off the described premises and
ls part of a municipal potable water
supply system or municipal sanitary
sewer system, if the breakage or
cracking is caused by wear and tear.

But water damage does not include loss or
damage othenuise excluded under the
terms ol' the Water Exc|usion. Therefore. for
example there is no coverage under this
policy in the situation in which discharge or
leakage of water results from the breaking
apart or cracking of a pipe which was
caused by or related to weather-induced
flooding, even if wear and tear
contributed to the breakage or cracl<ing. As
another example, and also in accordance
with the terms of the Water Exclusionl there
is no coverage for loss or damage caused
by or related to weather-induced flooding
which follows or is exacerbated by pipe
breakage or cracking attributable to wear
and tear.

To the extent that accidental discharge or
leakage of water falls within the criteria set
forth in c.(1) or c.(2) of this definition cf
"specihed causes of loss," such water is not
subject to the provisions oi the Water
Exc|usion which preclude coverage for
surface water or water under the surface of
the ground.

Page 10 of 10 © insurance Services Office, lnc.l 2011 CP 10 301012

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 62 of `171

COMMERC|AL PROPERTY

COMMERC|AL PROPERTY COND|T|ONS

This Coverage Part is subject to the following conditions the Common Policy Condltlons and applicable Loss
Conditlons and Additionel Condltlons in Ccmmercial Property Coverage Forms.

A. CONCEALMENT. MlSREPRESENTATlON OR F. NO BENEFIT TO BA|LEE

CP 00 90 01 88

FR.AUD

This Coverage Part is void in any case of fraud by
you as it relates to this Coverage Part at any tlme.
lt is also void if you or any other insuredl at any
time, intentionally conceal or misrepresent a mate-
rial fact concerning:

1. This Coverage Part

2. The Covered Property;

3. Your interest in the Covered Property; or
4. A claim under this Coverage Part.

. CONTROL OF PROPERTY

Any act or neglect of any person other than you
beyond your direction or control will not affect this
insurance

The breach of any condition of this Coverage Part
at any one or more locations will not affect cover-
age at any location mere, at the time of loss or
damage, the breach of condition does not exist.

. lNSURANCE UNDER TWO OR MORE
COVERAGES
|f two or more cf this policy's coverages apply to

the same loss or damage, we will not pay more
than the actual amount of the loss or damage

No person or organization other than you, having
custody of Covered Property will benatit from this
insurance

. OTHER lNSURANCE

1. You may have other insurance subject to the
same plan, terms. conditions and provisions as
the insurance under this Coverage Part. ll' you
do, we will pay our share of the covered loss or
damage Our share is the proportion that the
applicable Limit of insurance under this Cover-
age Part bears to the leits of lnsurance of all
insurance covering on the same basls.

2. lf there is other insurance covering the same
loss or damage other than that described in 1.
above, we will pay only for the amount of cov-
ered loss or damage in excess of the amount
due from that other insurance, whether you can
collect on it or not. But we will not pay more
than the applicable Limit of insurance

. POL|CY PER|OD, COVERAGE TERRITORY

Under this Coverage Part:
1. We cover loss or damage commencing:

a. During the policy period shown in the Decla-
rations; and

' LEGAL AchoN AGA'NST Us b. Within the coverage tenitory.
No one may bring a legal action against us under 2_ The ooverage territory is:
this Coverage Part unless:

1. There has been full compliance with all of the
terms of this Coverage Part; end

2. The action is brought within 2 years alter the
date on which the direct physical lose or dam-
age occurred.

. L|BERAL|ZAT|ON

if we adopt any revision that would broaden the
coverage under this Coverage Part without addi-
tional premium within 45 days prior to or during the
policy period, the broadened coverage will imme-
dieter apply to this Coverage Part.

Copyright. |SO Commercial Risk Services, lnc., 1983, 1987

a. The United States of America (including its
territories and possessions);

h. Puerto Rico; and
c. Canada.

Page 1 of 2

|J

Page 2 of 2

Case 5:18-cv-01079-G Document 1-4

. TRANSFER OF RlGHTS OF RECOVERY
AGA|NST OTHERS TO US

|f any person or organization to or for whom we
make payment underthis Coverage Part has rights
to recover damages from ancther, those rights are
transferred to us to the extent of our payment `lhat
person or organization must do everything neces-
sary to secure our rights and must do nothing after
loss to impair them. But you may waive your rights
against another party in wridng:

Ccpyn'ght. |SO Commercial R'rsi< Services, lnc., 1983, 1987

Filed 11/01/18 Page 63 Of 171

1. Prior to a loss to your Covered Property cr
Covered lncome.

2. After a loss to your Covered Property or Cov-
ered |nwme only if, at time of loss, that party is
one of the following:

a. Sorneone insured by this insurence;
b. A business iirm:
(1) Owned or controlled by you; or
(2) That owns or controls you; or
c. Your tenant
This will not restrict your insurance

CP 00 90 07 88

El

CP 01 40 07 06

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 64 of 171

COMMERC|AL PROPERTY
CP 01 40 07 06

n-us ENooRseMENT cHANoes THE Por_rcY. PLEASE ner rr cARer=ul.LY.
EXCLUS|ON OF LOSS DUE TO VlRUS OR BACTERIA

COMMERC|AL PROPERTY COVERAGE PART
STANDARD PROPERTY POL|CY

. The exclusion set forth in Paregraph B. applies to

ali coverage under all forms and endorsements
that comprise this Coverage Part or Po|ioy, includ~
ing but not limited to forms or endorsements that
cover property damage to buildings or personal
property and fon'ne or endorsements that cover
business income extra expense or action of civil
authority

. We will not pay for loss or damage caused by or

resulting from any virus, bacterium or other micro-
organism that induces or is capable of inducing
physical distressl illness or disease

|-|owever. this exclusion does not apply to loss or
damage caused by or resulting from "iungue'*, wet
rotor dry rot. Such loss or damage is addressed in
a separate exclusion in this Coverege Part or Fo|i-

cy.

. With respect to any loss or damage subject to the

exclusion in Paragraph B., such excir.rsion super-
sedes any exclusion rotating to "poliutants“.

This endorsement modifies insurance provided under the following:

D. The following provisions in this Coverage Part or

Policy are hereby amended to remove reference
to becteria:

1. Exclusion of "Fungus". Wet Rot, Dry Rot And
Bacteria; and

2. Add'rtiona| Coverage - limited Coverega for
"Fungus", Wet Rot, Dry Fl.ot And Bacteria. in-
cluding any endorsement increasing the scope
or amount of coverage

. The terms of the exclusion ln Paragraph B.. or the

lnapplicabilily of this exclusion to a particular |oss,
do not serve to create coverage for any loss that
would otherwise be excluded under this Coverage
Part or Policy.

© lSO Propertles, lnc., 2006 Page 1 of1

Cl

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 65 of 171

POL|CY NUMBER: CPP5514199-00 COMMERC|AL PROPERTY

CP 04 05 10 12
TH|S ENDORSEMENT CHANGES THE POL|CY. PLEASE READ lT CAREFULLY.

=;ORDINA-N`C E QR;zEL-AW COVE;RAGE
THlfis;§éndorsementlniodiiies-insurance provided undecalhei}f§ll*owiilg:

BU|LD|NG AND PERSONAL PROPERTY COVERAGE FORM
CONDOM\N|UM ASSOC|AT|ON COVERAGE FORM

 

 

STANDARD PROPERTY POL|C¥

SCHEDULE

Coverage B Coverage C Coverage B And C

‘ Building Numberl Limit Limit Comblned Limit
Promises Number Coveraqu Of insurance Of lnsurance Oflnsuranca
1 l 1 $ s is toll providing
veille
l |:l s s s -
/ I] s s s '

 

 

 

 

 

information required to complete this Scheduie. if not shown above, will be shown in the Deciarations.

°Do not enter a Blanket Limit of insurance if individual Limits of insurance are selected for Coverages B and C,
or if one of these Coverages is not applicable

 

 

 

A. Each Coverage - Coverage A. Coverage B and
Coverage C - is provided under this endorsement
only if that Coverage(s) is chosen by entry in the
above Schedule and then only with respect to the
building identified for that Coverage(s) in the
Schedu|e.

B. App|ication Ol' Coverage(s)

The Coverage(s) provided by this endorsement
applies only ii both B.'l. and B.z. are satisfied and
are then subject to the qualifications set forth in
B.3.

'l. The ordinance or |aw:

a. Reguiates the r.t:smolitic»nl constn.lction or
repair of buildings or establishes zoning or
land use requirements al the described
premises; and

h. is in force at the lime of |oss.

But coverage under this endorsement applies only
in response to the minimum requirements of the
ordinance or law. Losses and costs incurred in
complying with recommended actions or
standards that exceed actual requirements are not
covered under this endorsement

CPMOS 1012

© insurance Services Oilice. lnc., 2011

2.a. The building sustains direct physical
damage that is covered under this policy
and as a result of such damage. you a'e
required to comply with the ordinance or
law. or

b. The building sustains both direct physical
damage that is covered under this policy
and direct physical damage that is not
covered under this policy, and as a result of
the building damage ln its entirety, you are
required to comply with the ordinance or
law.

c. But if the building sustains direct physical
damage that is not covered under this
policy, and such damage is the subject of
the ordinance or law. then there is no
coverage under this endorsement even if
tha building has also sustained covered
direct physical damage

Paga 1 of 4
walters Kruwer Flnandsl services l unlrorm Fom\s“‘

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 66 of 171

3. ln the situation described in B.Z.b. above. we

will not pay the full amount of loss otherwise
payable under the terms of Coverages A. B,
and/or C of this endorsement |nstead, we will
pay a proportion of such loss. meaning the
proportion that the covered direct physical
damage bears to the total dimct physical

2. Coverage B' - Demolition Cost Coverage

With respect to the building that has sustained
covered direct physical damage, we will pay
the cost to demolish and clear the site of
undamaged parts of the same building as a
consequence of a requirement to comply with
en ordinance or law that requires demolition of

damage~ such undamaged property

(S€°*~"°" H- °' fh'S °"d°'$em°"* P'°“id°$ an The coinsurance Addnionai condition does nor
exam °f this pm°edu'e') apply to Demo|ition Cost Coverage.

However, if the covered direct physical 3. coverage c ___|nc,eased costof

damage. alonel would have resulted in a construction coverage

requirement tc comply with the ordinance or
lew, then we will pay the full amount of loss
otherwise payable under the terms of
Coverages A, B and/or C of this endorsement

a. With respect to the building that has
sustained covered direct physical damagel
we will pay the increased cost to: '

(1) Rapair or reconstruct damaged portions
01 that bulldlng; and!or

_(2| Reconstruct or remodel undamaged

C. We will not pay under Coverage A, B or C of this
endorsement for.

1. Enforcernent of or compliance with any

Paga 2 of 4

ordinance or law which requires the demolition.
repair, replacement reconstruction, remodeling
or remediation of property due to
contamination by “pol|utants" or due to the
presencel growth. protiferatlon. spread or any
activity of "fungus". wet or dry rot or bacterie; or

. The costs associated with the enforcement of
or compliance with any ordinance or law which
requires any insured or others to test for.
monitor, clean up. remove. contaln. treat,
detoxify or noutraiize. or in any way respond tol
or assess the effects of "po|iutents", '“iungus",
wet or dry rotor bacteria.

D. Coverage
1. Coverage A - Coverago For Loss To The

Undamaged Portlon Of The Building

With respect to the building that has sustained
covered direct physical damage, we will pay
under Coverage A for the loss in value of the
undamaged portion of the building as a
consequence of a requirement to comply with
an ordinance or law that requires demolition of
undamaged parts of the same building.

Coverage A is lnc|uded within the Limit Of
insurance shown in the Deciarations as
applicable to the covered building. Coverage A
does not increase the Limit of lnsurance.

© lnsurance Services Oft'ice, lnc., 2011

portions of that building, whether or not
demolition is required;

when the mcreased cost ls a consequence
of a requirement to comply with the
minimum standards of the ordinance or law.

However.

(1) This coverage applies only if the
restored or remodeled property is
intended for similar occupancy as the
current property. unless such occupancy
ls not permitted by zoning or land use
crdlnanceorlew.

(2) We will not pay for the increased cost of
construction if the building is not
repaired, reconstructed or rernodeled.

The Coinsurance Additional Condltion does
not apply to increased Cost of Constructlon
Coverage.

b. When a building is damaged or destroyed
and Coverage C applies to that building in
accordance with 3.a. above. coverage for
the lncreased cost of construction also
applies to repair or reconstmcticn of the
following. subject to the same conditions
stated in 3.a.:

(1) The cost of excavations.
backhlling and hlling;

grading,

CP 04 05 10 12

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 67 of 171

(2) Foundation of the building;
(3) Pi|ings; and
(4) Underground plpes, flues and drains.

The items listed in b.(1] through h.iit}
above are deleted from Property Not
Covered. but only with respect to the
coverage described in this provision, 3.b.

E. Loss Payment

1. All following loss payment provisions, E.2.
through E.S., are subject to the apportionment
procedures set forth in Section B.3. of this
endorsement

2. When there is a loss in value of an undamaged
portion of a building to which Coverage A
applies. the loss payment for that building.
including damaged end undamaged portions,
wl|| be determined as follows;

a. |f the Replacement Cost Coverage Option
applies and the property is being repaired
or replaced, on the same or another
premises, we will not pay more than the
lesser of:

(1) The amount you would actually spend to
repairl rebuild or reconstruct the
building. but not for more than the
amount it would cost to restore the
building on the same premises and to
the same heightl floor area, style and
comparable quality of the original
property insured; or

(2) The Limit Of lnsurance shown in the
Decierations as applicable to the
covered building.

b. lf the Rep|acement Cost Coverage Option
applies end the property is not repaired or
replaoed. or li the Replacement Cosl
Coverege Option does not apply, we will
not pay more than the lesser of:

(1) The actual cash value of the building at
the time of loss; or

(2) The Limit Of insurance shown in the
Declarations as applicable to the
covered building

3. Unless Paregraph E.5. applies, loss payment
under Coverege B - Demoi`rtion Cosl Coverage
will be determined as follows:

We will not pay more than the lesser of the

following:

a. The amount you actually spend to demolish
and clear the site of the described
premises; or

b. The applicable Limit Of insurance shown
for Coverage B in the Schedule above.

. Unless Paragraph E.5. applies. loss payment

under Coverage C - increased Cost Of
Construction Coverage will be determined as
follows:

a. We will not pay under Coverage C:

(1) i_lntll the property is actually repaired or
replawd, at the same or another
premises;and

(2) Un|ess the repair or replacement is
made as soon as reasonably possible
after the loss or damagel not to exceed
two years. We may extend this period in
writing during the two years

b. li the building is repaired or replaced at the
same premises. or if you sect to rebuild at
another i:\rer'nlse:~:l the most we will pay
under Coverage C is the lesser of:

(1) The increased cost of construction at
the same premises; or

(2) The applicable Limit Of lnsurance
shown for Coverage C in the Schedule
above.

c. lf the ordinance or law requires relocation to
another premises the most we will pay
under Coverage C is the lesser of1

(1) The increased cost of construction at
the new premises; or

(2) The applicable Limit Of insurance
shown for Coverage C in the Schedule
above.

. If a Combined Limit Of insurance is shown for

Coverages B and C in the Schedule above,
Paragraphs E.3. and E.4. ot this endorsement
do not apply with respect to the building that is
subject to the Combined Limit. and the
following loss payment provisions apply
insteed:

The most we will pay. for the total of all
covered losses for Demolition Cosl and
lncreased Cost of Canstruction, is the
Combined Limit Of insurance shown for
Coverages B and C in the Schedule above.
Sub]ect to this Combined Limit of insurance,
the following loss payment provisions apply:

a. For Demolition Cost, we will not pay more
than the amount you actually spend to
demonsh and clear the site of the described
premises

CP 04 05 10 12 @ insurance Services Ofiice, lnc., 2011 Page 3 of 4

Page 4 of4

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 68 of 171

b. With respect to the increased Cost of
Constructlon:

(1) We will not pay for the increased cost of
construction:

(a) Untli the property is actually repaired
or replaced at the same or another
premises: and

(b) Uniess the repair or replaceth is
made as soon as reasonably
possible after the loss or damage,
not to exceed two years We may
extend this period in writing during
the two years.

(2) if the building is repaired or replaced at
the same premises, or if you elect to
rebuild at another premises. the most
we will pay for the increased cost of
construction is the increased cost of
construction at the same premises

(3) if the ordinance or law requires
relocation to another premisesl the most
we will pay for the increased cost of
construction is the increased cost of
construction at the new premises

F. The terms of this endorsement apply separately to

each building to which this endorsement applies

G. Under this endorsement we will not pay for loss

due to any ordinance or law that

1. You were required to comply with before the
loss, even ifthe building was undamaged; and

2. You failed to comply with.

H. Example of proportionate loss payment for

Ordinance Or Law Coverage Losses (procedure
as set forth in Section B.3. of this endorsement).

Assume:
l Wind is a Covered Cause of Loss; F|ood is an
excluded Cause of Loss
o The building has a value of $200,000
o Total direct physical damage to building:
$100,000
o The ordinance or law in this jurisdiction is
enforced when building damage equals or
exceeds 50% of the buildings value
o Portion of direct physical damage that is
covered (causad by wind): $30.000
o Porilon of direct physical damage that is not
covered [caused by llood): $70,000
I Loss under Ordinence Or Law Coverege C of
this endorsement: $60.000
Step 1: Determlne the proportion that the covered
direct physical damage bears to the total
direct physical damage
$30.000 + $100.000 = .30
Step 2: Apply that proportion to the Orclinance or
Law loss.
$60.000 x .30 = $18.000
ln this exemple. the most we will pay under this
endorsement for the Coverege C loss is $18.000.
subject to the applicable Limit ot insurance and
any other applicable provisions
Note: The same procedure applies to losses
under Coverages A and B of this endorsement

. The following detin|tlon is added:

"Fungus" means any type or form of fungus.
including mold or mildew, and any mycotoxlns.
spores, soents cr by-producis produced or
released by fungl.

© insurance Services Oftice. lnc.l 2011 CP 04 05 10 12

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 69 of 171

POL|CY NUMBER: CPP5514199-00

COMMERC|AL PROFERTY
CP 04 11 10 12

Tr-rrs eNooRsEMENT cHANeEs THE Pochv. PLEASE REAo rr cAREFuLLY.
PROTECT|VE SAFEGUARDS

This endorsement modifies insurance provided under the following:

COMMERC|AL PROPERTY COVERAGE PART

 

 

 

STANDARD PROPERTY POL|CY
SCHEDULE
Prote'ct|vo' Safeguards
Premises Number Building Numbor Sym§gis A_ppllcabla
ALL ALL P-t
ALL ALL P-2

 

 

 

 

Doscr|be Any "P-B“:

 

 

information required to complete this Schedule, ii not shown above. will be shown in the Dec!aratione.

 

 

A. The following is added to the Commercla| Property
Conditions:

Protectlve Safeguards

1.

2.

CP 04111012

As a condition of this inauranoe. you are
required to maintain the protective devices or
services listed in the Schedule above.

The protective safeguards to mich this
endorsement applies are identified by the
following symbols:

“P-1" Automatlc Sprinklor System, including
related supervisory services

Automatic Sprink|er System means:

a. Any automatic fire protective or
extinguishing system, including connected:

(1) Sprinkiers and discharge nozzles;
(2) Ducts. pipes, valves and fittings;

(3) Tanks. their component parts and
supports; and

(4) Purnps and private fire protection mains.

b. When supplied from an automatic fire
protective system:

(1) Non-automatic tire protective systems;
and

© insurance Services Ol‘t'rce, ino., 2011

(2) Hydranis, standepes and outlets
"F-Z" Automatlc Flre Alarrn', protecth the
entire building. that is:
a. Connected to a central station; or

b. Reporting to a public or private tire alarm
station.

"P-3" Securlty Sorvlca, with a recording
system or watch ctock, making houriy rounds
covering the entire building. when the premises
are not in actual operationl

"P-4" Sarvlca Bontxact with a privately owned
fire department providing hra protection service
to the described premises

"P»&" Autornatic Commerclal Cooking
Exhaust And Extlnguishing System installed
on cooking appnances and having the following
components

a. Hood:

b. Grease removal device;

c. Duct system; and

d. Wet chemical fire extinguishing equipment

"P-9", the protective system described in the
Schedule.

Page 1 of 2
walters Kluwer Flnandai services l unlrmm Fomis”‘

Page 2 of 2

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 70 of 171

B. The following is added to the Excluslons section
of:

Causes 0f Loss - Bas'i`c Form

Causes Ol Loss - Broad Form

Causes Gf Loss - Specia| Form

Mortqageholders Errors And Omisslons Coverage
Form

Standard Property Policy

We will not pay for loss or damage caused _by or

resulting from fire if, prior to the tira. your

1. Knew of any suspension or impairment in any
protective safeguard listed in the Schedule
above and failed to notify us of that facl; or

© insurance Services Offrce, lnc., 2011

2. Fai|ed to maintain any protech`ve safeguard
listed ln the Schedule above, and over which
you had control, in complete working order.

lf part of an Automatic Sprink|er System or
Automatlc Commercia| Cooking Exhausl And
Extinguishlng System is shut off due to breakage.
leakage, freezing conditions or opening of
sprinkler heads, notli`rcation to us will not be
necessary if you can restore full protection within
48 hours. '

CP04111012

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 71 of 171

g

 

 

 

 

 

 

 

 

 

 

 

Minimum Earned Premium ZUR[CH *
Policy No. _ Err. pate or Por. E>q=. one or Pol. Err. oats arena Pro<ru¢erno. Adcrt Prem Rewm Prem.

CPP5514199»00 09I22/2015 09!2212016 09/L'Z/201 5 59546000

Named insured l Mel|lng Address: Producer_

Thong Ngo Breckenridge insurance Servioee, LLC

NGO LOVE. LLC 245 TownPark Drlve

300 S. Frisco Rd. Revlne One, Suite 400

Yukon. OK 73009~7286

Kennesaw, GA 30144

THlS ENDORSEMENT CHANGES THE POL|CY. PLEASE READ lT CAREFULLY.

This endorsement modifies insurance provided under the:

Commerc|a| Property Coverage Part

Paragraph 5. of the Canoellatlon Common Policy Conditions are replaced by the following:

5. lf this policy is cancelled, we will send the first Named insured any premium refund due. if we wncei, the refund will
be pro rate. if the first Named insured canceis, the refund will be calculated according to standard short rate
procedures The cancellation will be effective even if we have not made or offered a refu nd.

A minimum earned premium of 25% will be charged

Cance|latlon requested by a premium finance company. according to terms of the premium finance agreement for
nonpayment of premium. shall be considered a voluntary request of the insured for cancellation of this poiicy.

STF~CP-ZOZ-B CVV (1 0107)

lnctudes copyrighted material of insurance Servioes Ofiice. lnc., with its permission Page 1 of 1

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 72 of 171

9

 

 

 

 

 

 

 

 

 

 

 

Occurrence Limit of Liability ZUR[CH°
Policy rio. En. pate or Poi. am pace or Poi. Efr. pate ora-.d. Pmducer Nu. Aud'l. mm serum Pmm.

cPP5514199-oo 09/22/2015 09/22/2016 09/22/2015 59546000

Nemed insured I Maillng Address: Producer:

Thong Ngo Breckenndge lnsurance Servioes, LLC

NGO LOVE, LLC 245 TownPari< Drive

300 S. Fn`sco Rd. Ravina One, Sulte 400

Yl.lt(on, OK 73009-7286

Kennesaw, GA 30144

THlS ENDORSEMENT CHANGES THE POL|CY. PLEASE READ lT CAREFULLY.

This endorsement modifies insurance provided under the:

Building and Personal Property Coverage Form

This endorsement modifies insurance provided under this poiicy:

C. The first paragraph of the leits of insurance replaced by the following:

The premium for this policy is based upon the statement of values attached to this endorsement orl if not attached to
this endorsement, to the statement of values on tile with us. |n the event of loss or damage. we shall not be liable for
more than the least of the following amounts for all loss or damage arising out of any one occurrence:

1. the actual amount of ioss, as determined under the provisions of this poiicy, less applicable deductible(s) and/or
underlying ilmit(s);

2. the total stated valua, as shown on the statement of values attached to this endorsement or on tile with us. for the
property covered at the location(s) affected by the ioss, less applicable deductibie(s) and/or underlying limit(s);

3. the amount of any Subiimit(s) applicable to such ioss. as shown on the Schedule of this policy or under any
coverage extension or endorsement applicable to the ioss; or

4. the Policy Limit, as shown in Schedule of this poiicy.

includes copyrighted material of insurance Sequ Otfice, lnc., Mth its permission

STF-CP-ZOS-A CW (07/07)
Pnge 1 of 1

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 73 of 171

Windstorm or Hail Deductible - Separate Dollar z,UR[CH°
Deductible ' t '

 

 

 

 

 

 

 

 

 

 

 

Policy No. Eff. Dale of Pol. Exp. Dala of Poi. Eff.DateoiEnd. ProducerNo. Add'l Pram Retum Prsm.
CPP5514199~00 09/22/2015 09/22/2016 09/22!2015 59546000
Namad insured l Mailing Address: Producer:
Thong Ngo Breckenridge insurance Services, LLC
NGO LOVEl LLC 245 TownParlt Drive
300 S. Frisoo Rd. Ravine One, Suite 400
Yukon, OK 73009-7286 Kennesaw, GA 30144

THlS ENDORSEMENT CHANGESTHE FOL\CY. PLEASE READ lT CAREFULLY.

This endorsement modifies insurance provided underthe:

Building and Personal Property Coverage Form
Builders' Risk Coverage Form

Condomlnium Commercial Unit-Owners Coverege Form
Tobecco Salee Warehouses Coverage Form

S\andard Property Policy

The following is added to section D. Deductlbie:
Wlndstorm or Hail Deductibie

if loss or damage to Covered Property is caused by or results from Windstorm or Haii. the deductible stated in the
Commercia| Property Dec|arations will apply.

We will not pay for loss or damage to Covered Property until the amount of loss or damage exceeds the selected
Deduotibie. as shown in the Commercial Property Deciarations. We will then pay the amount of loss or damage in excess
of the r.ti.=iduclit;liel up to the applicable Limit of insurance shown in the Decterations. after any deduction required by the
Coinsurance condition or the Agreed value Optionsl Coverage.

STF-CP-ZOS¢A CW (O?IO?)
Paga 1 of 1

CaSe 5:18-cv-01079-G Document1-4 Filed 11/01/18 Page 74_0f 171

THlS ENDORSEMENT CHANGES THE POL|CY. PLEASE READ lT CAREFULLY.

 

 

 

 

 

Commerclal Property Coverage Part

POL|CY CHANGES

Poiicy Change
Number 1

FOLlC¥ NUMBER POL|CY CHANGES COMPANY

EFFECT|VE

cPP5514199-00 09'22/2015 sieadfast lnsurance company

NAMED lNSURED AUTHOR|ZED REPRESENTAT|VE

Thong Ngo Breckenrldge insurance Servlces. LLC

NGO LOVE, LLC

COVERAGE PARTS AFFECTED

 

 

CHANGES

lt is hereby understood end agreed that

1. A. The following is added to the Commerclal Property Conditions:

As a condition ofthis insurance, you are required to maintain heat at 50 degrees or above in all sections of the
Bu|ldlngs with all utilities on and opemtional.

B. The followll'lg is added to the EXCLUS|ONS section of CAUSES OF LOSS - SPEC|AL FORMI

We will not pay for loss or damage caused by or resulting from a covered cause of loss if you failed to
maintain heat at 50 degrees or above in all sections of the Buildings with all utilities on and operationel.

 

 

lL 12 01 11 85

@`

 

Authorized Representative Signature

Copyrighl, lnsurance Services Ot’flcel lnc., 1983 Page 1 of1
Copyright, lSO Commercia| Risk Servicee. lnc., 1983

El

 

lL 01 74 07 05

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 75 of 171

lL 01 14 07 05

THls ENDORSEMENT cHANGEs THE PochY. PLEASE iser tr cAREFuLLY.
OKLAHOMA CHANGES - APPRA|SAL

This endorsement modines insurance provided under the following:

CAP|TAL ASSETS PROGRAM (OUTPUT POL|CY) COVERAGE PART

COMMERC|AL PROPERTY COVERAGE PART
FARM COVERAGE PART

A. Except as provided in B. beiow_ the Appraisal

Condltion is replaced by the following:
APPRAISAL

if we and you disagree on the vaiue of the property
or the amount of loss i"loss", either party may
make written demand for an appraisal ot the ioss.
ln this event, only the party which demanded the
appraisal wi|| be bound by the results of that ap~
pralsal.

Eech party will select a competent and impartial
appraiser and notify the other of the appraiser se-
lected wilhir\ 20 days after the written demand for
an appraisal has been made, The two appraisers
will select an umpire. ll they cannot agree upon an
umpire within 15 days. then. at the request ot ei-
ther you or us. and after notice cf hearing to the
nonrequesiing party by certified mail. selection of
the umpire will be made by a judge of a district
court in tire county where the loss ["ioss“) oc-
curred. The appraisers wilt state separately the
value ot the property and amount of loss ("loss"}. |l‘
the appraisers submit a written report of agree-
ment to us. the amounts agreed upon will be the
value of the property and the amount of loss
i"ioss") and will be binding on the party which de-
manded the appraisa|. lf the appraisers fail to
agree. they will submit their differences to the um-
pire, A decision agreed to by any two will be bind-
ing on the party which demanded the appraisel.
anh party wlll:
a. Pay its chosen appraised and
b. Bear the other expenses of the appraisal and
umpire equa|iy.
ii there is an appraisel, we will still retain our right
to deny the claim.

B. The Appraisal Condition in the:

1. Business income Coverage Form (And Extra
Expense) CP 00 30;

2. Buslness income Coverage Form (Wlthout
Extra Expense) CP 00 32; and

3. Capiial Assets Program Coverege Form {Out-
put Policy}. DP 00 01, Paragraph A.’?. Business
income And Extra Expense

is replaced by the following:
APPRA|SAL

|f we and you disagree on the amount of Net ln-
oome and operating expense or the amount of
ioss. either party may make written demand for an
appraisal of the loss. ln this evenl, only the party
which demanded the appraisal will be bound by the
results of that appraisal

Eech party will select a competent and impartial
appraiser and notify the other of the appraiser se-
lected within 20 days alter the written demand for
an appraisal has been made. The two appraisers
will select an umpire. lf they cannot agree upon an
umpire within 15 days. then. at the request of ei~
ther you or us. and alter notice ot hearing to the
nonrequesting party by certified mail, selection of
the umpire will be made by a judge of a district
court in the county where the loss occurred The
appraisers will state separately the amount of Net
income and operating expense or amount of |oss,
litho appraisers submit a written report of agree-
ment to us, the amounts agreed upon will be the
value of the property and tire amount of loss and
wm be binding on the party which demanded the
appraisal. |f the appraisers fail to agree, they will
submit their differences to the umpire_ A decision
agreed to by any two will be binding on the party
which demanded the appraisal E.ach party wi||:

(1) Pay its chosen appraiser', and

(2) Bear the other expenses of the appraisal and
umpire equal|y.

lf there is an appraisel, we will still retain our right
to deny the olaim.

© |SO Properties. lnc., 2004 Page 1 of 1

|L 01 771010

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 76 of 171

POL|CY NUMBER: CPP5514199-00

lNTERLINE
lL 01 77 10 10

THlS ENDORSEMENT CHANGES THE POL|CY. PLEASE READ lT CAREFULLY.

OKLAHOMA CHANGES - CONCEALN|ENT,
MISREPRESENTATlON OR FRAUD

This endorsement modifies insurance provided under the following:

CAP|TAL ASSETS PROGRAM (OUTPUT POL|CY) COVERAGE PART

COMMERC|AL AUTOMOB|LE COVERAGE PART

COMMERC|AL |NLAND MAR|NE COVERAGE PART

COMMERC|AL PROPERTY COVERAGE PART
CRiME AND,F|DEUT.Y COVERAGE PART
EQU|PMENT BREAKDOWN COVERAGE PART

FARM COVERAGE PART - FARM PROPERTY - OTHER FARM PROV|SIO,NS FORM - ADD|T|ONAL

COVERAGES, COND|T|ONS. DEF|NlTiONS

FARM COVERAGE PART -~ LlVESTOCK COVERAGE FORM
FARM COVERAGE PART - MOB|LE AGR|CULTURAL MACH|NERY AND EQU|PMENT COVERAGE FORM

STANDARD PROPERTY POL|CY

. When this endorsement is attached to the

Standard Property Policy CP 00` 99, the term
Coverage Part in this endorsement is replaced by
the term Policy.

. The `Conceaiment, Mlsrepresentation Or Fraud

condition is replaced by the following:

Except as provided in Paragraphs C. and D.. we
do not provide coverage in any case of fraud by
you as it relates to this Coverage Part at any tlme.
We also do not provide coverage if you or any
other insured ("insured"i, at any time, intentionally
conceal or misrepresent a material fact
conceming`:

1. This Coverage Part:

2. The Covered Property;

3. Your interest in the Covered Property; or

4. A claim under this Coverage Part

. The Concealment, Misrepresentation Or Fraud

condition in the Commercia| Auto Coverage Part is
replaced by the following:

We do not provide coverage in any case of fraud
by you at any time as it relates to this Coverage
Part We also do nol provide coverage if you or
any other "insur ". at any tlme. intentionally
conceal or misrepresent a material fact
concerning:

1. This Coverage Part;
2. The covered "auto";

3. Your interest in the covered "auto"; or

4. A claim under this Coverage Part

However. this provision does not epply, but only
up to the compulsory or financial responsibility
limits required by Okiahoma law, if an "accident"
results in a third party liability claim against the
"insured" under this Coverage Part.

.Under the Kidnap/Ftansom And Extortion

Coverage Form, the Concea|ment,
Misrepresentation Or Fraud condition is
replaced by the following:

Wa do not provide coverage in any case of fraud
by you as lt relates to this insurance at any time.
We also do not provide coverage if you or any
other insured, at any time. intentionally conceal or
misrepresent a material fact concerning:

1. This insurance;
2. A person insured under this insurance;
3. The “property“ covered under this insuranca;

4. Your interest in the "property" covered under
this lnsurance; or

5. A claim under this insurance

© insurance Services Offioe. lnc., 2010 Page 1 of 1

El

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 77 of 171

IL 017910 02

OKLAHOMA NOT|CE

The following statement is added to the policy
WARNING:

Any person who knowingty. and with intent to injure. defraud or deceive any insurer. makes any claim far the pro-
ceeds of an insurance policy, containing any false, Inoomp|ete or misleading information. is guilty of a felony.

lL 01 79 10 02 © lSO Properti%. lnc., 2002 Page 1 of 1 D

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 78 of 171

POL|CY NUMBER: CPP5514199-00

iL 02 36 09 07

THlS ENDORSEMENT CHANGES THE POL|CY. PLEASE READ lT CAREFULLY.

OKLAHOMA CHANGES - CANCELLAT|ON
AND NONRENEWAL

This endorsement modifies insurance provided under the following:

CAPITAL ASSETS PROGRAM (OUTPUT POL|CY) COVERAGE PART

COMMERC|AL AUTOMOB|LE COVERAGE PART
COMMERC|AL GENERAL LlAB|LlTY COVERAGE PART
COMMERC|AL |NLAND MAR|NE COVERAGE PART
COMMERC|AL LlABlLlTY UMBRELLA COVERAGE PART
COMMERC|AL PROPERTY COVERAGE PART

CR|ME AND FlDEL|TY COVERAGE PART

EMPLOYMENT-RELATED PRACTICES LlABiLlTY COVERAGE PART

EQU|PMENT BREAKDOWN COVERAGE PART
FARM COVERAGE PART

FARM UMBRELLA L|AB|LtTY POL|CY

LiQ UOR L|ABlLlTY COVERAGE PART
POLLUT|ON LiABlLlTY COVERAGE PART

PRODUCTS/COMPLETED OPERATlONS L|AB|L|TY COVERAGE PART

A. Faragraph 2. of the Canoel|ation Common Policy
Ccndition is replaced by the following:

2. We may cancel this policy by mailing or deliv-
ering to the first Nemed insured written notice
of cancellation et |east:

a. 10 days before the effective date of can-
cellation if we cancel for nonpayment of
premium; or

b. 30 days before the effective date of can-
cellation lf we cancel for any other rea-
son.

Aftar coverage has been in effect for more
than 45 business days or after the effective
date of a renewal of this policy, no notice of
cancellation will be issued by us unless it is
based on at least one of the following rea-
sons: 1.
(1) Nonpayment of premium;
(2) Dlsoovery of fraud or material misrep-
resentation in the procurement of the

insurance or with respect to any
claims submitted under it:

(3) Discovery of willful or reckless acts or
omissions by you that increase any
hazard insured against;

(4) The occurrence of a change in the
risk that substantially increases any
hazard insured against after insur-
ance coverage has been issued or
renewed;

[5) A violation of any local iire, health,
safety, building, or construction regu-
lation or ordinance with respect to

any covered property or its occupan-
cy that substantially increases any
hazard insured against

(6} A determination by the insurance
Commissioner that the continuation of
the policy would place us in violation
of the insurance laws of this state;

i?) Your conviction of a crime having as
one of its necessary elements an act
increasing any hazard insured
against or

(8) Loss of or substantial changes in ap-
plicable reinsurance

B. The following are added to the Common Policy
Conditions and supersede any provisions to the
contrary.

Nonrenewal
a. if we elect not to renew this poiicy, we will

mail or deliver written notice of nonre-

newal to the first Named insured at least

45 days before:

(1) The expiration date of this poiicy; or

(2) An anniversary date of this pollcy. if it
is written for a term longer than one
year or with no fixed expiration date.

. Any notice of nonrenewal will be mailed

or delivered to the tirst Nameci insured at
the last mailing address known to us.
if notice is mailed:

(1) lt will be considered to have been
given to the first Named insured on
the day it is mailed.

lL 02 36 09 07 Copyright. lSO Properties, lnc., 2006 Page 1 of 2

Woller: Kluwer Financial Servioes | Uniiorm Folms“'

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 79 of 171

(2) Proof of mailing will be sufhcient proof
of notice.

d. if notice of nonrenewal is not mailed or
delivered at least 45 days before the expi-
ration date or an anniversary date of this
policy. coverage will remain in effect until
45 days after notice is' given. Earned
premium for such extended period of
coverage will be calculated pro rata
based on the rates applicable to the ex-
piring policy.

e. ¥Ve will not provide notice of nonrenewal

(1) We, or another company within the
same insurance group, have offered
to issue a renewal policm or

(2) You have obtained replacement cov-
erage or have agreed in writing to ob-
tain replacement coverage

f. |iwe have provided the required notice of
nonrenewal as described in B.t.a. above.
and thereafter extend the policy for a pe-
riod of 90 days or less, we will not pro-
vide an additional nonrenewal notice with
respect to the period of extension

2. Premium Or Coverage Changes At Re-
newal
a. if we elect to renew this policy, we will
give written notice of any premium in-
crease, change in deductiblel or reduction
in limits or ccveraga. to the first Named
lnsured, at the last mailing address
known to us.

b. Any such notice will be mailed or deliv-
ered to the first Named lnsured at least
45 days before:
(1) The expiration date of this policy; or
(2) An anniversary date of this policy, if it
is written for a term longer than one
year or with no fixed expiration date.

c. if notice is mailed:

(1) lt will be considered to have been
given to the first Named insured on
the day it is mailed

(2] Proof of mailing will be sufficient proof
of notice

|f the first Named insured accepts the re~

newal. the premium increase or coverage

changes will be effective the day following

Lhe; prior poiicy's expiration or anniversary
a e.

|f notice is not mailed or delivered at least
45 days before the expiration date or an-
niversary date of this poiicy. the premium.
deductible, limits and coverage in effect
pn§|r to the changes will remain in effect
un .'

(1) 45 days alter notice is given; or

(2) The effective date or replacement
coverage obtained by the insured;

whichever occurs first.

lf the first Named insured then elects not
to renew, any earned premium for the re-
sulting extended period of coverage will
be calculated pro rata at the lower of the
new rates or rates applicable to the expir-
ing policy.

live will not provide notice of the follow-

mg:

(1) Changes in a rate or plan filed pursu-
ant to the Property and Casuaity
Competitive Loss Cost Rating Act
applicable to an entire class of busi-
ness;

(2) Changes which are based upon the
altered nature or extent of the risk ln-
sured; or

(3) Changes in policy forms fried with or
approved by the insurance Commis-
sioner and applicable to an entire
class of business

Page 2 of 2 COpyrig ht. lSO Properti&i. lnc., 2008 |L 02 36 09 07

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 80 of 171

Zurich North America

C|aims

P.O. BOX 968073
Schaumburg, lL
60195

Telephone (847) 605~6000
Fax (847) 605-7616
hllp'./lwww.zurichna.com

0 o
@

ZURICH

Novcmber 282 2017

NGO Lovc dba Dcville Shopping Center
3300 South Frisco Rd.

Yukon OK. 73009

Williarn Cox SPPA
Scnt Via E-mail

Mailylam?O@yahoo.com

RE: Policy Number: CPP 5514199 00
Claim numbch 5630000771
Insurcd: NGO Lovc LLC/Dcvillc Shoppinj,r Ctr
Loss l,<)cation: NW 23“1 & Council Rd. Bethany OK.
Reportecl Date of loss: May 27, 2016
Dcscription of loss: Hail damage to shopping Center

Dear Mr. Cox,

This correspondence acknowledges rcccipt of your proof of loss, estimate and
your export rcport f rom Engincering Pcrs.pccliw_~. l haw completed a l`u|l review
of those rlocurncnls. `B:rscrl on my review ol` samc, by this lettcr, Sti:ndt'ast
lnsurance Company can-not accept your proot`ot` loss. Wc disagree with thc
scope and reported rlaniagc. Stcadt`ast insurance also reserves all rights and
conditions under our insureds property policy.

 

()nr insured has o proporty policy in place under policy number CPP 5514199 l)l},
The policy cfl`ccliv<: notes arc f.l9l‘22.-‘1015 to 09:`22;’201(1. The allcgcd date ofloss
is Maly 21 2lllo and falls wilhin thc policy icrrn_ Howcvcr. l call your attention
to inc policy section found on page 10 ot' |6 through ll ot` 16. This section
details the tll.llics ol'nur ln.~snrcd in lite cvcnt ot`;i |055. This scction St;!tcs I.lic
following:

F. DUT|ES lN THE EVENT OF LOSS OR DAMAGE

1. You must see that the following are done in the event of loss or
damage to Covered Property:

a. Notify the police if a law may have been broken

b. Give us prompt notice of the loss or damage, including a
description of the property involved.

c. As soon as possible, give us a description of how. when, and
where the loss or damage occurred.

EXH|BIT

%l,

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 81 of 171

November 28. 2017
Page 2

d. Take all reasonable steps to protect the Covered Property
from further damage, and keep a record of your expenses
necessary to protect the Covered Property. for consideration in
the settlement of the claim. This will not increase the Limit of
|nsurance. However, we will not pay for any subsequent loss
or damage resulting from a cause of loss that is not a
"covered cause of loss". Also, if feasibie. set the damaged
property aside and in the best possible order for examination

e. At our request, give us complete inventories of the damaged
and undamaged property. include quantities, costs, values,
and amount of loss claimed

f. As often as may be reasonably required. permit us to inspect
the property proving the loss or damage and examine your
books and records.

Also. permit us to take samples of damaged and undamaged
property for inspection, testing, and analysis, and permit us to
make copies from your books and records

g. Send us a signed. sworn proof of loss containing the
information we request to investigate the claim. You must do
this within 60 days after our request We will supply you with
the necessary forms,

h. Cooperate with us in the investigation or settlement of the
claim.

Based on the above policy section, the loss or damage was not reported promptly
The date of loss as presented is May 27. 2016. This loss was not reported until
January 7, 2017, approximately eight months later. This late reporting may have
hindered our investigation

When the loss was reported, our insured had engaged representation with Mr.
Duane Smith with Pride Public adjusters. [)uo to in-c|imatc weather and
scheduling issues, the initial inspection with Mr. Smith did not occur until March
8 & 9. 2017,

Based on inspections completed by Madsen & Kneppcrs and Mr. Smith our
insureds previous Public ad juster, the only recent/ prevalent hail indentzitions that
were identified were found on light aluminum condenser coils. Further, these hall
ind entations were considered to be an accumulation of hail denis from multiple
hail events and could not be linked to one occurrence as the indcntations were
from varied directions and sizcs.

Evcn ii`\ve are to consider these hail iitdcntations as being linked to a hail event
of May 27, 2016, the cost to repair and/or replace the coils totals 541.581.70.
This amount is under the $100,000.00 wind and hail deductible

l have attached for your review a copy ot` the initial report front Madsen &
Kneppcrs dated April 25. 2017. Pleasc rci`cr to this report f`or further details
regard ing the initial inspections and findings et the tinie.

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 82 of 171

November 28, 2017
Pagc 3

l have completed a review and evaluation of your expert report from Enginecring
Pcrspectivc. l have also attached a copy of the Madscn and Kneppers rebuttal
report.

Madsen & Kneppers has submitted the following regarding Engincering
Perspectives report

The following sections are taken from the Madsen & K_neppers report dated
Novembcr 22. 2017:

“Conclusions

No evidence has been provided by EP (Enginecring Perspective) that would
affect the conclusions presented in the MKA report dated April 25, 2017.
Based on our site visit and laboratory analysis of the roof systems there is no
recent hail related impairment from thc claimed hail event documented, or
observed. Recent hall related indentations to the metal perimeter detailing
were not observed. The iri-place roofing syst'ems, with the exception of the
EPDM membrane, are at and beyond their useful service lives. Open
tlashings, open penetration detailing1 poor and improper repair attempis, and
deteriorated accessories were observed throughout which are all capable of
allowing water to enter the building envelope Low areas observed in various
locations across the roof sections indicate possible structural deck degradation
and pose a safely concern

Hail related indentations observed to the light aluminum condenser
coil fins are from multiple hail events and are considered an
accumulation of indentations. Per your direction please find for your
consideration Costs for the replacement/repair to the structures
affected roof top HVAC equipment should be set at $41,581 .70v

EP did not follow tlte industry accepted assessment methodologies outlined in
the papers entitled P:-olocor'_;‘i.~i' .--l.sscssnte'ur ofHoil»Dmnogm' }€ooft'u_t; and
Asst‘.tsinenr ofliail Drirrtoge on ii)u'-Sin;)e Bi`rnmi`nntis Rr)c_\;`.§`_t-.tteins for
evaluation ot`t'oofsystems. MKA used these accepted methodologies because
they relate to the in-placc roofing systems !\n assessment oi"llic in-plact-,l roof
systems and related accessories must be conducted as per these documents
This inciudcs, but is not limited to visual assessment oftl'ic roofsystcm,
quantifying the findings in lest areas, llasiiings_ light metals and visible
splatter ntarks. Once determination ot`itail defects is noted exploratoryl cuts
should be performed to confirm tltc findings

The ANSI FM 4473 l.l Purpose states the following: This test standard
states the test reqi.iirements and procedures for the assessment of impact
resistance ofnetu rigid roofing materials Rigici roofing materials are
manufactured in a rigid conjigurntiori and remain rigid during usage These
roof materials are nmnufm:tnred ns tiles or planks from n'intert`als such as

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 83 of 171

November 28, 2017
Puge 4

slate, concrete or clay. This test standard is not applicable for the in-
place roofing systems

Even though, EP performed tests reportedly following this ANSI FM
4473 test standard lt is evident that EF deviated from and modified
the test procedures The sample size was smaller than required, ice
sphere sizes were omitted, and EP has not stated if the sample was
conditioned at temperatures between 60° and 90°F (15.6u and 32.2°C)
for the period of time sufficient to attain thermal equilibrium. ”

ln summary, Madsen & Kneppers has reported, there was light hail damage to
condensation coils. The cost for these repairs is under the $l 00,000.00 wind and
hail deductible Othcr than the light hail damage to the coils, no other recent hail
damage was observed Funher, the tests performed by Enginccring Perspcctive
were not appropriate t`or an in place roof.

The Madsen & Kneppers report also states the following regarding the science of
hail.

The following section is taken from the Madsen & Kneppers report dated
Novcmbcr 22, 2017:

HAIL DISCUSSION

Hail storms rarely produce hail stones of a uniform size, shape or
density; and softer, less dense hail may only leave a splatter mark
(cleaned spot) in the dirt and oxidation of the surfacing of the material
impacted. The biggest factor affecting most hail impact damage is the
condition of the roofing material and the angle of the impact/point
load. A methodology has been developed by the roofing industry for
assessing hail impact damage to roofing systems The methodology
includes a classification of hail related damage to roofing, afield
inspection procedure, and a computation procedure for determining if
repairs or replacement of damaged roofing is appropriate based on
economicsl

Hail damage threshold sizes for common roofing materials, as well as
hail storm characteristics have been established from numerous
industry hail studies These hail storm characteristics are as follows:

Large hail falls further apart and in less quantity than small hail.

The majority of the hail storm consists of smaller stones rather than
the largest reported size

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 84 of 171

'[\'ovcmber 28, 20|7
Pagc 5

Smaller size hail falls in greater quantities and duration than larger
hail.

Hail falls in a random pattern

Ro.of slopes, perpendicular to the hail direction receive the most
impact energies

Sirnilarly, the following information relates to hail stone
Characteristics:

Random aspects of hail stones include size, density and fall pattem.
Hail speed, wind and trajcctories of the stories are also random.
Larger hail stones often have irregular shapes.

To summarize the above section's, Madsen & Knepp.ers has stated the
following:

”Wea ther data from others is background, Supplementary information
to validate a weather event, and is not a substitute for site-specific
observations Splatter marks observed at site do not support the
reported possible hail size.”

I have attached for your review copies of the both Madsen &
Knep_pers reports 'as Well as the narrative from Engineeriiig
I’erspective. Please refer to these reports for details Based on all
information received to date, by this letter, the proof of loss as
presented by your office is rejected At this point in our investigation, l
can-not make any commitments to coverage Further, Stead fast
lnsurance Company reserves all rights and conditions as detailed in
our insureds poliey. If you have any information and or
documentation contrary to our findings, please forward to my
attention for further review and evaluation

At this point in our investigation l would propose a meeting take
place on site With my-self and you as well as Ertgineen'ng Perspective
and Madsen & Knepperst I look forward to your response and
availability for such a meeting If you have any other questions or
concerns please give me a cal|.

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 85 of 171

November 28, 2017
Puge 6

Sincercly,

Steadfast lnsurance Company

James T. Parris Executive Gcncral Ad_jusler
1299 Zurich Way

Schaumburg IL. 60196

Pl-l: 847 5191391
CL: 847 309 2543
1_=1111_=1._:'»5- Jm:.r_f,zerr_vh“uwm

Milt Alexandcr
PH: 918 367 5805

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 86 of 171

Zurich North America

C|airns

P.O. Bo)< 968073
Schaumburg, |L
60196

Te|ephone (847) 605~6000
Fax (8471605-7616
http:/I\vwm.zunchna .com

0 0
@

ZURICH

January 24, 2018

NGO Love dba Devi|le Shopping Center
3300 South Frisco Rd.
Yukon OK. 73009

William Cox SPPA
Sent Via E-mail

Mai1v1am?(l(ir`lvahon.cnm

RE: Policy Number: CPP 5514199 00
Claim number: 5630000'771
lnsured: NGO Love LLC/Deville Shopping Ctr.
Loss Location: NW 23'd & Council Rd. Bethany OK.

Repoited Date ot`loss: May 27, 2016
Description of Loss: Hail damage to shopping Center

Dear Mr. Cox,

This correspondence supplements our reservation of rights letter sent to your
attention on November 28, 2017, as well as our re inspection that occurred on
December 18, 2017, and my E-mai| of January 9, 2018. This letters serves to
supplement our re inspection 1 have also attached an additional report from
Madsen & Kneppers. This letter serves to status the above matter.

During our re-inspection, the undersigned and MKA were unable to
verify/observe any direct physical damage from hail to the roof membrane
Funher, when 1 ask you and your engineer to identify any hail damage to the roof
membranc, you were unable to identify any hail impacts to the mem brane.

Hail damage observed, that exhibited the reported size and splatter marks
consistent with the event ot` May 27, 2016, was to soft metals: namely HVAC
coils and roof stacks/chimneys. The reported cost of repairs to these sol’c metals
was less than the Wind and hail deductible

Sincc our re inspection took place, 1 instructed MKA to have one ot` their
structural engineer’s further review the document from Engineering Perspective,
(the engineer engaged by your office),“ Structural Engineer to Structura|
Engineer". l have attached a copy ofthis supplemental report Based on our re
inspection and follow up reports from MKA there does not appear to be any hail
damage to the roof membrane consistent With the reported loss of May 27, 2016.

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 87 of 171

J'anuary ._l !, 20] 8 .

Page 2

Further, hail damage that as observed consistent with an event of May 27, 2016
repairs are under the wind and hail deductible

P|ease refer to the attached supplemental report from Madsen & Kncppers for
details as this report further responds to the engineering Perspective report

Based on reports and documents received from Mad_sen & l_(neppers and your
ot`fice, it is our posith that there is no hail damage to the roof membrane at the
Deville Shopping center consistent with the storm of May 27, 2016. The damage
to soft metals observed which appears could be related to the storm of May 27,
2016 cost of repairs is under the wind and hail deductible. Based on' this
information, we will follow to close our file.

Steadt`ast lnsurance Company specifically reserves all rights and conditions as
details in our insureds policy. l`t` you or our insured are in possession of any
documents and or reports and information contrary to our findings, please
forward same to my attention for review and evaluation IF you have any other
questions or concems, please give me a call to further discuss.

Sincerely;

Steadt`ast lnsurance Company

James T. Parri's Executive G'eneral Adjuster
1299 Zurich Way

Sch,aumburg IL. 60196

PH: 847 5191391
CL: 847 309 2543

Jarncs.parris&.')_zurichna.com

Milt A|exander
PHZ 918 367 5805

milli"ti=t|wintio|`|'i_\_:_e.com

Case 5:18-cv-01079-G Document1-4 Filed11/01/18 Page 88 of 171
. EsTii\/iATi§ .

Devi||e Shopping Center

   
 

 

 

 

Bethany
'_ arra~.r,,smM O'<
mcmahon cameron o ' '
_ _-: rowland r-me¢m'm
Estimate # 000029
Date 08/07/2017
]w Heating and Air LLC
7217 N Norman Rd
Warr Acres, Ok 73132
Phone: (405) 818`-70.49
Email: jw_heatandair@yahoo.com
Description Tota|
Detach and reset 19 existing systems $85,500.00
Remove and re install package units with proper ducting and permits required.
install 5 ton package unit with electric heat $138,000.00
install allied air commercial package units
208.‘230 3 phase electric With hail guards and permits required This is replacing hail damaged
equipment
Repiace three 5 ton split condensing units With evaporator coils $20.400.00
install three 5 ton condensing units on rooftop. Aiso replace coils on air handlers below to match
with 410a equipment
Rep|ace 10 ton hail damaged package unit $17,500.00
install new 10 ton allied air package unit. 460v 3 phase with hail guards All ducting required on
roof.
Rep|ace 3 ton hail damaged package unit $7,850.00
install 3 ton allied air package unit 208/230 3 phase. A|| ducting and permits required
Rep|ace 6 ton hail damaged package unit $12,675.00
install new 6 ton allied air package unit. 208/230
Repiace 20 ton hail damaged package unit $33,580.00
install allied air 20 ton package unit 208/230 3 phase. All ducting and permits
EXH|BIT

§ 3

Page 1 of 3

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 89 of 171

. Subtos

$315,505.00

 

Total

Page 2 0f3

$315,505.00

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 90 of 171

By signing this document, thc ustomer agrees to the services a.conditions outlined in this
document.

Page 3 of 3

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 91 of 171

ENG|NEER|NG

'§p*‘ PERSF'ECT|VE lNC.

Technicai invesligalions and Project Enginaenng

2601 S. Hub Dr. Norlh. St€. A

|ndapar*idehc\=:l Missoun' 64055
81 6. 836.9633
www.angineari ngperspeciive.com

ENG|NEER|NG EVALUAT|ON OF BU|LD|NG ROOF MEMBRANE COND|T|ONS

at

NGO Love, LLC dba
Devil|e Shopplng Center
2408 Council Road
Bethany, Oklahoma 73008

Prepared for the

insurance Adjusters Group
Mr. William C'ox

 

Prepared by:

ENG|NEERiNG PERSPECT|VE
2601 S. Hub Drive North, Suite A
independence Missouri 64055
816.836.9633

November10"‘, 2017
Fiie No.: 0117101

EXH|BIT

iii

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 92 of 171

SUMMARY REPORT

lntroduction:

This report provides an engineering evaluation of building roof membrane conditions that exist at the
Deviile Shopping Center located at 2408 Council Road in Bethany, 0kiahoma. lt was reported hail
occurred in the region and may have caused damage to the building roof systems The purpose of
this evaluation was to determine if the general areas of the building roof membrane systems
experienced damage due to hail.

The services provided as part of this evaluation consisted of the following:
- Site examination of the roof membrane conditions

- Review of Weather Data Verification Reports

~ Evaluation and Testing of Colieoted Roof Samples

Site Examination on 0711812017:

On Ju|y 18th. 2017, Cart E. Martin. P.E.. of Engineering Perspective, traveled to the Devi||e Shopping
Center located at 2408 Counci| Road in Bethany, Oklahoma to examine the building roof
membrane conditions of concern regarding potential hail damage. During the examination,
photographs were taken to document the conditions found, and these photographs have been
included in Appendi)< A of this report

Observations made and information collected during examination of the building roof membrane
conditions on Ju|y 18"‘, 2017 have been summarized as follows:

1. The commercial building wasfound to consist ofa sing|e~story structure supported by a cast-in-
place concrete foundation system. A historical site aerial view of the building and associated
roof areas have been included in Appendix A indicating the relative size, orientation, and
connguration of the building roof areas.

2. The front elevation of the building was considered to face south for purposes of this evaluation
(Photograph 1).

3. The roof areas of the building were accessed from the south end (Photograph 2). This
revealed that the roof system at this portion of the facility was found to consist of a ioose,
ballast-covered built-up-roof (BUR) system that was reportedly overiaid on a lightweight
concrete deck (F’hotographs 3 ~ 4, 6 v 8, 25 - 27, 38 -41). Exposed curb material was identified
to exist on some roottop mechanical units, (Photograph 5).

4. An area of the roof was randomly selected for collection of a roof sample (Photograph 9). On
the top surface of some mechanical equipment visible surface deformations were identified
to exist (Photographs 10 - 12 & 14) that included metal parapet caps and other metal surfaces
(Photographs 36, 37, & 51).

5. isolated areas of surface coating loss were identified (Photographs 13, 17 - 19).

6. Areas of isolated surface abrasion were identified to existon rooftop openings in some isolated
locations(Photograph 15).

S-‘l

10.

11.

12.

13.

14.

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 93 of 171

A portion of the roof area was found to have an EPDM membrane (Photograph 20). A
randomly selected area of the EPDM membrane was identified for sample collection
(Photograph 21).

Areas of past repairs to the roof membrane were identiiied (Photograph 22).

At the northwest portion of the facility roof area, another area of the membrane was selected
for sample collection, identified as Sample #3 (Photographs 23 & 24).

A|ong the vertical wall areas with granulated modified bitumen covering, areas of isolated
granular loss were identined to exist (Photographs 28 - 35). Aiso, along the perimeter areas
of the roof, granulated modified bitumen had been installed and indicated some isolated
granular loss (Photographs' 44 - 45) and isolated surface disturbances to the top coating
(Photographs 47 - 50).

Sample #1. on the south end of the facility, was removed (Photograph 52) and found to have
a lightweight concrete substrate (Photograph 53). A sampling of the ballast rock was also
obtained for impact-testing comparisons

Sample #2, located near the center portion of the facility, was found to consist of an EPDM
membrane and was removed (Photographs 54 -156), with a fiberboard substrate over another
roof system.

Sam pie #3, located on the northwest portion of the facility, was removed from the roof system
(Photograph 58) and was also found to have a lightweight concrete substrate (Photograph 59).

Sample #4, located on the northwest portion of the facility, was removed from the roof system
(Photograph 60) and found to have a lightweight concrete substrate (Photographs 61 & 62).

S-2

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 94 of 171

Review and Evaluation of Weather Data Verif“lcation Reports:

As part of this evaluation. two reports regarding the occurrences of hail at this location were reviewed
and these reports are included in Appendix B of this report This review included estimates of the
maximum potential size of hail and associated impact energy that could have occurred during past
hail events experienced at this site.

The Core|ogic Hail Vediicaticn report reviewed was based on proprietary aigorithms from a radar
network using dual-polarization radardata to derive a theoretical representation of the hail size during
the storm events that may have occurred at the location of the building Resu|ts ofthe Coreiogic Hail
Verification report from January 1st , 2006 through January 12'“, 2017 indicated the foliowing:

Max. Possible Max. Hail Possibie Max Hail Possible
Date: Hail At Site Within 1 Mile Within 3 iv‘ii|es
lvlay 27"', 2017 0.8" (0.4 - 0.9 lb-ft) 0.9"(0.6 - 1.5 lb-ft) 2" 1115 - 37 lb-ft}
March 25"‘. 2015 1.3"(2.4- 6.6 lb-ft} 1.6"(5.5 - 13.8 lb-f‘l) 2.2"(21 - 54 lb-ft)
Mar. 24'“, 2015 - May 17"‘, 2011 <1.2"(2 - 5.2 |b-ft) 1.7"(7.8 - 19 lb-ft) 1.8"(9,3 - 23 lb~ft}
May 16‘“, 2010 1.5" (4.5 - 11 .4 lb-ft) 1.7"(7.8 - 19 lb-ft) 1.8“{9.3- 23 |b-ft)

May 15, 2010 - Jari. 1. 2006 <‘| .2"(2 - 5.2 lb-ft) ¢1.5"4.5 - 11.4 |b-ft} 1.8"(9.3 - 23 |b-fl)

The Hail lmpact Fieport by HA|LTRACE consisted of a detailed meteorological review and analysis
of the weather data for the site on May 27“‘. 2016. The results of the l-iail impact Report by
HA|LTRACE indicated that on the evening of May 27"’, 2016, a fast-moving storm moved through the
area. Hail up to 2.25 inches in nominal diameter fell in the core of the storm a few miles from the
location of the building The size of the hail at the building location was projected to be1.75 inches
in nominal diameter, with a possible impact energy ranging from 8.5 to 21 .4 lb-ft.

Based on the meteoro|ogical information provided, and knowing that one of the primary factors in the
occurrence of damage to a roof membrane is related to the impact energy of the hailstone, the most
recent storm event of significance that would have impacted the building was on May 27‘“, 2016
when hailstones up to 1.75 inches in nominal diameter were reported to have occurred at the site.
Hailstones of larger sizes could have occurred as hail up to 2.25 inches in nominal diameter was
identified to have occurred within a few miles of the building iocation. Hailstones forming in the
40,000- to SD,OOO-foot elevation ranges can reasonably extend horizontally several miles from the
location identified on the radar due to wind orfall characteristics of the hailstone during the estimated
iive- to six-minute freefall time through the freezing elevation. The actual impact energy of the
hai|stones on the roof surfaces cannot be determined with certainty without the use of a Hail
Si'gnature Technoiogies ® impact data coilectr'on panel,' thereforel the hail verification reports
reviewed represent the best-available information known to exist regarding the occurrences of hail
at the site.

5-3

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 95 of 171

Sam le Examination and Testin :

 

Samples of the roof membrane were collected for examination and testing During the examination
and testing of the roof membrane samples collected, photographs were taken to document the
conditions foundl and these photographs have been included in 'Appendix C of this report. |n this
evaluation, each roof sample underwent an initial examination as received for preexisting conditions
that could be related to hailstone or mechanical-type damage conditions Next. the roof sample was
exposed to a series of hailstone impacts based on the reported size of hailstone formations from
meteoro|ogical reports. The impact energy of each hailstone-impact simulation was computed based
on the measured weight of each hailstone (weighed with a sca`le) and velocity (measured with
photographic tnangulation with an accuracy of +/-. 3%) at impact with the roof sample Hailstones
used for slmu|ations were maintained below -7°F for more than 48 hours prior to impact simulationl
and the dwell time between removal from the refrigerated storage to impact was less than two
minutes. The hailstone-impact simulations were completed at a trajectory perpendicular to the roof
surface. Afterthe hailstone-impact simulations were completed, the roof sample was again evaluated
for damage conditions related to the location of each hailstone impact at the recorded impact sites
on each sample. For clarification purposes and to assist in proper review of this data. the actual
theoretical size of the hailstones used can be calculated using the weight of hailstones and providing
the exact theoretical size of the hailstones. but this analysis only references THE NOMINAL SlZE.
A|so, for those not versed in this type of simulationl please direct your attention to past documents
related to this type of testing as ANS| FM 4473 and NBS 23, of which ANS| FM 4473 was developed
for new. rigid roofing samples, and NBS 23 was developed in 1969, which has some issues of
importance that were not characterized in that document. The important point is: both documents
recognize the concepts and science of hailstone simulations. Key concepts: it is not so much the
exact size of the hailstone but rather the impact energy that will determine if damage will occur, in
combination with the physical constraints of the material and substrates, which explains why each
hailstone is measured before impact simulation.

The process of damage analysis and evaluation would then be to compare the conditions of each
sample as a result of each hailstone-impact simulation with the potential hailstone exposure
information generated by a hail verification report When damage criterion exists alan impact energy
that was believed to have occurred at the site, damage to the roof membrane would be considered
probable. lt should also be noted that visual examinations of roof membrane surfaces do not allow
fora determination ofdamage related to interply-bitumen fractures caused by hailstone impact energy
and the associated disruption of the bitumen at the impact site; therefore, visual examination alone
will not provide evidence of interply damage

There were four samples collected for examination. evaluation and testing (Photographs 1), and
these samples were identified as Sample #1, #2, #3 and #4 (Photograph 1).

Sample #1: - Built~Up Roof Membrane (Loose Ballast Cover) (Photographs 2 - 4)

A series of nine simulated hailstone impacts were completed on this sample using nominal diameter
1", 1-1/2", and 2" hailstone sizes.

The simulated hailstone impact energies ranged from 1.3 - 24.4 lb-ft. (Photographs 5 - 13).

The sample was cold-separated and indicated at impact energies of 24.4 |b-i"t., distinguishable
interp|y membrane disruptions occurred (Photographs 15 - 17). At impact energy of 18.6 lb-ft., no
interply disruption was identified. Therefore, impact energies above 18.6 lb-ft. are necessary to cause
interp|y membrane disruptions and this condition is readily identifiable at 24.4 lb-ft.

sa

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 96 of 171

Sample #2: - EPDM Membrane

A series of nine simulated hailstone impacts were completed on this sample using nominal-diameter
1", 1-1/2", and 2" hailstone sizes.

The simulated hailstone impact energies ranged from 0.4 - 30.2 |b-ft. (Photographs 21 - 29).

None of the impact simulations caused visible damage to the membrane. At impact sites with
hailstone impact energies above 14.1 |b-ft, substrate compression was identified to exist

Sample #3: - Built-Up Roof Membrane (Embedded Ba||ast Cover) (Photographs 34 - 4)

A series of nine simulated hailstone impacts were completed on this sample using nominal-diameter
1 ", 1-1/2” and 2" hailstone sizes.

The simulated hailstone impact energies ranged from 0.9 - 34.5 lb-ft. (Photographs 36 - 44).
impact energies above 9.9 lb-fi. resulted in ballast rock dislodgement. The sample was cold-
saparated and indicated an impact energy of10.2 lb-fl. resulted in distinguishable interply membrane
disruptions (Photograph 46). However, some of the greater hailstone impact energy simulations as
high as 34.5 |b-ft did not cause distinguishable interply disruptions on this sample

Sample #4: - Bui|t-Up Roof Membrane (Loose Ba||ast Cover) (Photographs 49 - 50)

A series of nine simulated hailstone impacts were completed on this sample using nominal-diameter
1", 1~1/2", and 2" hailstone sizes.

The simulated hailstone impact energies ranged from 1.1 ~ 39 |b-ft. (Photographs 51 - 60).

The sample was cold-separated and indicated at impact energies of 14.9 |b-ft.. distinguishable
interply membrane disruptions occurred (Photographs 64 - 65}. At impactenergies below 14.9 lb-ft.
no interply disruptions were identitied. Therefore. impact energies at or above 14.9 |b-ft are
necessary to cause interply membrane disruptions and this condition is readily identifiable

3-5

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 97 of 171

Eva|uatlon:

Hail can cause damage to Built-up-Roof membranes and EPDM single-ply membranes if the
impact energy is sufficient to cause permanent deformations, fractures. tears, interply disruptions
(where applicab|e), and alterations to the assembly Factors impacting the susceptibility of damage
to these types of roof membranes from hall include hailstone size and hardness, the age of the
membrane, and membrane substrate conditions. Additionally, a key factor in the occurrence of
damage is the kinetic energy of the hailstone and the efficiency of the hailstone kinetic-energy
transfer to the membrane surface Visual examination of only the top surfaces of these
membranes will not provide sufficient information to determine the occurrence of hail da mage. So
when roof inspectors state "throughout the roof areas no recent hail-related defects or damage to
the membrane was observed," this observation can be true. but it does not represent a complete
evaluation due to the fact the interply bond and membrane conditions cannot be known from a
visual examination of the surfaces of the roof membrane. Even laboratory hailstone-impact
simulations have shown that a visual examination of the surface of the roof does not reveal whether
or not internal damages to the roof assembly has occurred.

Additionally. when selective roof samples are removed for inspection, chances ofthese exploratory
cuts in the membrane being at a location where impact energies of a damaging magnitude
occurred is extremely |ow. Resu|ts of these exploratory cuts in the membrane are typically used
as some kind of proof that no damage occurred to the roof membrane from hail, and that is farfrom
accurate, nor is it representative of the “ground-truth" from hailstones that oocurred. l-lowever,
application of this methodology is not considered valuable because there is a high probability that
the samples will show no damage (as the probability of cutting the roof sample ata high-impact
energy location is very low). Unfortunate|y, this methodology is often used as the basis for
considering that no damage to the roof membrane has occurred, but it is far from scientific or
thorough enough to convince most building owners.

|n this matter, site examination indicated multiple locations of soft metal deformations existed that
indicated relatively high-impact energy hailstones had occurred at this location in the past.
Additionally, one of the types of roof systems found (BUR) can experience interply disruptions from
hailstone impacts that are not determinable from surface examination and depicted general age-
related conditions that could make the roof assembly more susceptible to hailstone impactdamage.

Review of the weather data reports for this site was completed The detailed site»specific review of
the weather conditions on May 27"‘, 2016 indicated that hailstones of 1 .75 inches in nominal diameter
fell at the location of the subject building located at 2408 Council Road in Bethany. Ok|ahoma during
the evening, as well as even larger hai|, up to 2.25", occurred within several miles of the site.
Hailstones of 1 .75 inches in nominal diameter generate impact energies ranging from 8.5 to 21 .40
lb-ft. depending on wind and downdraft conditions So unless someone was at the site during the
May 27"‘, 2016 storm event that was weighing the hailstones and measuring their velocity at impact,
this is likely the best information available regarding impact energies of hailstones at this location.

S-G

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 98 of 171

Samples of the BUR roof membrane were collected and tested for hailstone impact performance
This testing indicated the following:

~ Sample #1:
This sample indicated that at hailstone impact energies of 24.4 |b-ft.. distinguishable interply
membrane disruptions occurred. At impact energy of 18.6 |b-ft, no interply disruption was
identified Thereforel impact energies above 18.6 lb-ft were considered necessary to cause
interply membrane disruptions. This condition is readily identifiable from hailstones with a
kinetic energy of 24.4 ib-ft.

» Sample #3:
This sample indicated that at hailstone impact energies above 9.9 lb~ft, ballast rock
dislodgement could occur and would be anticipated At hailstone impact energies of10.2 |b-ft,
distinguishable interply membrane disruption occurred from one hailstone impact simulation.
However, larger impact energies as high as 34'.5 lb-ft. at other locations on the sample did not
result in distinguishable interply disruptions.

- Sample #4:
This sample indicated at hailstone impact energies above 14.9 lb-ft., distinguishable interply
membrane disruptions occurred. At impactenergies below 14;9 lb-ft, no interply disruption was
identifiedl Therefore, impact energies at or above 14.9 |b-ft are necessary to cause interply
membrane disruptions for this type of roof assemb|y. This condition is readily identiiiabie from
cold-separation

A sample of the EPDM membrane was collected and tested for hailstone impact performance
Testing of this sample indicated the following:

- Sample #2:
None of the impact simulations caused visible damage to the membrane. At impact sites with
hailstone impact energies above 14.1 |b-ft, substrate compression was identified to exist that
would likely impact the fully adhered status of the assembly

Testing ofthe BUR samples indicated that distinguishable interply disruptions are initiated ator above
14.9 |b-ft for most areas with the Bt.l R membrane at this location. Therefore, if you believe hailstone-
impact energies occurred within the last few years that were equal to or more than 14.9 lb-ft.. it is
likely that some areas of interply disruptions exist on the BUR areas from this exposure The
frequency and locations of hailstone impacts of a damaging magnitude are not known and could vary
appreciably. Testing of the EPDM membrane indicated that the membrane Would not be damaged
from impact energies as high as 30.2 lb-ft, but the substrate and adhesive bond between the
membrane and the substrate fiberboard would be impacted at hailstone impact energies above 14.1
lb-ft. So. again, if you believe hailstone impact energies occurred within the last few years that were
equal to or more than 14.1 |b-ft.l it is likely that some areas of EPDM membrane experienced
compression and alteration to the adhesive bond between the membrane and substrate fiberboard.

The evaluation process regarding the potential damage to the roof membranes would be to compare
the performance of the roof membrane samples with regard to hailstone impacts with the potential
hailstone exposure information generated by the detailed review and analysis of the weather
conditions for this site. |f damage conditions are validated to occur to represent roof samples at
impact energies that are believed to have occurred at the site based on the Weather data information.
damage to the roof membrane would be considered probab|e, even though not observable from a
viewing of the top surfaces of the membranes,

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 99 of 171

Conclusions:

Based on the steps utilized in the approach associated with this evaluation, the conclusions
developed regarding this matter are summarized as follows:

The hypothesis developed to address the issue of concern was dehned as follows:

- Hypothesis #1: Hail that occurred on May 27"‘, 2016 has caused damage to the
constituents of the roof membrane systems at the Devi||e Shopping
Center located at 2408 Council Road in Bethany, Ok|ahoma.

This hypothesis was determined to be valid and was accepted. The reason for the acceptance
of this hypothesis is because the maximum possible impact energy from hailstones forming at and
within several miles of the site on May 27‘“. `2016 was in the range of 8.5 to 21 .4 lb-ft., and possibly
could have been greater. Hailstone impact testing indicated that hailstones with kinetic energies
of 14.1 lb-ft. and greater were found to result in damage conditions on the representative roof
samples that were tested. While gravel ballast and trajectory considerations would have reduced
the impact energy delivered by the hailstones, sufficient margin still exists that would have likely
allowed for damage to the membrane to occur. Additionally', some areas of the roof depicted
membrane conditions that indicated the likelihood of greater susceptibility to damage from hai|, and
these areas could have experienced damage at lower hailstone-impact energies.

Currently, the threshold of hailstone impact damage on the general roof areas at this location is
14.1 lb-ft. and lower at some areas of greater susceptibility to impact damage. Hailstones 1.75
inches in diameter can generate impact energies ranging from 8.5 to 21 .40 |b-ft and would have
a relatively high probability of causing damage to the roof membranes that would lead to leakage
and moisture impact to the roof system substra'te. As most roof membrane systems age, they
become more susceptible to damage from hail and, therefore, the 14.1 lb-ft. threshold will change
and become lower over time.

S-B

Case 5:18-cv-01079-G Document 1-4 Filed 11/01`/18 Page 100 of 171

Appendix A

Site Photographs

v.

'.
;;'
‘_
.
,.`l
~.
,_
i. .
'__"\

.

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 101 of 171

0 .
Appendix A - 07/18/2017

_i-leart end Hafjd
Thrii',t Center‘

` i\l"-'.-".' 23

Site Aerial View

,..`
rm -J

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 102 of 171

. .
Appendix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 103 of 171

Appendix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 104 of 171

Appendix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 105 of 171

0 l
Appendix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 106 of 171

. .
Appcndix A - 07/18/2017

¢

“'\¢~v. 1";,,‘{-.*'?'»? mww

ii

\,
c

b

, .. q '=.\=

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 107 of 171

. 0
Appcndix A - 07/18/2017

 

11

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 108 of 171

Append

07/18/2017

ixA

 

18-cv-01079-G Document1-4 Filed11/01/18 Page 109 of 171

Case 5

07/18/2017

Appendix A

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 110 of 171

Appendix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 111 of 171

. .
Appendix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 112 of 171

. .
Appendix A - 07/18/2017

-»~.-`;;,. ..»\-u?...

___¢_\-

 

18-cv-01079-G Document1-4 Filed11/01/18 Page 113 of 171

Case 5

07/18/2()17

1XA

Append

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 114 of 171

0 0
Appcndix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 115 of 171

. .
Appendix A _ 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 116 of 171

. .
Appendix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 117 of 171

Appendix A

07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 118 of 171

0 .
Appcndix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 119 of 171

0 0
Appondix A - 07/18/2017

' . 3-.-~:.
_\,_________. __

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 120 of 171

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 121 of 171

Appendix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 122 of 171

0 0
Appendix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 123 of 171

Appcndix A - 07/18/2017

 

18-cv-01079-G Document1-4 Filed11/01/18 Page 124 of 171

Case 5

07/18/2017

A

IX

Append

 

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 125 of 171

Appendix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 126 of 171

Appendix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 127 of 171

. .
Appendix A - 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18" Page 128 of 171

0 0
Appendix A - 07/‘18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 129 of 171

Appendix A _ 07/18/2017

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 130 of 171

. .
Appcndix A - 07/18/2017

..
5
T¢
~!_
.'.
.

\
.*

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 131 of 171

07/18/2017

A

IX

App end

 

18-cv-01079-G Document1-4 Filed11/01/18 Page 132 of 171

Case 5

07/18/2017

A

lX

Append

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 133 of 171

Appendix B

Hail Verification Report

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 134 of 171

Hail Verlficalion Report #2992929 . . Page 1 of 3

l
CO|'€ LOQIC >~'”r sisco Ze.'"/§-::

'CD

J.'

Hail Verification Report

 

 

 

 

 

 

Clalm or Reference # 2017.0124
insured/Property Owner NGO Lov.e, LLC dba Deville Shopping Center
Address 2408 N Council Rd

Bethany, OK
Coordlnates Latitude 35.494419, Longitude -97.652679
Data Range Jan 01, 2006 to Jan 12, 2017
Report Generated January 13th. 2017 at 19:53:47 UTC

 

 

 

 

Storm Events

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Estimated Maximum Hail S|ze
Date At Locatlon W|ttiln 1 Mile Within 3 Mlles Wlthln 10 Miles

May 27, 2016 0.8" 0.9" 2“ 2"
May 16, 2016 - -- 0.75" 0.75"
Feb 29. 2016 --» -- 0.75" 0,9"
Mar31,2015 - 1" 1.1" 1_3"
Mar 25, 2015 1.3" 1.6" 2.2" 2.2"l
Dec14,2014 -- - 1" 2"
Juri 5, 2014 - 0.8" 0.8" 0.8"
May 7, 2014 - - 0.9" 1.7'
Jun 16, 2013 -- - 0.75" 1"
May 31, 2013 0.9" 1" 1.4" 1.8"
May 23, 2013 -- ~ 0.8" 1'
Apr 26` 2013 - - 1" 2.2"
Apr 22, 2013 1.1" 1,4" 1.8" 1,8"
Apr 9, 2013 ~ - 0.8" 0.9"
Mar 30. 2013 0.8" 0.9" 1.1" 1.4"
Mar 9, 2013 ~ - 0.8" 0.8"

 

 

 

 

 

 

 

@H017 CoreLogic Spatial Solutions LLC 201 Stsphenson Pkwy Suite 4300D Norrnari, OK 73072 | wvs.corelogic.com | (BSB] 929-4245

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 135 of 171

~Hai"l"impacts Report --

 

Report Created By Meteorologist John Choquette

 

.. _ . Address: 2408 N Council Rd, Bethany, Ol< 73008

 

_; _. -l MostRecentl-taiu Date: May 27, 2016 l curation: 6:35 Pivi - 638 PM | size: 1.75"

. _. _ § .' _. l \ _ Descriptlon: On the evening of May 27, a fast moving storm moved through the area. Ha|| up to 2.25" fell in
"Q'ther`t-l'al_l'lf:lforrnatio_r'l§ the core of the storm a few miles from the location. The storm brushed just by the location leading to the
-' ' ` ' ` '- possibility of hall up to golf ball size falling briefly at the location.

 

 

 

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 136 of 171

 

 

 
 
 
   

. nl
.`5¢'¢'.'[¥»‘ 711`1'
l’lT-\`l°l L\`,.L'Z

 

 

 

 

 

 

Storm Reports For The Region

Time Event Magriiiude City County

2016-05-27 23:25 HA|L 1 `1 S YUKON C.ANAD|A.N
2016-05-`27 23:29 HA|L 1.')'5 YUKON CAHAD|A[‘J
l 2016-05-27 23.35 HA|L 1.75 2 SE YU KON CANADIAN
2016-05-27 23'.35 HA|L 2.25 2 SE ‘r'U KON CANAD|A.N

2016~05-27 23i45 HA|L 2 2 E YU KON CANAD|AN

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 137 of 171

2016-05-27 23;50 HJ'!~|L § WARR ACRES OKLAH~OMA

2015-05-27 23:55 HAlL 1 4 W$W EDMOND OKLAHOMA

 

Warning For The Region

 

 

17

WWU554 KOUN 272331
SVSOUN

SEVERE WEATHER STATEMENT
NATlONAL WEATHER SERV|CE NORMAN OK
631 PM CDT FR| MAY 27 2016

OKCDS1-DB7-272340-
lO.CAN.KOUN.SV.W.O422.000000T0000Z-160528TOODOZ'
MCCLA|N OK-GRADY OK-

631 PM CDT FR| MAY 27 2016

...THE SEVERE THUNDERSTORM WARN|NG FOR NORTHWESTERN MCCLAIN AND
NORTHEASTERN GRADY COUNT|ES |S CANCELLED...

THE SEVERE THUNDERSTORM WH|CH PROMPTED THE WARN|NG HAS MOVED OUT OF
THE WARNED AREA. THEREFORE THE WARN|NG HAS EEEN CANCELLED.

LAT...LON 3534 9764 3536 9778 3546 9787 3570 9777
3566 9753 3558 9742
TlME...MOT...LOC 23302 214DEG 32KT 3545 9771

$$

OKCO17-027-109-280000-
/O.CON.KOUN.SV.W.O422.000000T0000Z-16052BTOOOOZ/
OKLAHOMA OK-CANAD|AN OK-CLEVELAND OK-

631 F'M CDT FRI MAY 27 2016

...A SEVERE THUNDERSTORM WARN|NG REMAlNS |N EFFECT UNT|L 700 PM CDT
FOR WESTERN OKLAHOMA...EASTERN CANADl/~\N AND NORTHWESTERN CLEVELAND

COUNT|ES...

AT 630 PM CDT...A SEVERE THUNDERSTORM WAS LOCATED OVER WESTERN
OKLAHOMA C|TY...OR NEAR YUKON...MOV|NG NORTHEAST AT 35 MPH.

HAZARD...GOLF BALL S|ZE HAlL AND 60 MPH W|ND GUSTS.

SOURCE...EMERGENCY MANAGEMEN'|'

|MPACT...F’EOPLE AND AN|MALS OUTDOORS W|LL BE |NJURED. EXPECT HAlL
DAMAGE TO ROOFS,..S|D|NG...W|NDOWS...AND VEH|CLES. EXPECT W|ND

DAN|AGE TO ROOFS...S|D|NG...AND TREES.

LOCAT|ONS |MPACTED |NCLUDE...
WESTERN OKLAHOMA C|TY_..SOUTHWESTERN EDN|OND...YUKON...BETHANY...MUSTANG...

WARR ACRES...THE VlLLAGE...PlEDMONT...NlCHOLS H|LLS...WOODLAWN PARK AND

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 138 of 171

Appendix C

Roof Sample Photographs

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 139 of 171

Appcndix C - Roof Samples

 

2 - Sample #l _ Before Impact Simulations

Case 5:18-cv-01079-G Do'cument1>4 Filed 11/O1f18 Page140 of 171

 

4 - Sample #1 - Beforc Impact Simulations

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 141 of 171

0 0
Appendix C - Roof Samplcs

 

12.5KE

 

      

" '. ~ w o . _
,' ;:'_1_.__ . .-' \¢. » '.*.. ..*\,.. __-_A

‘.“..

- Samepl #1- 2“d Simulation - .5”

   

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 142 of 171

0 .
App_endix C - Roof Samples

  

 

18.6KE

¢, - _`:? ‘F:` . '
. . _ '._ w , -.. h

7 - S mple #1- 3rd Simulation - 1.5”

 

..'-. v 1_ _ ,--' -. . ‘ '- _ ‘_ ' .
u-' -‘ _i- -'_. ' ,. l _ `
~ - .- :' L l,\
1 I.|` ' ' . m\'.:.* `1\_ .'r "'

8 ~ Sample #1 - 431 Simulation - 1”

      

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 143 of 171

0 0
Appcndix C - Roof Samples

 

1;3 KE

1.9KE

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 144 of 171

0 0
Appcndix C ~ Roof Samples

`_- ,_ ..`x_`_`.

._~‘ b

le "r’»i`

1 .'r: :~T'i-»»“_ . §

 

        

12 - Sample #1- Sth Simulation _ 2”

 

' - 1
4 . sr,‘ -4;~_§¢ /-:' ,~

 

Case 5:18-cv-01079-G Document 1-4_File'd‘11'/O1/18 Page 145 of 171

0 0
Appcndix C - Roof Samples

P "'.°-

     

     

u--'

§ .-»“».ii."=.'.-f* :1"5_'"";"", -' ._ _
13 - Sample #1 ~ After `Desaturation - 2”

14 - Sample #1 - Aftcr lImpa,ct Simulations

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 146 of 171

0 0
Appendix C - Roof Samples

24.4 KE

;F

§

    

ample #1 - Cold Separated Membrane

16-S

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 147 of 171

0 0
Appendix C - Roof Samples

    
   

 

18 _ Sampl #2*

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 148 of 171

0 0
Appendix C - Roof Samples

 

20- Samp1e #2- After Impact Simulations

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 149 of 171

0 0
Appendix C - Roof Samples

 

22 - Sample #2 - 2nd Simulation - 1”

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 150 of 171

0 0
Appendix C - Roof Samples

1.5 KE

 

     

."

- 11~_ - .
24 - Sample #2 - 4th Simulation - 1.5”

 

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 151 of 171

Appendix C - Roof Samples

10.5KE

 

 

25 - Sample #2 - Sth Simulation - 1.5”

14.8KE

    

..r ." z ,»g..--

26 - Sampw #2 - 615 'Siniuiari§n' 1 .5”

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 152 of 171

0 b
Appendix C - Roof Samp1es

14.1 KE

 

27 - Sample #2 - 7th Simulation - 2”

18.1KE

.......
¢.\

        

28 - Sample #2 § ‘Sth Simulation - 2”

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 153 of 171

0 .
Appendix C - Roc)f Samples

 

30 _ Sample #2 - Back

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 154 of 171

0 .
Appendix C - Roof Samples

¢* . "',i'

 

l 32 - Sample #2 - After Impact Simulations

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 155 of 171

0 0
Appendix C _ Roof Samples

 

1513 3;_-.., .~..1.-_L _
33 - Sample #2 - Substrate After Impact Simulations

 

34-:Sample #3 - Before Impact Simulation

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 156 of 171

0 .
Appendix C - Roof Samples

.9KE

 

', :-`ll,

=_ 1 -
36 - Sample #2 - 1St Simulation - 1”

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 157 of 171

0 l
Appendix C - Roof Samples

      

“...'-1:.-[»°;*£&‘.!`:_£1 -. -- "

37 _ Sample #3 - 2nd Simulation - 1”

\‘.

   

3 33 _ Samp1@ #3"- 3rd Simulari@n - 1”

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 158 of 171

. 0
Appendix C - Roof Samples

   
    

.Hé%""»'i',';,§h¥.., .' ‘~ "',§_' -_-_B=~_§ 11". .v_**""-;- "»¢. `

39 - Sample #3 - 4th Simulation - 1.5”

9.9KE

 

- Sample #3 - Sth Simulation _ 1.5”

46

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 159 of 171

Appendix C - Roof Samp1es

 

.¢*‘ '-_. '
'*:§1¢ -_IL.;_»_ l

N'“ l.

41 ~ Samp1e 1'+‘3-6th Simulation- 1. 5”

 

42 - Sample #3 - 7th Simulation - 2”

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 160 of 171

0 0
Appendix C - Roof Samples

- -¢_ l- ).-I'...._ ..

    

 

44 _ Sampw 33 _ 9th Simularion _ 2”

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 161 of 171

0 l
Appendix C - Roof Samples

   

46 - Sample #3 - C01d Separated

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 162 of 171

0 0
Appendix C - Roof Samples

 

10.2KE

10.2 KE

q
. \ ~

48 - Sample #3 _ 6th Simulation - 1.5”

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 163 of 171

. .
Appendix C - ROOf Samples

   
 

'. r '-,.»-_. " _ \'.
J'P" ..

49 - Sample #4 - Before Impact Simulations

 

50 - Sample #4 - Back - Before Simulations

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 164 of 171

0 O
Appendix C - R00f Samples

   
   

igg_

:|E.F' x , .~ .` .._f.'f -

ple #4 - 1St Simulation - 1”

 

52 - Sample #4 ~ 211d Simulation - 1”

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 165 of 171

. .
Appendix C - Roof Samples

     

.""1 .`. : l .1.'?."}`.'§.{\-. Z~.' 19

- 3rd Simulation - 1”

54 - Sample #4 - 4th Simulation - 1.5”

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 166 of 171

Appendix C - R00f Samples

.‘ u..-.:M ._-\'.

      
 

 

q..14.9103
§ -

 

t.

56 - Sample #4 _ 6th Simulation _ 1.5”

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 167 of 171

O .
Appendix C - Roof Samples

 

~.`J'-Rr..z.u.

57 -.,!“Sz'u_:nple #4 - 7th Simulation - 2”

 

58 - Sample #4 - Sth Simulation - 2”

Case 5:18-cv-O1079-G Documem'1'-4 Filed 11/01/18 Page 168 of 171

0 .
Appendix C - Roof Samples

.';L"- - ~_¢w..._- . . - -

 

 

\

I` §

_ 60 - Sample #4 - Back

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 169 of 171

0 0
Appendix C - Roof Samples

' :'.-'*.T='»-T&`."~l-'

 

62 _ Sample #4

Case 5:18-cv-01079-G Document 1-4 Filed 11/01/18 Page 170 of 171
Appendix C - Roof Samples

   

   
       

;:.M. ‘1,1‘ 1,._ '__,' \~
Sample #4 - C01d Separated

1-.\»1.

4

CaSe 5:18-cv-0107'9-G Document 1-4 Filed 11/01/18 Page 171 of 171

Q 9

Appendix C - R00f Samples

     

..-
¢."°'
I'"'

 

65 ~ Sample #4 - C61d Separated

